            Case 3:20-cv-00891-BR        Document 19   Filed 09/18/20    Page 1 of 116




     Nicholas M. M. Drum, OSB #063167
 1   Dayna J. Christian, OSB #973360
     Immix Law Group PC
 2   600 NW Naito Parkway, Suite G
     Portland, Oregon 97209
 3   Phone: (503) 802-5533
     Fax: (503) 802-5351
 4   E-Mail: nick.drum@immixlaw.com
     E-Mail: dayna.christian@immixlaw.com
 5
     Attorneys for Plaintiff Billups, Inc.
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF OREGON
 9

10 BILLUPS, INC., an Oregon corporation,

11                        Plaintiff,              Case No.: 3:20-CV-00891
12         v.                                     FIRST AMENDED COMPLAINT
                                                  (Breach of Contract, Unjust Enrichment)
13 AMBASSADOR TECHNOLOGIES, INC.
   dba BYPROXIE, a foreign corporation; JURY TRIAL DEMANDED
14 HOMETOWN HEART, a foreign
   corporation; EAZE TECHNOLOGIES INC.,
15 a foreign corporation; and HERBAN
   INDUSTRIES CA LLC, a foreign limited
16 liability company,

17                        Defendants.
18

19         COMES NOW Plaintiff, Billups, Inc. (“Plaintiff”), by and through undersigned
20 counsel, and hereby alleges as follows:

21
                                             PARTIES
22

23                                              1.

24         Plaintiff is an Oregon corporation duly authorized to conduct business in Oregon.

25 Plaintiff is an advertising company that specializes in the placement of certain Out of Home

26 (“OOH”) and other media advertising for both companies and advertising agencies.
Page 1–   FIRST AMENDED COMPLAINT                                          Immix Law Group PC
                                                                           600 NW Naito Parkway, Suite G
                                                                           Portland, OR 97209
                                                                           Telephone: 503-802-5533
                                                                           Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR       Document 19       Filed 09/18/20    Page 2 of 116




 1                                                2.

 2         At all material times, Defendant Ambassador Technologies, Inc., doing business under

 3 the assumed business name ByProxie (“ByProxie”) is and has been a foreign corporation,

 4 registered in Delaware and having its principal place of business in California. ByProxie is

 5 not registered with the Oregon Secretary of State to conduct business in Oregon. ByProxie is

 6 an advertising agency.

 7                                                3.

 8         At all material times, Defendant HomeTown Heart (“HTH”) is and has been a foreign

 9 nonprofit benefit corporation, registered and headquartered in California. HTH is a cannabis

10 dispensary that, during the material times described below, sold cannabis exclusively through

11 Herban Industries CA LLC’s online platform. On information and belief, HTH was acquired

12 by Defendant Eaze Technologies, Inc. (“Eaze”), a Delaware corporation that operates in

13 California.

14                                                4.

15         At all material times, Defendant Herban Industries CA LLC (“Herban”) is and has been

16 a foreign limited liability company, registered and headquartered in California. Herban

17 specializes in cannabis delivery under the brand names “CaliChill” and “Chill.” Herban

18 exclusively delivered and sold cannabis that was provided by and through HTH. At the

19 material times of the contracts discussed below, Herban and HTH were jointly owned by

20 nonparty DionyMed, Inc. (“DionyMed”), a foreign corporation in Canada that was in the

21 cannabis industry but is now insolvent and in receivership. Herban is not registered with the

22 Oregon Secretary of State to conduct business in Oregon.

23                                                5.

24         On information and belief, Eaze’s acquisition of HTH included its assets and liabilities,

25 including the liability for the media campaigns that are the subject of this Complaint. In the

26
Page 2–   FIRST AMENDED COMPLAINT                                              Immix Law Group PC
                                                                               600 NW Naito Parkway, Suite G
                                                                               Portland, OR 97209
                                                                               Telephone: 503-802-5533
                                                                               Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR        Document 19       Filed 09/18/20     Page 3 of 116




 1 alternative, Eaze has subsequently used HTH’s assets to continue the business of HTH and, as

 2 such, is liable for HTH’s liabilities under the doctrine of successor liability.

 3                                 VENUE AND JURISDICTION

 4                                                  6.

 5         Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332 because Plaintiff is a

 6 resident of a different state from all Defendants and because the value of the matter in

 7 controversy exceeds $75,000.00.

 8                                                  7.

 9         Venue in this district is proper pursuant to 28 U.S.C. § 1391 because a substantial part

10 of the actions on which the claim is based occurred in the District of Oregon.

11                                                  8.

12         Further, venue in this district is proper because, as alleged below, ByProxie, acting as

13 Herban and HTH’s agent, entered into multiple contracts with Plaintiff, each of which state

14 that “ any action initiated by [Plaintiff] to collect upon any overdue or outstanding invoices

15 or any other amount owed under this Agreement … shall be litigated in any State or United

16 States District Court in Oregon.

17                                              FACTS

18                                                  9.

19         In or around April 2019, HTH and Herban were jointly owned by DionyMed. Though

20 separate companies, DionyMed used HTH and Herban in tandem for one principal purpose: to

21 sell and deliver cannabis online in California. HTH, as a dispensary in California, would sell

22 the cannabis, while Herban would provide an online user-facing platform called Chill or

23 Calichill, whereby users could order the delivery of HTH’s cannabis. Herban exclusively sold

24 HTH’s cannabis and, during the contracts discussed below, sold no other dispensary’s

25 cannabis.

26
Page 3–   FIRST AMENDED COMPLAINT                                               Immix Law Group PC
                                                                                600 NW Naito Parkway, Suite G
                                                                                Portland, OR 97209
                                                                                Telephone: 503-802-5533
                                                                                Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR       Document 19     Filed 09/18/20    Page 4 of 116




 1                                               10.

 2         In order to accomplish this joint purpose, HTH and Herban appointed ByProxie to act

 3 as their advertising agent. Specifically, HTH and Herban appointed ByProxie to arrange and

 4 execute an advertising campaign, wherein their advertising content (“Content”) would be

 5 displayed on various OOH sites in California and on other media. On information and belief,

 6 ByProxie was duly authorized to sign contracts on behalf of HTH and Herban in furtherance

 7 of their advertising campaign.

 8                                               11.

 9         ByProxie, acting both for itself and as Herban and HTH’s agent, entered into multiple

10 agreements with Plaintiff for the provision of advertising services in furtherance of their

11 advertising campaign (“Media Authorization Agreements”).

12                                               12.

13         Under the Media Authorization Agreements, Plaintiff agreed to arrange for Herban and

14 HTH’s Content to be displayed at specific OOH sites or on various media, for a specific length

15 of time and at a certain price.

16                                               13.

17         The Media Authorization Agreements state that Plaintiff would invoice ByProxie on a

18 monthly basis for the services rendered in the previous calendar month. The Media

19 Authorization Agreements and the invoices together formed a contract between Plaintiff on

20 the one hand and ByProxie, Herban, and HTH on the other hand.

21                                               14.

22         The Media Authorization Agreements state that, if ByProxie was acting as the agent of

23 an advertising customer, such as Herban and HTH, then the underlying customer “shall

24 guarantee” ByProxie’s “payment of all charges, expenses and costs arising out of all contracts

25 ….” Herban and HTH authorized ByProxie to sign all Media Authorization Agreements as

26 Herban and HTH’s agent.
Page 4–   FIRST AMENDED COMPLAINT                                           Immix Law Group PC
                                                                            600 NW Naito Parkway, Suite G
                                                                            Portland, OR 97209
                                                                            Telephone: 503-802-5533
                                                                            Facsimile: 503-802-5351
             Case 3:20-cv-00891-BR        Document 19      Filed 09/18/20    Page 5 of 116




 1                                                 15.

 2          In signing the Media Authorization Agreements, Herban, HTH, and ByProxie agreed

 3 that the prevailing party in any action initiated by Plaintiff to collect upon any amount due

 4 thereunder “shall be entitled to collect its reasonable attorneys’ fees, expert fees, cost, and

 5 disbursements.”

 6                                                 16.

 7          In signing the Media Authorization Agreements, Herban, HTH and ByProxie expressly

 8 consented to jurisdiction and venue in the State of Oregon.

 9                                        The First Contract

10                                                 17.

11          On April 23, 2019, ByProxie, acting as Herban and HTH’s agent, signed Plaintiff’s

12 Media Authorization form and Plaintiff sent corresponding invoices attached herein and

13 incorporated as Exhibit “A,” known to Plaintiff as MA 27685 (the “First Contract”). Under

14 the First Contract, Plaintiff agreed to provide certain advertising services, including producing,

15 installing, and displaying the Content on certain OOH media locations at various times

16 between April 29, 2019 and June 9, 2019. In exchange, Defendants ByProxie Herban and HTH

17 agreed to pay Plaintiff $197,652.00.

18                                                 18.

19          Plaintiff fully performed under the First Contract and invoiced ByProxie for the

20 contract sum of $197,652.00. On information and belief, ByProxie invoiced HTH and Herban,

21 who failed to pay the same.

22                                                 19.

23          To date, Plaintiff has received $36,607.14 for its performance of the First Contract,

24 leaving a deficiency of $161,044.86 that is due and owing.

25 / / /

26 / / /
Page 5–    FIRST AMENDED COMPLAINT                                              Immix Law Group PC
                                                                                600 NW Naito Parkway, Suite G
                                                                                Portland, OR 97209
                                                                                Telephone: 503-802-5533
                                                                                Facsimile: 503-802-5351
             Case 3:20-cv-00891-BR        Document 19      Filed 09/18/20     Page 6 of 116




 1                                       The Second Contract

 2                                                 20.

 3          On May 1, 2019, ByProxie, acting as Herban and HTH’s agent, signed Plaintiff’s Media

 4 Authorization form and Plaintiff sent corresponding invoices attached herein and incorporated

 5 as Exhibit “B,” known to Plaintiff as MA 27649 (the “Second Contract”). Under the Second

 6 Contract, Plaintiff agreed to provide certain advertising services, including producing,

 7 installing, and displaying the Content on certain OOH sites at various times between April 29,

 8 2019 and December 29, 2019. In exchange, Defendants ByProxie, Herban, and HTH agreed

 9 to pay Plaintiff $132,805.36.

10                                                 21.

11          Plaintiff fully performed under the Second Contract and invoiced ByProxie for the

12 contract sum of $132,805.36. On information and belief, ByProxie invoiced HTH and Herban,

13 who failed to pay the same.

14                                                 22.

15          To date, Plaintiff has received $13,392.86 for its performance of the Second Contract,

16 leaving a deficiency of $119,412.50 that is presently due and owing.

17                                        The Third Contract

18                                                 23.

19          On May 20, 2019, ByProxie, acting as Herban and HTH’s agent, signed Plaintiff’s

20 Media Authorization form and Plaintiff sent corresponding invoices attached herein and

21 incorporated as Exhibit “C,” known to Plaintiff as MA 27869 (the “Third Contract”). Under

22 the Third Contract, Plaintiff agreed to provide certain advertising services, including installing,

23 producing, and displaying the Content on certain OOH sites at various times between June 1,

24 2019 and July 21, 2019. In exchange, Defendants ByProxie, Herban, and HTH agreed to pay

25 Plaintiff $226,802.33.

26 / / /
Page 6–    FIRST AMENDED COMPLAINT                                              Immix Law Group PC
                                                                                600 NW Naito Parkway, Suite G
                                                                                Portland, OR 97209
                                                                                Telephone: 503-802-5533
                                                                                Facsimile: 503-802-5351
             Case 3:20-cv-00891-BR       Document 19      Filed 09/18/20     Page 7 of 116




 1                                                24.

 2          Plaintiff fully performed under the Third Contract and invoiced ByProxie for the

 3 contract sum of $226,802.33. On information and belief, ByProxie invoiced HTH and Herban,

 4 who failed to pay the same.

 5                                                25.

 6          To date, Plaintiff has received $47,515.00 for its performance of the Third Contract,

 7 leaving a deficiency of $179,287.33 that is due and owing.

 8                                      The Fourth Contract

 9                                                26.

10          On June 24, 2019 ByProxie, acting as Herban and HTH’s agent, signed Plaintiff’s

11 Media Authorization form dated June 19, 2019 and Plaintiff sent corresponding invoices

12 attached herein and incorporated as Exhibit “D,” known to Plaintiff as MA 28100 (the “Fourth

13 Contract”). Under the Fourth Contract, Plaintiff agreed to provide certain advertising services,

14 including installing, producing, and displaying the Content on certain OOH sites at various

15 times between July 1, 2019 and August 4, 2019. In exchange, Defendants ByProxie, Herban

16 and HTH agreed to pay Plaintiff $219,725.00.

17                                                27.

18          Plaintiff fully performed under the Fourth Contract and invoiced ByProxie for the

19 contract sum of $219,725.00. On information and belief, ByProxie invoiced HTH and Herban,

20 who failed to pay the same.

21                                                28.

22          To date, Plaintiff has not received any portion of the $219,725.00 that is due and owing

23 under the Fourth Contract.

24 / / /

25 / / /

26 / / /
Page 7–    FIRST AMENDED COMPLAINT                                             Immix Law Group PC
                                                                               600 NW Naito Parkway, Suite G
                                                                               Portland, OR 97209
                                                                               Telephone: 503-802-5533
                                                                               Facsimile: 503-802-5351
            Case 3:20-cv-00891-BR       Document 19      Filed 09/18/20     Page 8 of 116




 1                                       The Fifth Contract

 2                                               29.

 3         On June 24, 2019 ByProxie, acting as Herban and HTH’s agent, signed Plaintiff’s

 4 Media Authorization form dated June 19, 2019 and Plaintiff sent corresponding invoices

 5 attached herein and incorporated as Exhibit “E,” known to Plaintiff as MA 28285 (the “Fifth

 6 Contract”). Under the Fifth Contract, Plaintiff agreed to provide certain advertising services,

 7 including installing, producing, and displaying the Content on certain OOH sites at various

 8 times between August 5, 2019 and September 1, 2019. In exchange, Defendants ByProxie,

 9 Herban, and HTH agreed to pay Plaintiff $246,267.00.

10                                               30.

11         Plaintiff fully performed under the Fifth Contract and invoiced ByProxie for the

12 contract sum of $246,267.00. On information and belief, ByProxie invoiced HTH and Herban,

13 who failed to pay the same.

14                                               31.

15         To date, Plaintiff has not received any portion of the $246,267.00 that is due and owing

16 under the Fifth Contract.

17                                      The Sixth Contract

18                                               32.

19         On September 5, 2019 ByProxie, acting as HTH’s agent, signed Plaintiff’s Media

20 Authorization form and Plaintiff sent corresponding invoices attached herein and incorporated

21 as Exhibit “F”, known to Plaintiff as MA 28681 (the “Sixth Contract” and together with the

22 First through Fifth Contracts, the “Contracts”). Under the Sixth Contract, Plaintiff agreed to

23 provide certain advertising services, including installing, producing, and displaying the

24 Content on certain OOH sites at various times between September 2, 2019 and October 13,

25 2019. In exchange, Defendants ByProxie, Herban, and HTH agreed to pay Plaintiff

26 $233,790.25.
Page 8–   FIRST AMENDED COMPLAINT                                             Immix Law Group PC
                                                                              600 NW Naito Parkway, Suite G
                                                                              Portland, OR 97209
                                                                              Telephone: 503-802-5533
                                                                              Facsimile: 503-802-5351
             Case 3:20-cv-00891-BR        Document 19       Filed 09/18/20    Page 9 of 116




 1                                                 33.

 2          Plaintiff fully performed under the Sixth Contract and invoiced ByProxie for the

 3 contract sum of $233,790.25. On information and belief, ByProxie invoiced HTH and Herban,

 4 who failed to pay the same.

 5                                                 34.

 6          To date, Plaintiff has not received any portion of the $233,790.25 that is due and owing

 7 on the Sixth Contract.

 8                                                 35.

 9          On or about October 29, 2019, after performance of the Sixth Contract, DionyMed

10 was placed into receivership in Canada. Herban and HTH, DionyMed’s subsidiaries, were

11 not affected by the receivership, but continued to conduct business and continued to glean

12 the benefits of Plaintiff’s performance under the Contracts.

13                                                 36.

14          In or around February 2020, DionyMed sold HTH to Eaze. At or around the same

15 time, the “Chill” and/or “Calichill” operation, whereby Herban and HTH sold and delivered

16 cannabis, ceased operation.

17                                                 37.

18          Eaze, having acquired HTH in 2019, has assumed HTH’s liabilities and, as such, is

19 liable for HTH’s contractual obligations to Plaintiff.

20                                                 38.

21          In the alternative, Eaze’s purchase of HTH’s assets has resulted in either a consolidation

22 or merger of HTH with Eaze, or a continuation of HTH’s business. As such, Eaze is liable for

23 HTH’s debts under Oregon law.

24 / / /

25 / / /

26 / / /
Page 9–    FIRST AMENDED COMPLAINT                                              Immix Law Group PC
                                                                                600 NW Naito Parkway, Suite G
                                                                                Portland, OR 97209
                                                                                Telephone: 503-802-5533
                                                                                Facsimile: 503-802-5351
           Case 3:20-cv-00891-BR        Document 19       Filed 09/18/20      Page 10 of 116




 1                                 FIRST CLAIM FOR RELIEF

 2                                      (Breach of Contract)

 3                                 (Count I – The First Contract)

 4                                                  39.

 5         Plaintiff hereby incorporates paragraphs 1 – 38 by reference.

 6                                                  40.

 7         The First Contract constitutes a valid and enforceable contract.

 8                                                  41.

 9         Plaintiff fully performed its obligations under the First Contract.

10                                                  42.

11         Under the First Contract, ByProxie, Herban, and HTH received the full benefit of

12 Plaintiff’s performance and each are jointly and severally obligated to pay Plaintiff

13 $161,044.86, which remains due and payable per Plaintiff’s invoices for the same.

14                                                  43.

15         ByProxie, Herban, and HTH’s failure to pay Plaintiff the entire sum when due under

16 the First Contract constitutes a breach.

17                                                  44.

18         As a direct and proximate result of Defendants Herban, HTH, and ByProxie’s breach

19 of the First Contract, Plaintiff has been damaged in an amount to be proven at trial but not less

20 than $161,044.86, together with pre- and post-judgment interest and Plaintiff’s filing fees,

21 court costs, expert fees, and attorneys’ fees.

22                               (Count II – The Second Contract)

23                                                  45.

24         Plaintiff hereby incorporates paragraphs 1 – 44 by reference.

25                                                  46.

26         The Second Contract constitutes a valid and enforceable contract.
Page 10– FIRST AMENDED COMPLAINT                                                 Immix Law Group PC
                                                                                 600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
                                                                                 Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
           Case 3:20-cv-00891-BR        Document 19       Filed 09/18/20    Page 11 of 116




 1                                                  47.

 2         Plaintiff fully performed its obligations under the Second Contract.

 3                                                  48.

 4         Under the Second Contract, ByProxie, Herban, and HTH received the full benefit of

 5 Plaintiff’s performance and each are jointly and severally obligated to pay Plaintiff

 6 $119,412.50 which remains due and payable per Plaintiff’s invoices for the same.

 7                                                  49.

 8         ByProxie, Herban, and HTH’s failure to pay Plaintiff the entire sum due under the

 9 Second Contract constitutes a breach.

10                                                  50.

11         As a direct and proximate result of Defendants Herban, HTH, and ByProxie’s breach

12 of the Second Contract, Plaintiff has been damaged in an amount to be proven at trial but not

13 less than $119,412.50, together with pre- and post-judgment interest and Plaintiff’s filing fees,

14 court costs, expert fees, and attorneys’ fees.

15                                (Count III – The Third Contract)

16                                                  51.

17         Plaintiff hereby incorporates paragraphs 1 – 50 by reference.

18                                                  52.

19         The Third Contract constitutes a valid and enforceable contract.

20                                                  53.

21         Plaintiff fully performed its obligations under the Third Contract.

22                                                  54.

23         Under the Third Contract, ByProxie, Herban, and HTH received the full benefit of

24 Plaintiff’s performance and each are jointly and severally obligated to pay Plaintiff

25 $179,287.33 which remains due and payable per Plaintiff’s invoices for the same.

26 / / /
Page 11– FIRST AMENDED COMPLAINT                                                 Immix Law Group PC
                                                                                 600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
                                                                                 Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
           Case 3:20-cv-00891-BR         Document 19     Filed 09/18/20    Page 12 of 116




 1                                                55.

 2         ByProxie, Herban, and HTH’s failure to pay Plaintiff the entire sum due under the Third

 3 Contract constitutes a breach.

 4                                                56.

 5         As a direct and proximate result of Herban, HTH and ByProxie’s breach of the Third

 6 Contract, Plaintiff has been damaged in an amount to be proven at trial but not less than

 7 $179,287.33 together with pre- and post-judgment interest and Plaintiff’s filing fees, court

 8 costs, expert fees, and attorneys’ fees.

 9                               (Count IV – The Fourth Contract)

10                                                57.

11         Plaintiff hereby incorporates paragraphs 1 – 56 by reference.

12                                                58.

13         The Fourth Contract constitutes a valid and enforceable contract.

14                                                59.

15         Plaintiff fully performed its obligations under the Fourth Contract.

16                                                60.

17         Under the Fourth Contract, Herban, ByProxie, and HTH received the full benefit of

18 Plaintiff’s performance and each are jointly and severally obligated to pay Plaintiff the sum of

19 $219,725.00, which was due and payable per Plaintiff’s invoices for the same.

20                                                61.

21         ByProxie, Herban, and HTH’s failure to pay Plaintiff the entire sum due under the

22 Fourth Contract constitutes breach.

23                                                62.

24         As a direct and proximate result of Herban, HTH and ByProxie’s breach of the Fourth

25 Contract, Plaintiff has been damaged in an amount to be proven at trial but not less than

26
Page 12– FIRST AMENDED COMPLAINT                                               Immix Law Group PC
                                                                               600 NW Naito Parkway, Suite G
                                                                               Portland, OR 97209
                                                                               Telephone: 503-802-5533
                                                                               Facsimile: 503-802-5351
           Case 3:20-cv-00891-BR         Document 19     Filed 09/18/20       Page 13 of 116




 1 $219,725.00, together with pre- and post-judgment interest and Plaintiff’s filing fees, court

 2 costs, expert fees, and attorneys’ fees.

 3                                  (Count V – The Fifth Contract)

 4                                                63.

 5         Plaintiff hereby incorporates paragraphs 1 – 62 by reference.

 6                                                64.

 7         The Fifth Contract constitutes a valid and enforceable contract.

 8                                                65.

 9         Plaintiff fully performed its obligations under the Fifth Contract.

10                                                66.

11         Under the Fifth Contract, Herban, ByProxie and HTH received the full benefit of

12 Plaintiff’s performance and each are jointly and severally obligated to pay Plaintiff the sum of

13 $246,267.00 which was due and payable per Plaintiff’s invoices for the same.

14                                                67.

15         Herban, ByProxie and HTH’s failure to pay Plaintiff the entire sum due under the Fifth

16 Contract constitutes a breach.

17                                                68.

18         As a direct and proximate result of Herban, HTH and ByProxie’s breach, Plaintiff has

19 been damaged in an amount to be proven at trial but not less than $246,267.00, together with

20 pre- and post-judgment interest and Plaintiff’s filing fees, court costs, expert fees, and

21 attorneys’ fees.

22                                  (Count IV – The Sixth Contract)

23                                                69.

24         Plaintiff hereby incorporates paragraphs 1 – 68 by reference.

25                                                70.

26         The Sixth Contract constitutes a valid and enforceable contract.
Page 13– FIRST AMENDED COMPLAINT                                                 Immix Law Group PC
                                                                                 600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
                                                                                 Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
           Case 3:20-cv-00891-BR        Document 19      Filed 09/18/20     Page 14 of 116




 1                                                71.

 2         Plaintiff fully performed its obligations under the Sixth Contract.

 3                                                72.

 4         Under the Sixth Contract, Herban, ByProxie and HTH received the full benefit of

 5 Plaintiff’s performance and each are jointly and severally obligated to pay Plaintiff the sum of

 6 $233,790.25 which was due and payable per Plaintiff’s invoices for the same.

 7                                                73.

 8         ByProxie, Herban, and HTH’s failure to pay Plaintiff the entire sum due under the Sixth

 9 Contract constitutes a breach.

10                                                74.

11         As a direct and proximate result of Herban, HTH and ByProxie’s breach, Plaintiff has

12 been damaged in an amount to be proven at trial but not less than $233,790.25, together with

13 pre- and post-judgment interest and Plaintiff’s filing fees, court costs, expert fees, and

14 attorneys’ fees

15                                                75.

16         Herban, HTH, and ByProxie are jointly and severally liable for all sums due and

17 payable under the Contracts under all Counts of Plaintiff’s First Claim for Relief.

18                                                76.

19         Eaze, having assumed HTH’s liabilities is liable to the same degree that HTH is liable

20 under all Counts of Plaintiff’s First Claim for Relief. In the alternative, as a continuation of

21 HTH’s business, Eaze is jointly and severally liable with HTH under the doctrine of successor

22 liability.

23                               SECOND CLAIM FOR RELIEF

24                                      (Unjust Enrichment)

25                                                77.

26         Plaintiff incorporates paragraphs 1 – 76 by reference.
Page 14– FIRST AMENDED COMPLAINT                                                 Immix Law Group PC
                                                                                 600 NW Naito Parkway, Suite G
                                                                                 Portland, OR 97209
                                                                                 Telephone: 503-802-5533
                                                                                 Facsimile: 503-802-5351
           Case 3:20-cv-00891-BR       Document 19      Filed 09/18/20   Page 15 of 116




 1                                               78.

 2         At ByProxie, Herban, and HTH’s request, Plaintiff provided ByProxie, Herban, and

 3 HTH with the benefit of certain OOH and other media services to further their advertising

 4 campaign, from approximately April 1, 2019 through December 29, 2019 ( “Plaintiff’s

 5 Services”).

 6                                               79.

 7         The value of Plaintiff’s Services provided to ByProxie, Herban, and HTH is not less

 8 than $1,257,041.77. Of this sum, HTH, Herban, and ByProxie have paid only $97,515, leaving

 9 $1,159,526.77 due and owing.

10                                               80.

11         ByProxie, Herban, and HTH are aware that they have both received the full benefit of

12 Plaintiff’s Services.

13                                               81.

14         It would be unjust to allow ByProxie, Herban, and HTH to retain the benefit of

15 Plaintiff’s Services without paying for the same.

16                                               82.

17         ByProxie, Herban, and HTH must pay Plaintiff, jointly and severally, $1,159,526.77

18 together with pre- and post-judgment interest and Plaintiff’s filing fees, court costs, expert

19 fees, and attorneys’ fees

20                                               83.

21         On information and belief, Eaze acquired HTH’s liabilities and assets in 2019,

22 including the liabilities created by receiving the benefit of Plaintiff’s Services. In the

23 alternative, Eaze has continued HTH’s business. In either event, Eaze has received the same

24 benefit that HTH received from Plaintiff’s Services and it would be unjust to allow Eaze to

25 retain the same without paying for it. Eaze must pay Plaintiff $1,159,526.77.

26 / / /
Page 15– FIRST AMENDED COMPLAINT                                            Immix Law Group PC
                                                                            600 NW Naito Parkway, Suite G
                                                                            Portland, OR 97209
                                                                            Telephone: 503-802-5533
                                                                            Facsimile: 503-802-5351
         Case 3:20-cv-00891-BR        Document 19       Filed 09/18/20    Page 16 of 116




 1                                 REQUEST FOR RELIEF

 2       WHEREFORE, Plaintiff requests the following relief:

 3       1) On the First Claim for Relief for breach of contract, for judgment against all

 4          Defendants, jointly and severally, and an award of damages in an amount to be

 5          proven at trial as to each Count as follows:

 6              a. Count I for the First Contract: not less than $161,044.86;

 7              b. Count II for the Second Contract: not less than $119,412.50;

 8              c. Count III for the Third Contract: not less than $179,287.33;

 9              d. Count IV for the Fourth Contract: not less than $219,725.00;

10              e. Count V for the Fifth Contract: not less than $246,267.00;

11              f. Count VI for the Sixth Contract: not less than $233,790.08;

12       2) On the Second Claim for Relief for unjust enrichment as an alternate theory of

13          recovery, for judgment against all Defendants, jointly and severally, and an award

14          of damages in an amount to be proven at trial but not less than $1,159,526.77;

15       3) Pre- and post-judgment interest at the statutory rate;

16       4) An award of Plaintiff’s filing fees, court costs, expert fees, and attorneys’ fees; and

17       5) Such other and further relief that the Court may deem just and proper.

18       DATED this 18th day of September 2020.
                                             IMMIX LAW GROUP PC
19
                                                By:_____________ _________________
20
                                                  Nicholas M. M. Drum OSB #063167
21                                                Dayna J. Christian OSB #973360
                                                  Immix Law Group PC
22                                                600 NW Naito Parkway, Suite G
                                                  Portland, Oregon 97209
23                                                Phone: (503) 802-5533
                                                  Fax: (503) 802-5351
24                                                E-Mail: dayna.christian@immixlaw.com
25                                                E-Mail: nick.drum@immixlaw.com

26                                                 Of Attorneys for Plaintiff
Page 16– FIRST AMENDED COMPLAINT                                                Immix Law Group PC
                                                                                600 NW Naito Parkway, Suite G
                                                                                Portland, OR 97209
                                                                                Telephone: 503-802-5533
                                                                                Facsimile: 503-802-5351
                                Case 3:20-cv-00891-BR                     Document 19             Filed 09/18/20       Page 17 of 116



                                                                                                                                Media Authorization
  Client:                            Client Media Contact(s):                                                       Office:                        Date:
  ByProxie                           Paty Assad (paty@byproxie.com)                                                 Portland                       04.23.2019


  Brand:                             Billups Director(s):                                                           ATB #:                         Billing Terms:
  CaliChill                          Benjamin Billups (br@billups.com)                                              BW_BYPCAL_27685.19             Net 30
                                     Sam Ruiz (sam.ruiz@billups.com)




 SPACE
 Market            Type        Unit #      Description                                      Facing   Start Date   End Date     Qty   Period   Unit Cost      Total Cost

 Alameda, CA       Coffee      N/A         2,500 Coffee Sleeves per month. Total            N/A      05.01.2019   05.31.2019    1      1.00    $710.00           $710.00
                   Sleeve                  number of cafes in program based on
                                           contracted volume of sleeves (est. 10,000
                                           Sleeves)

 Alameda, CA       Bar         N/A         2 Posters per location, 1,500 Coaster per        N/A      05.13.2019   06.09.2019    1      1.00   $1,000.00         $1,000.00
                   Media                   location, 1 Mirror Cling, and added value
                                           Table Tents (quantity pending availability). 5
                                           locations.

 Alameda, CA       Gas         N/A         Up to 4 facings per station - 1 station          N/A      05.13.2019   06.09.2019    1      1.00    $300.00           $300.00
                   Pump
                   Topper

 Alameda, CA       Gas         N/A         One Sheets placed on windows or front of         N/A      05.13.2019   06.09.2019    1      1.00    $160.00           $160.00
                   Station O               building - 1 station
                   ne-
                   sheets

 Berkeley, CA      Coffee      N/A         14,400 Coffee Sleeves per month. Total           N/A      05.01.2019   05.31.2019    1      1.00   $4,080.00         $4,080.00
                   Sleeve                  number of cafes in program based on
                                           contracted volume of sleeves. (est. 57,600
                                           Sleeves)

 Berkeley, CA      Bar Media   N/A         2 Posters per location, 1,500 Coaster per        N/A      05.13.2019   06.09.2019    1      1.00   $2,200.00         $2,200.00
                                           location, 1 Mirror Cling, and added value
                                           Table Tents (quantity pending availability).
                                           11 locations.

                                                                                                                                                                   Exhibit A
                                                                                                                                                                Page 1 of 18


Initials: ______                          W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                     1 of 11
                                Case 3:20-cv-00891-BR                   Document 19               Filed 09/18/20       Page 18 of 116



                                                                                                                                Media Authorization
 SPACE
 Market            Type        Unit #    Description                                      Facing     Start Date   End Date     Qty   Period   Unit Cost    Total Cost

 Berkeley, CA      Gas         N/A       Up to 4 facings per station - 1 station          N/A        05.13.2019   06.09.2019    1      1.00    $300.00        $300.00
                   Pump
                   Topper

 Berkeley, CA      Gas Station N/A       One Sheets placed on windows or front of         N/A        05.13.2019   06.09.2019    1      1.00    $160.00        $160.00
                   One-                  building - 1 station
                   Sheets
 Emeryville, CA    Coffee      N/A       1,000 Coffee Sleeves per month. Total            N/A        05.01.2019   05.31.2019    1      1.00    $285.00        $285.00
                   Sleeve                number of cafes in program based on
                                         contracted volume of sleeves. (Est. 4,000
                                         Sleeves)

 Emeryville, CA    Bar         N/A       2 Posters per location, 1,500 Coaster per        N/A        05.13.2019   06.09.2019    1      1.00    $600.00        $600.00
                   Media                 location, 1 Mirror Cling, and added value
                                         Table Tents (quantity pending availability). 3
                                         locations.

 Emeryville, CA    Gas         N/A       Up to 4 facings per station - 1 station          N/A        05.13.2019   06.09.2019    1      1.00    $300.00        $300.00
                   Pump
                   Topper

 Emeryville, CA    Gas         N/A       One Sheets placed on windows or front of         N/A        05.13.2019   06.09.2019    1      1.00    $160.00        $160.00
                   Station O             building - 1 station
                   ne-
                   sheets

 Oakland, CA       Coffee      N/A       22,000 Coffee Sleeves per month. Total           N/A        05.01.2019   05.31.2019    1      1.00   $6,235.00     $6,235.00
                   Sleeve                number of cafes in program based on
                                         contracted volume of sleeves. (est 88,000
                                         Sleeves)

 Oakland, CA       Premiere    1687      Mandela Pkwy WS 165ft N/O Grand F/N - 1          North      05.06.2019   06.02.2019    1      1.00    $950.00        $950.00
                   Panel

 Oakland, CA       Premiere    2267      11th St SS 70ft E/O Jefferson F/W - 1            West       05.13.2019   06.02.2019    1      0.75   $1,250.00       $937.50
                   Panel




                                                                                                                                                               Exhibit A
                                                                                                                                                            Page 2 of 18


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                     2 of 11
                                Case 3:20-cv-00891-BR                   Document 19             Filed 09/18/20       Page 19 of 116



                                                                                                                              Media Authorization
 SPACE
 Market            Type        Unit #    Description                                    Facing     Start Date   End Date     Qty   Period    Unit Cost    Total Cost

 Oakland, CA       Bar         N/A       2 Posters per location, 1,500 Coaster per      N/A        05.13.2019   06.09.2019    1      1.00    $6,400.00     $6,400.00
                   Media                 location, 1 Mirror Cling, and added value
                                         Table Tents (quantity pending availability).
                                         32 locations.

 Oakland, CA       Gas         N/A       Up to 4 facings per station - 5 stations       N/A        05.13.2019   06.09.2019    1      1.00    $1,500.00     $1,500.00
                   Pump
                   Topper

 Oakland, CA       Gas         N/A       One Sheets placed on windows or front of       N/A        05.13.2019   06.09.2019    1      1.00     $800.00        $800.00
                   Station O             builing - 5 stations
                   ne-
                   sheets

 San Francisco,    Windowp     N/A       Street visible locations in front of           N/A        04.29.2019   05.26.2019    1      1.00   $12,340.00    $12,340.00
 CA                oster                 establishments, on doors, windows & in
                   Displays              vestibules (75 units)

 San Francisco,    Coffee      N/A       75,000 Coffee Sleeves per month. Total         N/A        05.01.2019   05.31.2019    1      1.00   $21,250.00    $21,250.00
 CA                Sleeve                number of cafes in program based on
                                         contracted volume of sleeves. (est. 300,000
                                         Sleeves)

 San Francisco,    Wallscap    324       633 Battery Street, SF 94111                   North      05.06.2019   06.02.2019    1      1.00   $13,200.00    $13,200.00
 CA                e

 San Francisco,    Hand        S-03      Howard St. e/o 2nd St.                         East       05.06.2019   06.02.2019    1      1.00   $19,800.00    $19,800.00
 CA                Paint
                   Wall

 San Francisco,    Wallscap    SF.W1     11th & Folsom                                  South      05.06.2019   06.02.2019    1      1.00   $15,400.00    $15,400.00
 CA                e           02

 San Francisco,    Bulletin    1017      Cesar Chavez SS 5ft W/O Tennessee F/E -        West       05.13.2019   06.02.2019    1      0.75    $1,650.00     $1,237.50
 CA                                      1




                                                                                                                                                              Exhibit A
                                                                                                                                                           Page 3 of 18


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                    3 of 11
                                Case 3:20-cv-00891-BR                   Document 19             Filed 09/18/20       Page 20 of 116



                                                                                                                              Media Authorization
 SPACE
 Market            Type        Unit #    Description                                      Facing   Start Date   End Date     Qty   Period      Unit Cost    Total Cost

 San Francisco,    Bar         N/A       2 Posters per location, 1,500 Coaster per        N/A      05.13.2019   06.09.2019    1      1.00      $8,600.00     $8,600.00
 CA                Media                 location, 1 Mirror Cling, and added value
                                         Table Tents (quantity pending availability).
                                         43 locations.

 San Francisco,    Gas         N/A       Up to 4 facings per station - 1 station          N/A      05.13.2019   06.09.2019    1      1.00       $300.00        $300.00
 CA                Pump
                   Topper

 San Francisco,    Gas         N/A       One Sheets placed on windows or front of         N/A      05.13.2019   06.09.2019    1      1.00       $160.00        $160.00
 CA                Station O             building - 1 station
                   ne-
                   sheets

 San Leandro,      Coffee      N/A       2,800 Coffee Sleeves per month. Total            N/A      05.01.2019   05.31.2019    1      1.00       $795.00        $795.00
 CA                Sleeve                number of cafes in program based on
                                         contracted volume of sleeves. (est. 11,200
                                         Sleeves)

 San Leandro,      Bar         N/A       2 Posters per location, 1,500 Coaster per        N/A      05.13.2019   06.09.2019    1      1.00      $1,200.00     $1,200.00
 CA                Media                 location, 1 Mirror Cling, and added value
                                         Table Tents (quantity pending availability). 6
                                         locations.

 San Leandro,      Gas         N/A       Up to 4 facings per station - 3 stations         N/A      05.13.2019   06.09.2019    1      1.00       $900.00        $900.00
 CA                Pump
                   Topper

 San Leandro,      Gas         N/A       One Sheets placed on windows or front of         N/A      05.13.2019   06.09.2019    1      1.00       $480.00        $480.00
 CA                Station O             building - 3 stations
                   ne-
                   sheets

                                                                                                                                            Total Space:   $122,740.00




                                                                                                                                                                Exhibit A
                                                                                                                                                             Page 4 of 18


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                      4 of 11
                                 Case 3:20-cv-00891-BR                    Document 19            Filed 09/18/20         Page 21 of 116



                                                                                                                                  Media Authorization
 INSTALL
 Market            Type          Unit #         Description                                                                 Post Date    Qty     Install Cost     Total Cost

 San Francisco,    Wallscape     324            633 Battery Street, SF 94111                                                05.06.2019   1         $1,320.00       $1,320.00
 CA

 San Francisco,    Wallscape     SF.W102        11th & Folsom                                                               05.06.2019   1         $1,980.00       $1,980.00
 CA

                                                                                                                                                Total Install:     $3,300.00




 PRODUCTION
 Market            Type          Unit #         Description                                                     Post Date        Qty         Production Cost      Total Cost

 Alameda, CA       Bar Media     N/A            2 Posters per location, 1,500 Coaster per location, 1 Mirror    05.13.2019         1               $2,375.00       $2,375.00
                                                Cling, and added value Table Tents (quantity pending
                                                availability). 5 locations.

 Alameda, CA       Gas Pump      N/A            Up to 4 facings per station - 1 station                         05.13.2019         1                  $75.00          $75.00
                   Topper

 Alameda, CA       Gas           N/A            One Sheets placed on windows or front of building - 1 station   05.13.2019         1                  $75.00          $75.00
                   Station
                   One-
                   sheets

 Berkeley, CA      Bar Media     N/A            2 Posters per location, 1,500 Coaster per location, 1 Mirror    05.13.2019         1               $5,225.00       $5,225.00
                                                Cling, and added value Table Tents (quantity pending
                                                availability). 11 locations.

 Berkeley, CA      Gas Pump      N/A            Up to 4 facings per station - 1 station                         05.13.2019         1                  $75.00          $75.00
                   Topper

 Berkeley, CA      Gas Station   N/A            One Sheets placed on windows or front of building - 1 station   05.13.2019         1                  $75.00          $75.00
                   One-Sheets
 Emeryville, CA    Bar Media     N/A            2 Posters per location, 1,500 Coaster per location, 1 Mirror    05.13.2019         1               $1,425.00       $1,425.00
                                                Cling, and added value Table Tents (quantity pending
                                                availability). 3 locations.

                                                                                                                                                                      Exhibit A
                                                                                                                                                                   Page 5 of 18


Initials: ______                          W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                          5 of 11
                                Case 3:20-cv-00891-BR                    Document 19              Filed 09/18/20        Page 22 of 116



                                                                                                                              Media Authorization
 PRODUCTION
 Market            Type         Unit #         Description                                                      Post Date    Qty   Production Cost     Total Cost

 Emeryville, CA    Gas Pump     N/A            Up to 4 facings per station - 1 station                          05.13.2019    1             $75.00         $75.00
                   Topper

 Emeryville, CA    Gas          N/A            One Sheets placed on windows or front of building - 1 station    05.13.2019    1             $75.00         $75.00
                   Station
                   One-
                   sheets

 Oakland, CA       Premiere     1687           Mandela Pkwy WS 165ft N/O Grand F/N - 1                          05.06.2019    1            $360.00        $360.00
                   Panel

 Oakland, CA       Premiere     2267           11th St SS 70ft E/O Jefferson F/W - 1                            05.13.2019    1            $360.00        $360.00
                   Panel

 Oakland, CA       Bar Media    N/A            2 Posters per location, 1,500 Coaster per location, 1 Mirror     05.13.2019    1          $15,200.00    $15,200.00
                                               Cling, and added value Table Tents (quantity pending
                                               availability). 32 locations.

 Oakland, CA       Gas Pump     N/A            Up to 4 facings per station - 5 stations                         05.13.2019    5             $75.00        $375.00
                   Topper

 Oakland, CA       Gas          N/A            One Sheets placed on windows or front of builing - 5 stations    05.13.2019    5             $75.00        $375.00
                   Station
                   One-
                   sheets

 San Francisco,    Windowpo     N/A            Street visible locations in front of establishments, on doors,   04.29.2019    1            $950.00        $950.00
 CA                ster                        windows & in vestibules (75 units)
                   Displays

 San Francisco,    Coffee       N/A            75,000 Coffee Sleeves per month. Total number of cafes in        05.01.2019    1           $1,650.00     $1,650.00
 CA                Sleeve                      program based on contracted volume of sleeves. (est.
                                               300,000 Sleeves)

 San Francisco,    Wallscape    324            633 Battery Street, SF 94111                                     05.06.2019    1            $855.00        $855.00
 CA

 San Francisco,    Hand Paint   S-03           Howard St. e/o 2nd St.                                           05.06.2019    1          $16,500.00    $16,500.00
 CA                Wall

                                                                                                                                                           Exhibit A
                                                                                                                                                        Page 6 of 18


Initials: ______                         W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                6 of 11
                               Case 3:20-cv-00891-BR                    Document 19            Filed 09/18/20         Page 23 of 116



                                                                                                                            Media Authorization
 PRODUCTION
 Market            Type        Unit #         Description                                                     Post Date    Qty    Production Cost      Total Cost

 San Francisco,    Wallscape   SF.W102        11th & Folsom                                                   05.06.2019    1            $1,512.00      $1,512.00
 CA

 San Francisco,    Bulletin    1017           Cesar Chavez SS 5ft W/O Tennessee F/E - 1                       05.13.2019    1             $125.00         $125.00
 CA

 San Francisco,    Bar Media   N/A            2 Posters per location, 1,500 Coaster per location, 1 Mirror    05.13.2019    1           $20,425.00     $20,425.00
 CA                                           Cling, and added value Table Tents (quantity pending
                                              availability). 43 locations.

 San Francisco,    Gas Pump    N/A            Up to 4 facings per station - 1 station                         05.13.2019    1               $75.00         $75.00
 CA                Topper

 San Francisco,    Gas         N/A            One Sheets placed on windows or front of building - 1 station   05.13.2019    1               $75.00         $75.00
 CA                Station
                   One-
                   sheets

 San Leandro,      Bar Media   N/A            2 Posters per location, 1,500 Coaster per location, 1 Mirror    05.13.2019    1            $2,850.00      $2,850.00
 CA                                           Cling, and added value Table Tents (quantity pending
                                              availability). 6 locations.

 San Leandro,      Gas Pump    N/A            Up to 4 facings per station - 3 stations                        05.13.2019    3               $75.00        $225.00
 CA                Topper

 San Leandro,      Gas         N/A            One Sheets placed on windows or front of building - 3           05.13.2019    3               $75.00        $225.00
 CA                Station                    stations
                   One-
                   sheets

                                                                                                                                 Total Production:     $71,612.00




                                                                                                                                   Total Cost:       $197,652.00




                                                                                                                                                           Exhibit A
                                                                                                                                                        Page 7 of 18


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                 7 of 11
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 24 of 116



                                                                                                                                       Media Authorization

                                                                                                                                                        Job Number: 27685




                                                     April 23, 2019
     Signature: ______________________________ Date:____________                                                                                    4.25.19
                                                                                                 Signature: ______________________________ Date:____________

                   Patricia Assad
     Print Name: ______________________________         CMO
                                                Title:____________
                                                                                                            Stephanie Calderwood         Investment
                                                                                                 Print Name: ______________________________               Manager
                                                                                                                                            Title:____________

     Authorized Representative: ByProxie                                                         Authorized Representative: Billups, Inc.




   In accordance with the Business Terms & Conditions below (together referred to as "this Agreement"), please read this Agreement, then initial all pages and sign where
   required.


   BUSINESS TERMS & CONDITIONS




   MEDIA AUTHORIZATION
   This agreement (“Agreement”), between the client specified above (“Client”) and Billups, Inc. (“Billups”) authorizes Billups to act as Client’s agent in placing out of home
   advertising (“OOH”) with owners and other applicable parties, entering into contracts and schedules for placement of OOH on behalf of Client, and directing the production and
   installation of advertising media (the “Services”). Client will be deemed to have approved placements whose costs are within budget limitations set by this Media Authorization.
   Client agrees to promptly provide all information necessary to establish credit terms with the OOH owner. In the event any OOH owner will not grant credit terms for Client,
   Billups will not be required to place media with such owner, unless Client pays for such placements in advance. Client will be solely responsible for all charges, expenses and
   costs arising out of all contracts and/or schedules with OOH owners. Client will be deemed to have approved production and/or installation of media as specified upon approval
   of a sample of the media being produced (a “Creative Proof”). Upon approval of the Creative Proof, Client will be solely responsible for all charges, expenses and costs arising
   out of the production and installation of media.


   PAYMENT TERMS
   Billups issues invoices on a monthly basis, covering the Services rendered in the previous calendar month. Payment is due within 45 days of the invoice date. The parties
   acknowledge that Client may be acting as agent to an advertising customer (“Advertiser”), and that if so, Advertiser shall guarantee Client’s payment of all charges, expenses
   and costs arising out of all contracts and/or schedules with OOH owners. Client will promptly communicate any problem with Advertiser that may affect Client’s ability to timely
   pay for Services. Billups may suspend Services due to nonpayment or repeated late payment. Billups may offset Client account credits, amounts already received from Client, or
   amounts due to Client, if any, against amounts due to Billups under this Media Authorization. Billups may, at its discretion, initiate collection efforts upon any overdue account.
   Client agrees to pay all reasonable attorney fees and costs incurred by Billups in any such collection action.


                                                                                                                                                                               Exhibit A
                                                                                                                                                                            Page 8 of 18


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                8 of 11
                                     Case 3:20-cv-00891-BR                      Document 19              Filed 09/18/20             Page 25 of 116



  b       billups                                                                                                                             Media Authorization

   CONFIDENTIALITY
   Proprietary information of the parties and communications between the parties that are not otherwise publicly available, including without limitation this Agreement, Media
   Authorizations, Client and Advertiser creative content and media plans, OOH owner locations, contracts and rates, and any performance data gathered on behalf of Client or an
   OOH owner, are “Confidential Information.” Confidential Information does not include information that: (a) at the time of disclosure to the recipient, is in the public domain; (b)
   after disclosure to the recipient, becomes part of the public domain through no fault of the recipient; (c) the recipient can show by written documentation was lawfully in its
   possession at the time of disclosure and had not been acquired, directly or indirectly, from the discloser; (d) is later furnished or made known to the recipient by a third party as a
   matter of right and without restriction on disclosure; or (e) is required to be disclosed by court order or other legal process binding on the recipient, in which case the recipient
   shall promptly notify the discloser of such requirements so that it may take steps (with recipient’s reasonable cooperation) to obtain a protective order. The parties agree that
   Confidential Information has significant strategic value and will only be used as intended under this Agreement. In particular, the unauthorized disclosure of rate information to
   third parties may cause the OOH owners to withdraw the rates. Each party shall exercise reasonable care in safeguarding Confidential Information. All restrictive covenants
   contained in this section are reasonable and necessary to protect the legitimate business interest of each party, and any losses arising from a party’s breach of this section
   cannot reasonably and adequately be compensated by monetary damages and may cause the injured party irreparable harm; accordingly on the failure of either party to comply
   with the restrictive covenants in this section, the injured party will be entitled to seek injunctive or other equitable relief in addition to monetary damages. Notwithstanding the
   foregoing, Billups may identify Client as its customer, and use images, video, and other information about publicly placed Client and Advertiser content in promotional materials.
   This section will survive the termination of this Agreement for so long as either party retains Confidential Information of the other.


   CONSIDERATION
   Except as otherwise agreed to in writing in the form of a Service Level Agreement or Master Services Agreement (“SLA”), Billups’ default pricing model for its services is
   dynamic. Please see our website at billups.com or speak to a Billups representative for details. In connection with providing services, Billups may receive or be entitled to
   participate in receiving risk-based discounts, performance-based credits, or other benefits. Unless otherwise specified in writing, Client acknowledges that Billups is entitled to
   such benefits.


   TERMINATION
   This Media Authorization will remain in force until the last date of any media placement performed on behalf of Client. Once all placement schedules are complete, Billups will
   issue a final invoice for Services rendered. Upon receipt of payment for the final invoice, this Media Authorization will terminate. This Media Authorization is non-cancelable by
   Client. Client will remain fully responsible and liable for all charges, expenses and fees incurred or earned for contracted Services, except in the case that Client rejects a
   Creative Proof, in which case Client will not be responsible for production and installation costs that are not incurred. Rejection of a Creative Proof does not terminate this
   Agreement.


   INDEMNIFICATION
   (a) Billups will indemnify, defend and hold Client harmless from any and all claims, suits, actions, liabilities, expenses and costs relating to losses, claims, damages, liabilities,
   judgments, settlements or costs and expenses (including reasonable attorneys’ fees) against Client, its employees, directors or affiliates, arising out of or in connection with
   Billups’ material breach of this Agreement or the gross negligence or willful misconduct of Billups under this Agreement. (b) Client will indemnify, defend and hold Billups
   harmless from any and all claims, suits, actions, liabilities, expenses and costs (including attorneys’ fees), brought, made or recovered by any person or entity against Billups,
   its employees, directors or affiliates (i) for payment in connection with contracts made or schedules placed on behalf of Client (regardless of any cancellations); (ii) involving or
   relating to the content of OOH advertisements, including without limitation charges of false advertising, libel, or infringement of third party rights; or (iii) otherwise arising out of or
   in connection with the Client’s material breach of this Agreement. (c) Billups will endeavor to safeguard Client advertising materials in its possession, if any, but Billups will not

                                                                                                                                                                                        Exhibit A
                                                                                                                                                                                     Page 9 of 18


Initials: ______                              W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                       9 of 11
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 26 of 116



  b       billups                                                                                                                      Media Authorization
   be responsible should materials be lost, damaged, or destroyed while in possession of Billups or a third party appointed by Billups, unless due to Billups’ gross negligence. (d)
   IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT
   LIMITED TO, LOSS OF PROFITS, OR LOSS OF BUSINESS OPPORTUNITY, EVEN IF SUCH DAMAGES ARE FORESEEABLE AND WHETHER OR NOT EITHER PARTY
   HAS BEEN ADVISED OF THE POSSIBILITY THEREOF. This section shall survive the termination of this Agreement.


   FORCE MAJEURE
   Excluding payment obligations, each party will be excused from performing obligations contained in this Media Authorization while such performance is prevented by an act of
   God, fire, flood, earthquake, transportation disruption, war, insurrection, labor dispute, or any other occurrence beyond the reasonable control of that party.


   REPRESENTATIONS
   Each Party represents and warrants that it shall adhere to the standard representations regarding the Foreign Corrupt Practices Act and similar laws, the European Union’s
   General Data Protection Regulation, and requirements regarding the use of data, available at http://billups.com/standard-representations/ (altogether the “Standard
   Representations”), and acknowledges that a breach of any of the Standard Representations shall constitute a material breach of this Agreement. Each Party acknowledges that
   Billups in its discretion has the authority to modify the Standard Representations from time to time.


   OOH INDUSTRY STANDARD PRACTICES
   (a) Five Day Posting Window (applies to all standard, posted OOH formats), There is an industry standard five business days to post a campaign, beginning on the start date of
   the program. This 5-day posting window is required to cover weather delays and market scheduling. All programs will receive the full contracted campaign. Should weather or
   other unforeseen delays force the posting beyond the 5-day window, Billups will advise Agency and/or Client and an agreed-upon make good will be arranged with the vendor. If
   artwork deadlines are not met for materials Billups produces, or if finished materials are late to market (client produced), this 5-day posting window may be adjusted accordingly.
   Please note that non-standard, specialty media formats may require a longer posting window. (b) Inventory/Space Holds. Unless otherwise arranged in advance, it is Billups’
   typically submits locations and plans without space holds. Once inventory is approved, space will be re-confirmed for the schedule and holds requested. While each program
   varies depending upon the length of space holds that can be requested, industry standard is 3 business days. If approved inventory is not available for the requested time-
   period, Billups will submit replacements of equal or greater value, or an alternate schedule for the approved locations, subject to approval by Agency and/or Client. (c)
   Placement of certain units in New York City is subject to the NYC Commercial rent tax, which is the responsibility of the end user. See
   (http://www1.nyc.gov/site/finance/taxes/business-commercial-rent-tax-crt.page) for information.


   GENERAL
   (a) This Agreement will be governed by and construed in accordance with the laws of the State of Oregon, without reference to conflicts of law principles. Any and all disputes
   relating to this Agreement, or breach hereof shall be resolved in arbitration, except any action initiated by Billups to collect upon any overdue or outstanding invoices, or any
   other amount owed under this Agreement (“Collection Action”), which shall be litigated in any State or United States District Court in Oregon. For any arbitration, the parties
   agree to utilize the services of the Arbitration Service of Portland (“ASP”) in Portland, Oregon, and shall arbitrate disputes according to the current rules of the ASP. For any
   Collection Action, the parties agree that the prevailing party shall be entitled to collect its reasonable attorneys’ fees, expert fees, costs, and disbursements. For any dispute
   under this Agreement including any Collection Action the parties expressly consent to jurisdiction and venue in the State of Oregon. (b) If Client and Billups have signed a
   Service Agreement for the provision of OOH advertising Services, this Media Authorization is considered an addendum to the Service Agreement, specifying the type and scope
   of Services provided. In the event of any conflict between the terms of this Media Authorization and the Service Agreement, the Service Agreement will control. (c) If this Media
   Authorization is the only written agreement between Client and Billups, then the parties understand and agree that this Media Authorization contains the entire agreement
   between the parties relating to the provision of Services as specified. The parties further agree that the Client may execute multiple Media Authorizations, and all such Media

                                                                                                                                                                               Exhibit A
                                                                                                                                                                           Page 10 of 18


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                 10 of 11
                                    Case 3:20-cv-00891-BR                     Document 19              Filed 09/18/20             Page 27 of 116



  b       billups                                                                                                                           Media Authorization
   Authorizations will remain in force until terminated pursuant to Section 5. Any amendment, modification, or waiver must be made in writing, signed by both parties, and making
   express reference to this Media Authorization, except that no consent shall be required if the stock or substantially all of the assets of a party are transferred (whether through a
   merger, sale or by operation of law), or for a transfer to an affiliate. (d) If any provision of this Media Authorization is held to be invalid, illegal or unenforceable, the remaining
   provisions of the Media Authorization will remain in full force and effect. (e) This Media Authorization may be executed in multiple parts, or executed digitally by submitting the
   completed form to Billups. (f) If the parties to this Media Authorization have entered into a separate SLA, this Media Authorization is hereby incorporated into, forms a part of,
   and is in all respects subject to the terms of the SLA, except that in the event of a conflict between this Media Authorization and the SLA this Media Authorization shall control.
   Unless expressly provided otherwise herein, capitalized terms have the meaning provided within the SLA. Unless modified herein, all terms in the SLA shall remain unchanged
   and in full force and effect.




                                                                                                                                                                                    Exhibit A
                                                                                                                                                                                Page 11 of 18


Initials: ______                             W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                     11 of 11
               Case 3:20-cv-00891-BR          Document 19              Filed 09/18/20          Page 28 of 116



                                                                                                           Invoice

Bill To:
ByProxie                                                                        Invoice #                        27685-P-001
995 Market St                                                                   Invoice Date                      04/29/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                       Customer PO #                             N/A
                                                                                Terms                                 Net 30


                                                                                Balance Due                $74,912.00 USD


Market             Media      Unit #       Description                        Billing Period     Periods   Qty     Total Cost

Alameda, CA        Bar        N/A          2 Posters per location, 1,500         05/13/2019         1.00    1       $2,375.00
                   Coasters                Coaster per location, 1 Mirror
                                           Cling, and added value Table
                                           Tents (quantity pending
                                           availability). 5 locations.

Alameda, CA        Gas        N/A          Up to 4 facings per station - 1       05/13/2019         1.00    1          $75.00
                   Station                 station
                   Pump
                   Handles

Alameda, CA        Poster     N/A          One Sheets placed on windows          05/13/2019         1.00    1          $75.00
                                           or front of building - 1 station

Berkeley, CA       Bar        N/A          2 Posters per location, 1,500         05/13/2019         1.00    1       $5,225.00
                   Coasters                Coaster per location, 1 Mirror
                                           Cling, and added value Table
                                           Tents (quantity pending
                                           availability). 11 locations.

Berkeley, CA       Gas        N/A          Up to 4 facings per station - 1       05/13/2019         1.00    1          $75.00
                   Station                 station
                   Pump
                   Handles

Berkeley, CA       Poster     N/A          One Sheets placed on windows          05/13/2019         1.00    1          $75.00
                                           or front of building - 1 station

Emeryville, CA     Bar        N/A          2 Posters per location, 1,500         05/13/2019         1.00    1       $1,425.00
                   Coasters                Coaster per location, 1 Mirror
                                           Cling, and added value Table
                                           Tents (quantity pending
                                           availability). 3 locations.

Emeryville, CA     Gas        N/A          Up to 4 facings per station - 1       05/13/2019         1.00    1          $75.00
                   Station                 station
                   Pump
                   Handles

Emeryville, CA     Poster     N/A          One Sheets placed on windows          05/13/2019         1.00    1          $75.00
                                           or front of building - 1 station


                                                                                                                 Exhibit A
                              Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                Page 12 of 18
JOBID: 27685                        w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                               1 of 3
               Case 3:20-cv-00891-BR            Document 19              Filed 09/18/20          Page 29 of 116



                                                                                                             Invoice

Bill To:
ByProxie                                                                          Invoice #                        27685-P-001
995 Market St                                                                     Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                         Customer PO #                             N/A
                                                                                  Terms                                 Net 30


                                                                                  Balance Due                $74,912.00 USD


Market              Media       Unit #       Description                        Billing Period     Periods   Qty     Total Cost

Oakland, CA         Premiere    1687         Mandela Pkwy WS 165ft N/O             05/06/2019         1.00    1         $360.00
                    Panel                    Grand F/N - 1

Oakland, CA         Premiere    2267         11th St SS 70ft E/O Jefferson         05/13/2019         1.00    1         $360.00
                    Panel                    F/W - 1

Oakland, CA         Bar         N/A          2 Posters per location, 1,500         05/13/2019         1.00    1      $15,200.00
                    Coasters                 Coaster per location, 1 Mirror
                                             Cling, and added value Table
                                             Tents (quantity pending
                                             availability). 32 locations.

Oakland, CA         Gas         N/A          Up to 4 facings per station - 5       05/13/2019         1.00    5         $375.00
                    Station                  stations
                    Pump
                    Handles

Oakland, CA         Poster      N/A          One Sheets placed on windows          05/13/2019         1.00    5         $375.00
                                             or front of builing - 5 stations

San Francisco, CA   Premiere    1017         Cesar Chavez SS 5ft W/O               05/13/2019         1.00    1         $125.00
                    Panel                    Tennessee F/E - 1

San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111          05/06/2019         1.00    1         $855.00


San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111:         05/06/2019         1.00    1       $1,320.00
                                             Install

San Francisco, CA   Bar         N/A          2 Posters per location, 1,500         05/13/2019         1.00    1      $20,425.00
                    Coasters                 Coaster per location, 1 Mirror
                                             Cling, and added value Table
                                             Tents (quantity pending
                                             availability). 43 locations.

San Francisco, CA   Coffee      N/A          75,000 Coffee Sleeves per             05/01/2019         1.00    1       $1,650.00
                    Cup/Sleev                month. Total number of cafes in
                    es                       program based on contracted
                                             volume of sleeves.




                                                                                                                   Exhibit A
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                Page 13 of 18
JOBID: 27685                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                               2 of 3
                                                  Case 3:20-cv-00891-BR             Document 19               Filed 09/18/20          Page 30 of 116



                                                                                                                                                  Invoice

                                   Bill To:
                                   ByProxie                                                                            Invoice #                        27685-P-001
                                   995 Market St                                                                       Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                           Customer PO #                             N/A
                                                                                                                       Terms                                 Net 30


                                                                                                                       Balance Due                $74,912.00 USD


                                   Market              Media        Unit #       Description                         Billing Period     Periods   Qty     Total Cost

                                   San Francisco, CA   Gas          N/A          Up to 4 facings per station - 1        05/13/2019         1.00    1          $75.00
                                                       Station                   station
                                                       Pump
                                                       Handles

                                   San Francisco, CA   Poster       N/A          One Sheets placed on windows           05/13/2019         1.00    1          $75.00
                                                                                 or front of building - 1 station

                                   San Francisco, CA   In-Window    N/A          Street visible locations in front      04/29/2019         1.00    1         $950.00
                                                                                 of establishments, on doors,
                                                                                 windows & in vestibules (75
                                                                                 units)

                                   San Francisco, CA   Hand Paint   S-03         Howard St e/o 2nd St                   05/06/2019         1.00    1      $16,500.00
                                                       Wall

                                   San Francisco, CA   Wallscape    SF.W102      11th & Folsom FS                       05/06/2019         1.00    1       $1,512.00


                                   San Francisco, CA   Wallscape    SF.W102      11th & Folsom FS: Install              05/06/2019         1.00    1       $1,980.00


                                   San Leandro, CA     Bar          N/A          2 Posters per location, 1,500          05/13/2019         1.00    1       $2,850.00
                                                       Coasters                  Coaster per location, 1 Mirror
                                                                                 Cling, and added value Table
                                                                                 Tents (quantity pending
                                                                                 availability). 6 locations.

                                   San Leandro, CA     Gas          N/A          Up to 4 facings per station - 3        05/13/2019         1.00    3         $225.00
                                                       Station                   stations
                                                       Pump
                                                       Handles

                                   San Leandro, CA     Poster       N/A          One Sheets placed on windows           05/13/2019         1.00    3         $225.00
                                                                                 or front of building - 3 stations



                                                                                                                        Balance Due               $74,912.00 USD



                                                                                                                                                        Exhibit A
                                                                    Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                 Page 14 of 18
                                   JOBID: 27685                           w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                3 of 3



Powered by TCPDF (www.tcpdf.org)
               Case 3:20-cv-00891-BR          Document 19              Filed 09/18/20          Page 31 of 116



                                                                                                           Invoice

Bill To:
ByProxie                                                                        Invoice #                        27685-S-001
995 Market St                                                                   Invoice Date                      04/29/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                       Customer PO #                             N/A
                                                                                Terms                                 Net 30


                                                                                Balance Due                $122,740.00 USD


Market             Media      Unit #       Description                        Billing Period     Periods   Qty     Total Cost

Alameda, CA        Bar        N/A          2 Posters per location, 1,500         05/13/2019         1.00    1       $1,000.00
                   Coasters                Coaster per location, 1 Mirror        06/09/2019
                                           Cling, and added value Table
                                           Tents (quantity pending
                                           availability). 5 locations.

Alameda, CA        Coffee     N/A          2,500 Coffee Sleeves per              05/01/2019         1.00    1         $710.00
                   Sleeve                  month. Total number of cafes in
                                           program based on contracted
                                           volume of sleeves (est. 10,000
                                           Sleeves)

Alameda, CA        Gas        N/A          Up to 4 facings per station - 1       05/13/2019         1.00    1         $300.00
                   Station                 station                               06/09/2019
                   Pump
                   Handles

Alameda, CA        Poster     N/A          One Sheets placed on windows          05/13/2019         1.00    1         $160.00
                                           or front of building - 1 station      06/09/2019

Berkeley, CA       Bar        N/A          2 Posters per location, 1,500         05/13/2019         1.00    1       $2,200.00
                   Coasters                Coaster per location, 1 Mirror        06/09/2019
                                           Cling, and added value Table
                                           Tents (quantity pending
                                           availability). 11 locations.

Berkeley, CA       Coffee     N/A          14,400 Coffee Sleeves per             05/01/2019         1.00    1       $4,080.00
                   Sleeve                  month. Total number of cafes in
                                           program based on contracted
                                           volume of sleeves. (est. 57,600
                                           Sleeves)

Berkeley, CA       Gas        N/A          Up to 4 facings per station - 1       05/13/2019         1.00    1         $300.00
                   Station                 station                               06/09/2019
                   Pump
                   Handles

Berkeley, CA       Poster     N/A          One Sheets placed on windows          05/13/2019         1.00    1         $160.00
                                           or front of building - 1 station      06/09/2019




                                                                                                                 Exhibit A
                              Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                Page 15 of 18
JOBID: 27685                        w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                               1 of 4
               Case 3:20-cv-00891-BR          Document 19              Filed 09/18/20          Page 32 of 116



                                                                                                           Invoice

Bill To:
ByProxie                                                                        Invoice #                        27685-S-001
995 Market St                                                                   Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                       Customer PO #                             N/A
                                                                                Terms                                 Net 30


                                                                                Balance Due                $122,740.00 USD


Market             Media      Unit #       Description                        Billing Period     Periods   Qty     Total Cost

Emeryville, CA     Bar        N/A          2 Posters per location, 1,500         05/13/2019         1.00    1         $600.00
                   Coasters                Coaster per location, 1 Mirror        06/09/2019
                                           Cling, and added value Table
                                           Tents (quantity pending
                                           availability). 3 locations.

Emeryville, CA     Coffee     N/A          1,000 Coffee Sleeves per              05/01/2019         1.00    1         $285.00
                   Sleeve                  month. Total number of cafes in
                                           program based on contracted
                                           volume of sleeves. (Est. 4,000
                                           Sleeves)

Emeryville, CA     Gas        N/A          Up to 4 facings per station - 1       05/13/2019         1.00    1         $300.00
                   Station                 station                               06/09/2019
                   Pump
                   Handles

Emeryville, CA     Poster     N/A          One Sheets placed on windows          05/13/2019         1.00    1         $160.00
                                           or front of building - 1 station      06/09/2019

Oakland, CA        Premiere   1687         Mandela Pkwy WS 165ft N/O             05/06/2019         1.00    1         $950.00
                   Panel                   Grand F/N - 1                         06/02/2019

Oakland, CA        Premiere   2267         11th St SS 70ft E/O Jefferson         05/13/2019         0.75    1         $937.50
                   Panel                   F/W - 1                               06/09/2019

Oakland, CA        Bar        N/A          2 Posters per location, 1,500         05/13/2019         1.00    1       $6,400.00
                   Coasters                Coaster per location, 1 Mirror        06/09/2019
                                           Cling, and added value Table
                                           Tents (quantity pending
                                           availability). 32 locations.

Oakland, CA        Coffee     N/A          22,000 Coffee Sleeves per             05/01/2019         1.00    1       $6,235.00
                   Sleeve                  month. Total number of cafes in
                                           program based on contracted
                                           volume of sleeves. (est 88,000
                                           Sleeves)

Oakland, CA        Gas        N/A          Up to 4 facings per station - 5       05/13/2019         1.00    1       $1,500.00
                   Station                 stations                              06/09/2019
                   Pump
                   Handles

                                                                                                                 Exhibit A
                              Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                Page 16 of 18
JOBID: 27685                        w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                               2 of 4
               Case 3:20-cv-00891-BR             Document 19               Filed 09/18/20          Page 33 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        27685-S-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $122,740.00 USD


Market              Media        Unit #       Description                         Billing Period     Periods   Qty     Total Cost

Oakland, CA         Poster       N/A          One Sheets placed on windows           05/13/2019         1.00    1         $800.00
                                              or front of builing - 5 stations       06/09/2019

San Francisco, CA   Premiere     1017         Cesar Chavez SS 5ft W/O                05/13/2019         0.75    1       $1,237.50
                    Panel                     Tennessee F/E - 1                      06/09/2019

San Francisco, CA   Wallscape    324          633 Battery Street, SF 94111           05/06/2019         1.00    1      $13,200.00
                                                                                     06/02/2019

San Francisco, CA   Bar          N/A          2 Posters per location, 1,500          05/13/2019         1.00    1       $8,600.00
                    Coasters                  Coaster per location, 1 Mirror         06/09/2019
                                              Cling, and added value Table
                                              Tents (quantity pending
                                              availability). 43 locations.

San Francisco, CA   Coffee       N/A          75,000 Coffee Sleeves per              05/01/2019         1.00    1      $21,250.00
                    Cup/Sleev                 month. Total number of cafes in        05/28/2019
                    es                        program based on contracted
                                              volume of sleeves.

San Francisco, CA   Gas          N/A          Up to 4 facings per station - 1        05/13/2019         1.00    1         $300.00
                    Station                   station                                06/09/2019
                    Pump
                    Handles

San Francisco, CA   Poster       N/A          One Sheets placed on windows           05/13/2019         1.00    1         $160.00
                                              or front of building - 1 station       06/09/2019

San Francisco, CA   In-Window    N/A          Street visible locations in front      04/29/2019         1.00    1      $12,340.00
                                              of establishments, on doors,           05/26/2019
                                              windows & in vestibules (75
                                              units)

San Francisco, CA   Hand Paint   S-03         Howard St e/o 2nd St                   05/06/2019         1.00    1      $19,800.00
                    Wall                                                             06/02/2019

San Francisco, CA   Wallscape    SF.W102      11th & Folsom FS                       05/06/2019         1.00    1      $15,400.00
                                                                                     06/02/2019




                                                                                                                     Exhibit A
                                 Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                 Page 17 of 18
JOBID: 27685                           w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                3 of 4
                                                  Case 3:20-cv-00891-BR          Document 19              Filed 09/18/20           Page 34 of 116



                                                                                                                                               Invoice

                                   Bill To:
                                   ByProxie                                                                         Invoice #                        27685-S-001
                                   995 Market St                                                                    Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                        Customer PO #                             N/A
                                                                                                                    Terms                                 Net 30


                                                                                                                    Balance Due                $122,740.00 USD


                                   Market             Media      Unit #       Description                         Billing Period     Periods   Qty     Total Cost

                                   San Leandro, CA    Bar        N/A          2 Posters per location, 1,500          05/13/2019         1.00    1       $1,200.00
                                                      Coasters                Coaster per location, 1 Mirror         06/09/2019
                                                                              Cling, and added value Table
                                                                              Tents (quantity pending
                                                                              availability). 6 locations.

                                   San Leandro, CA    Coffee     N/A          2,800 Coffee Sleeves per               05/01/2019         1.00    1         $795.00
                                                      Sleeve                  month. Total number of cafes in
                                                                              program based on contracted
                                                                              volume of sleeves. (est. 11,200
                                                                              Sleeves)

                                   San Leandro, CA    Gas        N/A          Up to 4 facings per station - 3        05/13/2019         1.00    1         $900.00
                                                      Station                 stations                               06/09/2019
                                                      Pump
                                                      Handles

                                   San Leandro, CA    Poster     N/A          One Sheets placed on windows           05/13/2019         1.00    1         $480.00
                                                                              or front of building - 3 stations      06/09/2019



                                                                                                                     Balance Due               $122,740.00 USD




                                                                                                                                                     Exhibit A
                                                                 Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                 Page 18 of 18
                                   JOBID: 27685                        w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                4 of 4



Powered by TCPDF (www.tcpdf.org)
                                Case 3:20-cv-00891-BR                    Document 19                 Filed 09/18/20       Page 35 of 116



                                                                                                                                   Media Authorization
  Client:                            Client Media Contact(s):                                                          Office:                              Date:
  ByProxie                           Paty Assad (paty@byproxie.com)                                                    Portland                             05.01.2019


  Brand:                             Billups Director(s):                                                              ATB #:                               Billing Terms:
  CaliChill                          Benjamin Billups (br@billups.com)                                                 BW_BYPCAL_27649.19                   Net 30
                                     Sam Ruiz (sam.ruiz@billups.com)




 SPACE
 Market            Type        Unit #      Description                                       Facing     Start Date   End Date     Qty   Period        Unit Cost       Total Cost

 Oakland, CA       Poster      N/A         Oakland Entertainment Poster Network - 10         N/A        05.13.2019   06.02.2019    1        0.75      $2,857.14          $2,142.86
                                           units

 San Francisco,    Bulletin    61931       U S 101(Lick Fwy) & Bacon NW/S F/S                South      04.29.2019   05.19.2019    1        0.75    $15,000.00        $11,250.00
 CA

 San Francisco,    Wallscap    6005        325 Mason Street s/o Geary Street                 North      07.01.2019   08.04.2019    1        1.25    $28,880.00        $36,100.00
 CA                e

 San Francisco,    Poster      N/A         SF Millennial Poster Network of 10 units          N/A        07.01.2019   07.21.2019    1        0.75    $13,750.00        $10,312.50
 CA

 San Francisco,    Poster      N/A         SF Millennial Poster Network of 10 units          N/A        07.22.2019   12.29.2019    1        5.75    $11,000.00        $63,250.00
 CA

                                                                                                                                                   Total Space:     $123,055.36




 INSTALL
 Market            Type         Unit #          Description                                                                Post Date    Qty         Install Cost      Total Cost

 San Francisco,    Wallscape    6005            325 Mason Street s/o Geary Street: Install                                 07.01.2019   1             $4,330.00          $4,330.00
 CA


                                                                                                                                                                            Exhibit B
                                                                                                                                                                         Page 1 of 12


Initials: ______                          W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                              1 of 6
                               Case 3:20-cv-00891-BR                  Document 19         Filed 09/18/20        Page 36 of 116



                                                                                                                          Media Authorization
 INSTALL
 Market            Type        Unit #         Description                                                           Post Date   Qty       Install Cost      Total Cost

                                                                                                                                         Total Install:      $4,330.00




 PRODUCTION
 Market            Type        Unit #         Description                                               Post Date        Qty      Production Cost           Total Cost

 San Francisco,    Wallscape   6005           325 Mason Street s/o Geary Street                         07.01.2019         1                $4,400.00        $4,400.00
 CA

 San Francisco,    Poster      N/A            SF Millennial Poster Network of 10 units                  07.01.2019        12                   $85.00        $1,020.00
 CA

                                                                                                                                 Total Production:           $5,420.00




                                                                                                                                      Total Cost:         $132,805.36




                                                                                                                                                                Exhibit B
                                                                                                                                                             Page 2 of 12


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                      2 of 6
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 37 of 116



                                                                                                                                       Media Authorization

                                                                                                                                                        Job Number: 27649




                                                      May 1, 2019
     Signature: ______________________________ Date:____________                                                                               5.1.19
                                                                                                 Signature: ______________________________ Date:____________

                   Patricia Assad
     Print Name: ______________________________        CMO
                                                Title:____________                                       Stephanie
                                                                                                 Print Name:           Calderwood
                                                                                                             ______________________________ Investment Manager
                                                                                                                                            Title:____________

     Authorized Representative: ByProxie                                                         Authorized Representative: Billups, Inc.




   In accordance with the Business Terms & Conditions below (together referred to as "this Agreement"), please read this Agreement, then initial all pages and sign where
   required.


   BUSINESS TERMS & CONDITIONS




   MEDIA AUTHORIZATION
   This agreement (“Agreement”), between the client specified above (“Client”) and Billups, Inc. (“Billups”) authorizes Billups to act as Client’s agent in placing out of home
   advertising (“OOH”) with owners and other applicable parties, entering into contracts and schedules for placement of OOH on behalf of Client, and directing the production and
   installation of advertising media (the “Services”). Client will be deemed to have approved placements whose costs are within budget limitations set by this Media Authorization.
   Client agrees to promptly provide all information necessary to establish credit terms with the OOH owner. In the event any OOH owner will not grant credit terms for Client,
   Billups will not be required to place media with such owner, unless Client pays for such placements in advance. Client will be solely responsible for all charges, expenses and
   costs arising out of all contracts and/or schedules with OOH owners. Client will be deemed to have approved production and/or installation of media as specified upon approval
   of a sample of the media being produced (a “Creative Proof”). Upon approval of the Creative Proof, Client will be solely responsible for all charges, expenses and costs arising
   out of the production and installation of media.


   PAYMENT TERMS
   Billups issues invoices on a monthly basis, covering the Services rendered in the previous calendar month. Payment is due within 45 days of the invoice date. The parties
   acknowledge that Client may be acting as agent to an advertising customer (“Advertiser”), and that if so, Advertiser shall guarantee Client’s payment of all charges, expenses
   and costs arising out of all contracts and/or schedules with OOH owners. Client will promptly communicate any problem with Advertiser that may affect Client’s ability to timely
   pay for Services. Billups may suspend Services due to nonpayment or repeated late payment. Billups may offset Client account credits, amounts already received from Client, or
   amounts due to Client, if any, against amounts due to Billups under this Media Authorization. Billups may, at its discretion, initiate collection efforts upon any overdue account.
   Client agrees to pay all reasonable attorney fees and costs incurred by Billups in any such collection action.


                                                                                                                                                                               Exhibit B
                                                                                                                                                                            Page 3 of 12


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                3 of 6
                                     Case 3:20-cv-00891-BR                      Document 19              Filed 09/18/20             Page 38 of 116



  b       billups                                                                                                                             Media Authorization

   CONFIDENTIALITY
   Proprietary information of the parties and communications between the parties that are not otherwise publicly available, including without limitation this Agreement, Media
   Authorizations, Client and Advertiser creative content and media plans, OOH owner locations, contracts and rates, and any performance data gathered on behalf of Client or an
   OOH owner, are “Confidential Information.” Confidential Information does not include information that: (a) at the time of disclosure to the recipient, is in the public domain; (b)
   after disclosure to the recipient, becomes part of the public domain through no fault of the recipient; (c) the recipient can show by written documentation was lawfully in its
   possession at the time of disclosure and had not been acquired, directly or indirectly, from the discloser; (d) is later furnished or made known to the recipient by a third party as a
   matter of right and without restriction on disclosure; or (e) is required to be disclosed by court order or other legal process binding on the recipient, in which case the recipient
   shall promptly notify the discloser of such requirements so that it may take steps (with recipient’s reasonable cooperation) to obtain a protective order. The parties agree that
   Confidential Information has significant strategic value and will only be used as intended under this Agreement. In particular, the unauthorized disclosure of rate information to
   third parties may cause the OOH owners to withdraw the rates. Each party shall exercise reasonable care in safeguarding Confidential Information. All restrictive covenants
   contained in this section are reasonable and necessary to protect the legitimate business interest of each party, and any losses arising from a party’s breach of this section
   cannot reasonably and adequately be compensated by monetary damages and may cause the injured party irreparable harm; accordingly on the failure of either party to comply
   with the restrictive covenants in this section, the injured party will be entitled to seek injunctive or other equitable relief in addition to monetary damages. Notwithstanding the
   foregoing, Billups may identify Client as its customer, and use images, video, and other information about publicly placed Client and Advertiser content in promotional materials.
   This section will survive the termination of this Agreement for so long as either party retains Confidential Information of the other.


   CONSIDERATION
   Except as otherwise agreed to in writing in the form of a Service Level Agreement or Master Services Agreement (“SLA”), Billups’ default pricing model for its services is
   dynamic. Please see our website at billups.com or speak to a Billups representative for details. In connection with providing services, Billups may receive or be entitled to
   participate in receiving risk-based discounts, performance-based credits, or other benefits. Unless otherwise specified in writing, Client acknowledges that Billups is entitled to
   such benefits.


   TERMINATION
   This Media Authorization will remain in force until the last date of any media placement performed on behalf of Client. Once all placement schedules are complete, Billups will
   issue a final invoice for Services rendered. Upon receipt of payment for the final invoice, this Media Authorization will terminate. This Media Authorization is non-cancelable by
   Client. Client will remain fully responsible and liable for all charges, expenses and fees incurred or earned for contracted Services, except in the case that Client rejects a
   Creative Proof, in which case Client will not be responsible for production and installation costs that are not incurred. Rejection of a Creative Proof does not terminate this
   Agreement.


   INDEMNIFICATION
   (a) Billups will indemnify, defend and hold Client harmless from any and all claims, suits, actions, liabilities, expenses and costs relating to losses, claims, damages, liabilities,
   judgments, settlements or costs and expenses (including reasonable attorneys’ fees) against Client, its employees, directors or affiliates, arising out of or in connection with
   Billups’ material breach of this Agreement or the gross negligence or willful misconduct of Billups under this Agreement. (b) Client will indemnify, defend and hold Billups
   harmless from any and all claims, suits, actions, liabilities, expenses and costs (including attorneys’ fees), brought, made or recovered by any person or entity against Billups,
   its employees, directors or affiliates (i) for payment in connection with contracts made or schedules placed on behalf of Client (regardless of any cancellations); (ii) involving or
   relating to the content of OOH advertisements, including without limitation charges of false advertising, libel, or infringement of third party rights; or (iii) otherwise arising out of or
   in connection with the Client’s material breach of this Agreement. (c) Billups will endeavor to safeguard Client advertising materials in its possession, if any, but Billups will not

                                                                                                                                                                                        Exhibit B
                                                                                                                                                                                     Page 4 of 12


Initials: ______                              W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                       4 of 6
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 39 of 116



  b       billups                                                                                                                      Media Authorization
   be responsible should materials be lost, damaged, or destroyed while in possession of Billups or a third party appointed by Billups, unless due to Billups’ gross negligence. (d)
   IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT
   LIMITED TO, LOSS OF PROFITS, OR LOSS OF BUSINESS OPPORTUNITY, EVEN IF SUCH DAMAGES ARE FORESEEABLE AND WHETHER OR NOT EITHER PARTY
   HAS BEEN ADVISED OF THE POSSIBILITY THEREOF. This section shall survive the termination of this Agreement.


   FORCE MAJEURE
   Excluding payment obligations, each party will be excused from performing obligations contained in this Media Authorization while such performance is prevented by an act of
   God, fire, flood, earthquake, transportation disruption, war, insurrection, labor dispute, or any other occurrence beyond the reasonable control of that party.


   REPRESENTATIONS
   Each Party represents and warrants that it shall adhere to the standard representations regarding the Foreign Corrupt Practices Act and similar laws, the European Union’s
   General Data Protection Regulation, and requirements regarding the use of data, available at http://billups.com/standard-representations/ (altogether the “Standard
   Representations”), and acknowledges that a breach of any of the Standard Representations shall constitute a material breach of this Agreement. Each Party acknowledges that
   Billups in its discretion has the authority to modify the Standard Representations from time to time.


   OOH INDUSTRY STANDARD PRACTICES
   (a) Five Day Posting Window (applies to all standard, posted OOH formats), There is an industry standard five business days to post a campaign, beginning on the start date of
   the program. This 5-day posting window is required to cover weather delays and market scheduling. All programs will receive the full contracted campaign. Should weather or
   other unforeseen delays force the posting beyond the 5-day window, Billups will advise Agency and/or Client and an agreed-upon make good will be arranged with the vendor. If
   artwork deadlines are not met for materials Billups produces, or if finished materials are late to market (client produced), this 5-day posting window may be adjusted accordingly.
   Please note that non-standard, specialty media formats may require a longer posting window. (b) Inventory/Space Holds. Unless otherwise arranged in advance, it is Billups’
   typically submits locations and plans without space holds. Once inventory is approved, space will be re-confirmed for the schedule and holds requested. While each program
   varies depending upon the length of space holds that can be requested, industry standard is 3 business days. If approved inventory is not available for the requested time-
   period, Billups will submit replacements of equal or greater value, or an alternate schedule for the approved locations, subject to approval by Agency and/or Client. (c)
   Placement of certain units in New York City is subject to the NYC Commercial rent tax, which is the responsibility of the end user. See
   (http://www1.nyc.gov/site/finance/taxes/business-commercial-rent-tax-crt.page) for information.


   GENERAL
   (a) This Agreement will be governed by and construed in accordance with the laws of the State of Oregon, without reference to conflicts of law principles. Any and all disputes
   relating to this Agreement, or breach hereof shall be resolved in arbitration, except any action initiated by Billups to collect upon any overdue or outstanding invoices, or any
   other amount owed under this Agreement (“Collection Action”), which shall be litigated in any State or United States District Court in Oregon. For any arbitration, the parties
   agree to utilize the services of the Arbitration Service of Portland (“ASP”) in Portland, Oregon, and shall arbitrate disputes according to the current rules of the ASP. For any
   Collection Action, the parties agree that the prevailing party shall be entitled to collect its reasonable attorneys’ fees, expert fees, costs, and disbursements. For any dispute
   under this Agreement including any Collection Action the parties expressly consent to jurisdiction and venue in the State of Oregon. (b) If Client and Billups have signed a
   Service Agreement for the provision of OOH advertising Services, this Media Authorization is considered an addendum to the Service Agreement, specifying the type and scope
   of Services provided. In the event of any conflict between the terms of this Media Authorization and the Service Agreement, the Service Agreement will control. (c) If this Media
   Authorization is the only written agreement between Client and Billups, then the parties understand and agree that this Media Authorization contains the entire agreement
   between the parties relating to the provision of Services as specified. The parties further agree that the Client may execute multiple Media Authorizations, and all such Media

                                                                                                                                                                               Exhibit B
                                                                                                                                                                            Page 5 of 12


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                 5 of 6
                                    Case 3:20-cv-00891-BR                     Document 19              Filed 09/18/20             Page 40 of 116



  b       billups                                                                                                                           Media Authorization
   Authorizations will remain in force until terminated pursuant to Section 5. Any amendment, modification, or waiver must be made in writing, signed by both parties, and making
   express reference to this Media Authorization, except that no consent shall be required if the stock or substantially all of the assets of a party are transferred (whether through a
   merger, sale or by operation of law), or for a transfer to an affiliate. (d) If any provision of this Media Authorization is held to be invalid, illegal or unenforceable, the remaining
   provisions of the Media Authorization will remain in full force and effect. (e) This Media Authorization may be executed in multiple parts, or executed digitally by submitting the
   completed form to Billups. (f) If the parties to this Media Authorization have entered into a separate SLA, this Media Authorization is hereby incorporated into, forms a part of,
   and is in all respects subject to the terms of the SLA, except that in the event of a conflict between this Media Authorization and the SLA this Media Authorization shall control.
   Unless expressly provided otherwise herein, capitalized terms have the meaning provided within the SLA. Unless modified herein, all terms in the SLA shall remain unchanged
   and in full force and effect.




                                                                                                                                                                                     Exhibit B
                                                                                                                                                                                  Page 6 of 12


Initials: ______                             W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                     6 of 6
                                                  Case 3:20-cv-00891-BR            Document 19            Filed 09/18/20           Page 41 of 116



                                                                                                                                               Invoice

                                   Bill To:
                                   ByProxie                                                                          Invoice #                        27649-P-001
                                   995 Market St                                                                     Invoice Date                       07/01/2019
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                         Customer PO #                              N/A
                                                                                                                     Terms                                   Net 30


                                                                                                                     Balance Due                 $9,750.00 USD


                                   Market              Media       Unit #       Description                       Billing Period     Periods   Qty        Total Cost

                                   San Francisco, CA   Wallscape   6005         325 Mason Street s/o Geary           07/01/2019         1.00    1          $4,330.00
                                                                                Street: Install

                                   San Francisco, CA   Wallscape   6005         325 Mason Street s/o Geary           07/01/2019         1.00    1          $4,400.00
                                                                                Street

                                   San Francisco, CA   Poster      N/A          SF Millennial Poster Network of      07/01/2019         1.00   12          $1,020.00
                                                                                10 units



                                                                                                                     Balance Due                 $9,750.00 USD




                                                                                                                                                        Exhibit B
                                                                   Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                   Page 7 of 12
                                   JOBID: 27649                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 1 of 1



Powered by TCPDF (www.tcpdf.org)
                                                  Case 3:20-cv-00891-BR           Document 19           Filed 09/18/20            Page 42 of 116



                                                                                                                                              Invoice

                                   Bill To:
                                   ByProxie                                                                         Invoice #                        27649-S-001
                                   995 Market St                                                                    Invoice Date                       04/29/2019
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                        Customer PO #                              N/A
                                                                                                                    Terms                                   Net 30


                                                                                                                    Balance Due               $13,392.86 USD


                                   Market              Media      Unit #       Description                       Billing Period     Periods   Qty        Total Cost

                                   Oakland, CA         Poster     N/A          Oakland Entertainment Poster         05/13/2019         0.75    1          $2,142.86
                                                                               Network - 10 units                   06/09/2019

                                   San Francisco, CA   Bulletin   61931        U S 101(Lick Fwy) & Bacon            04/29/2019         0.75    1        $11,250.00
                                                                               NW/S F/S                             05/26/2019



                                                                                                                    Balance Due               $13,392.86 USD




                                                                                                                                                       Exhibit B
                                                                  Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                   Page 8 of 12
                                   JOBID: 27649                         w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 1 of 1



Powered by TCPDF (www.tcpdf.org)
                                                  Case 3:20-cv-00891-BR            Document 19            Filed 09/18/20           Page 43 of 116



                                                                                                                                               Invoice

                                   Bill To:
                                   ByProxie                                                                          Invoice #                        27649-S-002
                                   995 Market St                                                                     Invoice Date                       07/01/2019
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                         Customer PO #                              N/A
                                                                                                                     Terms                                   Net 30


                                                                                                                     Balance Due               $50,192.50 USD


                                   Market              Media       Unit #       Description                       Billing Period     Periods   Qty        Total Cost

                                   San Francisco, CA   Wallscape   6005         325 Mason Street s/o Geary           07/01/2019         1.00    1        $28,880.00
                                                                                Street                               07/28/2019

                                   San Francisco, CA   Poster      N/A          SF Millennial Poster Network of      07/01/2019         0.75    1        $10,312.50
                                                                                10 units                             07/28/2019

                                   San Francisco, CA   Poster      N/A          SF Millennial Poster Network of      07/22/2019         1.00    1        $11,000.00
                                                                                10 units                             08/18/2019



                                                                                                                     Balance Due               $50,192.50 USD




                                                                                                                                                        Exhibit B
                                                                   Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                   Page 9 of 12
                                   JOBID: 27649                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 1 of 1



Powered by TCPDF (www.tcpdf.org)
                                                  Case 3:20-cv-00891-BR            Document 19           Filed 09/18/20            Page 44 of 116



                                                                                                                                               Invoice

                                   Bill To:
                                   ByProxie                                                                          Invoice #                       27649-S-003
                                   995 Market St                                                                     Invoice Date                     07/29/2019
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                         Customer PO #                            N/A
                                                                                                                     Terms                                Net 30


                                                                                                                     Balance Due                 $7,220.00 USD


                                   Market              Media       Unit #       Description                       Billing Period     Periods   Qty     Total Cost

                                   San Francisco, CA   Wallscape   6005         325 Mason Street s/o Geary           07/29/2019         0.25    1       $7,220.00
                                                                                Street                               08/25/2019



                                                                                                                     Balance Due                 $7,220.00 USD




                                                                                                                                                     Exhibit B
                                                                   Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012               Page 10 of 12
                                   JOBID: 27649                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                              1 of 1



Powered by TCPDF (www.tcpdf.org)
                                                  Case 3:20-cv-00891-BR         Document 19            Filed 09/18/20           Page 45 of 116



                                                                                                                                            Invoice

                                   Bill To:
                                   ByProxie                                                                       Invoice #                       27649-S-004
                                   995 Market St                                                                  Invoice Date                     08/19/2019
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                      Customer PO #                            N/A
                                                                                                                  Terms                                Net 30


                                                                                                                  Balance Due               $11,000.00 USD


                                   Market              Media    Unit #       Description                       Billing Period     Periods   Qty     Total Cost

                                   San Francisco, CA   Poster   N/A          SF Millennial Poster Network of      08/19/2019         1.00    1      $11,000.00
                                                                             10 units                             09/15/2019



                                                                                                                  Balance Due               $11,000.00 USD




                                                                                                                                                  Exhibit B
                                                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012               Page 11 of 12
                                   JOBID: 27649                       w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                              1 of 1



Powered by TCPDF (www.tcpdf.org)
                                                  Case 3:20-cv-00891-BR         Document 19            Filed 09/18/20           Page 46 of 116



                                                                                                                                            Invoice

                                   Bill To:
                                   ByProxie                                                                       Invoice #                       27649-S-005
                                   995 Market St                                                                  Invoice Date                     09/16/2019
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                      Customer PO #                            N/A
                                                                                                                  Terms                                Net 30


                                                                                                                  Balance Due                 $8,250.00 USD


                                   Market              Media    Unit #       Description                       Billing Period     Periods   Qty     Total Cost

                                   San Francisco, CA   Poster   N/A          SF Millennial Poster Network of      09/16/2019         0.75    1       $8,250.00
                                                                             10 units                             10/13/2019

                                   San Francisco, CA   Poster   N/A          SF Millennial Poster Network of      10/07/2019         1.00    1           $0.00
                                                                             10 units (CANCELLATION               11/03/2019
                                                                             FROM 10/7 - 12/29)



                                                                                                                  Balance Due                 $8,250.00 USD




                                                                                                                                                  Exhibit B
                                                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012               Page 12 of 12
                                   JOBID: 27649                       w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                              1 of 1



Powered by TCPDF (www.tcpdf.org)
                               Case 3:20-cv-00891-BR                     Document 19             Filed 09/18/20       Page 47 of 116



                                                                                                                               Media Authorization
  Client:                           Client Media Contact(s):                                                       Office:                        Date:
  ByProxie                          Paty Assad (paty@byproxie.com)                                                 Portland                       05.20.2019


  Brand:                            Billups Director(s):                                                           ATB #:                         Billing Terms:
  CaliChill                         Benjamin Billups (br@billups.com)                                              BW_BYPCAL_27869.19             Net 30
                                    Sam Ruiz (sam.ruiz@billups.com)




 SPACE
 Market            Type       Unit #      Description                                      Facing   Start Date   End Date     Qty   Period   Unit Cost      Total Cost

 Alameda, CA       Coffee C   N/A         2,500 Coffee Sleeves per month. Total            N/A      06.01.2019   06.30.2019     1     1.00    $710.00           $710.00
                   up/Sleev               number of cafes in program based on
                   es                     contracted volume of sleeves.

 Alameda, CA       Bar        N/A         2 Posters per location, 1,300 Coaster per        N/A      06.10.2019   07.07.2019     1     1.00    $800.00           $800.00
                   Coasters               location, 1 Mirror Cling, and added value
                                          Table Tents (quantity pending availability). 5
                                          locations.

 Berkeley, CA      Coffee C   N/A         14,400 Coffee Sleeves per month. Total           N/A      06.01.2019   06.30.2019     1     1.00   $2,574.91         $2,574.91
                   up/Sleev               number of cafes in program based on
                   es                     contracted volume of sleeves.

 Berkeley, CA      Bar        N/A         2 Posters per location, 1,300 Coaster per        N/A      06.10.2019   07.07.2019     1     1.00   $1,760.00         $1,760.00
                   Coasters               location, 1 Mirror Cling, and added value
                                          Table Tents (quantity pending availability).
                                          11 locations.

 Emeryville, CA    Coffee C   N/A         1,000 Coffee Sleeves per month. Total            N/A      06.01.2019   06.30.2019     1     1.00    $285.00           $285.00
                   up/Sleev               number of cafes in program based on
                   es                     contracted volume of sleeves.

 Emeryville, CA    Bar        N/A         2 Posters per location, 1,300 Coaster per        N/A      06.10.2019   07.07.2019     1     1.00    $480.00           $480.00
                   Coasters               location, 1 Mirror Cling, and added value
                                          Table Tents (quantity pending availability). 3
                                          locations.




                                                                                                                                                                  Exhibit C
                                                                                                                                                               Page 1 of 16


Initials: ______                         W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                     1 of 10
                               Case 3:20-cv-00891-BR                   Document 19             Filed 09/18/20       Page 48 of 116



                                                                                                                             Media Authorization
 SPACE
 Market            Type       Unit #    Description                                    Facing     Start Date   End Date     Qty   Period    Unit Cost    Total Cost

 Oakland, CA       Coffee C   N/A       22,000 Coffee Sleeves per month. Total         N/A        06.01.2019   06.30.2019    1      1.00    $4,706.71     $4,706.71
                   up/Sleev             number of cafes in program based on
                   es                   contracted volume of sleeves.

 Oakland, CA       Bulletin   1347      Nimitz Frwy (I-880) NS 20ft W/O High St F/E    East       06.03.2019   06.30.2019    1      1.00    $8,750.00     $8,750.00
                                        -1

 Oakland, CA       Premiere   1687      Mandela Pkwy WS 165ft N/O Grand F/N - 1        North      06.03.2019   06.30.2019    1      1.00     $950.00        $950.00
                   Panel

 Oakland, CA       Premiere   2267      11th St SS 70ft E/O Jefferson F/W - 1          West       06.03.2019   06.30.2019    1      1.00    $1,250.00     $1,250.00
                   Panel

 Oakland, CA       Bar        N/A       2 Posters per location, 1,300 Coaster per      N/A        06.10.2019   07.07.2019    1      1.00    $5,120.00     $5,120.00
                   Coasters             location, 1 Mirror Cling, and added value
                                        Table Tents (quantity pending availability).
                                        32 locations.

 Oakland, CA       Bulletin   1356      MacArthur Frwy (I-580) SS 0.1mi E/O            East       06.24.2019   07.21.2019    1      1.00   $21,500.00    $21,500.00
                                        Eastshore Frwy (No Ext) F/E - 1

 San Francisco,    Coffee C   N/A       75,000 Coffee Sleeves per month. Total         N/A        06.01.2019   06.30.2019    1      1.00   $19,573.21    $19,573.21
 CA                up/Sleev             number of cafes in program based on
                   es                   contracted volume of sleeves.

 San Francisco,    Premiere   1017      Cesar Chavez SS 5ft W/O Tennessee F/E -        West       06.03.2019   06.30.2019    1      1.00    $1,650.00     $1,650.00
 CA                Panel                1

 San Francisco,    Premiere   1439      Taraval SS 30ft E/O 31st Av F/W - 1            West       06.03.2019   06.30.2019    1      1.00    $2,000.00     $2,000.00
 CA                Panel

 San Francisco,    Wallscap   324       633 Battery Street, SF 94111                   North      06.03.2019   06.30.2019    1      1.00   $11,000.00    $11,000.00
 CA                e

 San Francisco,    Digital    6015      Bayshore Frwy (US 101) WS .8 mi N/O San        South      06.03.2019   06.16.2019    1      0.50   $11,200.00     $5,600.00
 CA                Bulletin             Francisco Airport (I-380)(%) F/S -2




                                                                                                                                                             Exhibit C
                                                                                                                                                          Page 2 of 16


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                    2 of 10
                               Case 3:20-cv-00891-BR                   Document 19               Filed 09/18/20       Page 49 of 116



                                                                                                                               Media Authorization
 SPACE
 Market            Type       Unit #    Description                                      Facing     Start Date   End Date     Qty   Period      Unit Cost    Total Cost

 San Francisco,    In-        N/A       Street visible locations in front of             N/A        06.03.2019   06.30.2019    1      1.00    $12,340.00     $12,340.00
 CA                Window               establishments, on doors, windows & in
                                        vestibules (75 units)

 San Francisco,    Wallscap   SF12W     Sutter St. between Powell & Stockton             East       06.03.2019   06.30.2019    1      1.00    $12,500.00     $12,500.00
 CA                e                    (Union Square) F/E

 San Francisco,    Wallscap   W3061     Lombard E/O Webster % F/E                        East       06.03.2019   06.30.2019    1      1.00      $5,000.00     $5,000.00
 CA                e          O

 San Francisco,    Bulletin   1403      Bayshore Frwy (US 101) WS 900ft S/O              Southe     06.10.2019   07.07.2019    1      1.00    $21,200.00     $21,200.00
 CA                                     Harbor (No Ext) F/SE - 1                         ast

 San Francisco,    Bar        N/A       2 Posters per location, 1,400 Coaster per        N/A        06.10.2019   07.07.2019    1      1.00      $6,880.00     $6,880.00
 CA                Coasters             location, 1 Mirror Cling, and added value
                                        Table Tents (quantity pending availability).
                                        43 locations.

 San Francisco,    Wallscap   SF35W     3rd St & Townsend St F/S                         South      06.10.2019   07.07.2019    1      1.00    $10,000.00     $10,000.00
 CA                e

 San Francisco,    Digital    6015      Bayshore Frwy (US 101) WS .8 mi N/O San          South      06.24.2019   06.30.2019    1      0.25    $11,200.00      $2,800.00
 CA                Bulletin             Francisco Airport (I-380)(%) F/S -2

 San Francisco,    Bulletin   61931     U S 101(Lick Fwy) & Bacon NW/S F/S               South      06.24.2019   07.21.2019    1      1.00    $15,000.00     $15,000.00
 CA

 San Leandro,      Coffee C   N/A       2,800 Coffee Sleeves per month. Total            N/A        06.01.2019   06.30.2019    1      1.00       $795.00        $795.00
 CA                up/Sleev             number of cafes in program based on
                   es                   contracted volume of sleeves.

 San Leandro,      Bar        N/A       2 Posters per location, 1,400 Coaster per        N/A        06.10.2019   07.07.2019    1      1.00       $960.00        $960.00
 CA                Coasters             location, 1 Mirror Cling, and added value
                                        Table Tents (quantity pending availability). 6
                                        locations.

                                                                                                                                             Total Space:   $176,184.83



                                                                                                                                                                 Exhibit C
                                                                                                                                                              Page 3 of 16


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                        3 of 10
                               Case 3:20-cv-00891-BR                   Document 19              Filed 09/18/20       Page 50 of 116



                                                                                                                               Media Authorization

 INSTALL
 Market            Type        Unit #         Description                                                                Post Date    Qty     Install Cost     Total Cost

 San Francisco,    Wallscape   324            633 Battery Street, SF 94111                                               06.03.2019   1         $1,320.00       $1,320.00
 CA

 San Francisco,    Wallscape   SF12W          Sutter St. between Powell & Stockton (Union Square) F/E                    06.03.2019   1           $975.00         $975.00
 CA

 San Francisco,    Wallscape   W3061O         Lombard E/O Webster % F/E                                                  06.03.2019   1           $760.00         $760.00
 CA

 San Francisco,    Wallscape   SF35W          3rd St & Townsend St F/S                                                   06.10.2019   1         $1,350.00       $1,350.00
 CA

                                                                                                                                             Total Install:     $4,405.00




 PRODUCTION
 Market            Type        Unit #         Description                                                    Post Date        Qty         Production Cost      Total Cost

 Alameda, CA       Bar         N/A            2 Posters per location, 1,300 Coaster per location, 1 Mirror   06.10.2019         1               $1,712.50       $1,712.50
                   Coasters                   Cling, and added value Table Tents (quantity pending
                                              availability). 5 locations.

 Berkeley, CA      Bar         N/A            2 Posters per location, 1,300 Coaster per location, 1 Mirror   06.10.2019         1               $3,767.50       $3,767.50
                   Coasters                   Cling, and added value Table Tents (quantity pending
                                              availability). 11 locations.

 Emeryville, CA    Bar         N/A            2 Posters per location, 1,300 Coaster per location, 1 Mirror   06.10.2019         1               $1,027.50       $1,027.50
                   Coasters                   Cling, and added value Table Tents (quantity pending
                                              availability). 3 locations.

 Oakland, CA       Bulletin    1347           Nimitz Frwy (I-880) NS 20ft W/O High St F/E - 1                06.03.2019         1                 $840.00         $840.00

 Oakland, CA       Premiere    1687           Mandela Pkwy WS 165ft N/O Grand F/N - 1                        06.03.2019         1                 $360.00         $360.00
                   Panel

                                                                                                                                                                   Exhibit C
                                                                                                                                                                Page 4 of 16


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                         4 of 10
                               Case 3:20-cv-00891-BR                   Document 19               Filed 09/18/20        Page 51 of 116



                                                                                                                             Media Authorization
 PRODUCTION
 Market            Type        Unit #         Description                                                      Post Date    Qty   Production Cost     Total Cost

 Oakland, CA       Premiere    2267           11th St SS 70ft E/O Jefferson F/W - 1                            06.03.2019    1            $360.00        $360.00
                   Panel

 Oakland, CA       Bar         N/A            2 Posters per location, 1,300 Coaster per location, 1 Mirror     06.10.2019    1          $10,960.00    $10,960.00
                   Coasters                   Cling, and added value Table Tents (quantity pending
                                              availability). 32 locations.

 Oakland, CA       Bulletin    1356           MacArthur Frwy (I-580) SS 0.1mi E/O Eastshore Frwy (No           06.24.2019    1            $840.00        $840.00
                                              Ext) F/E - 1

 San Francisco,    Coffee      N/A            75,000 Coffee Sleeves per month. Total number of cafes in        06.01.2019    1           $1,650.00     $1,650.00
 CA                Cup/Sleev                  program based on contracted volume of sleeves.
                   es

 San Francisco,    Premiere    1017           Cesar Chavez SS 5ft W/O Tennessee F/E - 1                        06.03.2019    1            $125.00        $125.00
 CA                Panel

 San Francisco,    Premiere    1439           Taraval SS 30ft E/O 31st Av F/W - 1                              06.03.2019    1            $360.00        $360.00
 CA                Panel

 San Francisco,    Wallscape   324            633 Battery Street, SF 94111                                     06.03.2019    1            $855.00        $855.00
 CA

 San Francisco,    In-Window   N/A            Street visible locations in front of establishments, on doors,   06.03.2019    1            $950.00        $950.00
 CA                                           windows & in vestibules (75 units)

 San Francisco,    Wallscape   SF12W          Sutter St. between Powell & Stockton (Union Square) F/E          06.03.2019    1           $1,100.00     $1,100.00
 CA

 San Francisco,    Wallscape   W3061O         Lombard E/O Webster % F/E                                        06.03.2019    1            $540.00        $540.00
 CA

 San Francisco,    Bulletin    1403           Bayshore Frwy (US 101) WS 900ft S/O Harbor (No Ext)              06.10.2019    1            $840.00        $840.00
 CA                                           F/SE - 1

 San Francisco,    Bar         N/A            2 Posters per location, 1,400 Coaster per location, 1 Mirror     06.10.2019    1          $15,695.00    $15,695.00
 CA                Coasters                   Cling, and added value Table Tents (quantity pending
                                              availability). 43 locations.


                                                                                                                                                          Exhibit C
                                                                                                                                                       Page 5 of 16


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                5 of 10
                               Case 3:20-cv-00891-BR                   Document 19             Filed 09/18/20        Page 52 of 116



                                                                                                                           Media Authorization
 PRODUCTION
 Market            Type        Unit #         Description                                                    Post Date    Qty     Production Cost      Total Cost

 San Francisco,    Wallscape   SF35W          3rd St & Townsend St F/S                                       06.10.2019    1             $1,200.00      $1,200.00
 CA

 San Francisco,    Bulletin    61931          U S 101(Lick Fwy) & Bacon NW/S F/S                             06.24.2019    1              $840.00         $840.00
 CA

 San Leandro,      Bar         N/A            2 Posters per location, 1,400 Coaster per location, 1 Mirror   06.10.2019    1             $2,190.00      $2,190.00
 CA                Coasters                   Cling, and added value Table Tents (quantity pending
                                              availability). 6 locations.

                                                                                                                                 Total Production:     $46,212.50




                                                                                                                                   Total Cost:       $226,802.33




                                                                                                                                                           Exhibit C
                                                                                                                                                        Page 6 of 16


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                 6 of 10
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 53 of 116



                                                                                                                                       Media Authorization

                                                                                                                                                        Job Number: 27869



                                                      05/20/2019
     Signature: ______________________________ Date:____________
                                                                                                                                                        5.20.19
                                                                                                 Signature: ______________________________ Date:____________
                                                                                                         Stephanie Calderwood                           Investment Manager
                     Patricia Assad
     Print Name: ______________________________ Title:____________                               Print Name: ______________________________ Title:____________

     Authorized Representative: ByProxie                                                         Authorized Representative: Billups, Inc.




   In accordance with the Business Terms & Conditions below (together referred to as "this Agreement"), please read this Agreement, then initial all pages and sign where
   required.


   BUSINESS TERMS & CONDITIONS




   MEDIA AUTHORIZATION
   This agreement (“Agreement”), between the client specified above (“Client”) and Billups, Inc. (“Billups”) authorizes Billups to act as Client’s agent in placing out of home
   advertising (“OOH”) with owners and other applicable parties, entering into contracts and schedules for placement of OOH on behalf of Client, and directing the production and
   installation of advertising media (the “Services”). Client will be deemed to have approved placements whose costs are within budget limitations set by this Media Authorization.
   Client agrees to promptly provide all information necessary to establish credit terms with the OOH owner. In the event any OOH owner will not grant credit terms for Client,
   Billups will not be required to place media with such owner, unless Client pays for such placements in advance. Client will be solely responsible for all charges, expenses and
   costs arising out of all contracts and/or schedules with OOH owners. Client will be deemed to have approved production and/or installation of media as specified upon approval
   of a sample of the media being produced (a “Creative Proof”). Upon approval of the Creative Proof, Client will be solely responsible for all charges, expenses and costs arising
   out of the production and installation of media.


   PAYMENT TERMS
   Billups issues invoices on a monthly basis, covering the Services rendered in the previous calendar month. Payment is due within 45 days of the invoice date. The parties
   acknowledge that Client may be acting as agent to an advertising customer (“Advertiser”), and that if so, Advertiser shall guarantee Client’s payment of all charges, expenses
   and costs arising out of all contracts and/or schedules with OOH owners. Client will promptly communicate any problem with Advertiser that may affect Client’s ability to timely
   pay for Services. Billups may suspend Services due to nonpayment or repeated late payment. Billups may offset Client account credits, amounts already received from Client, or
   amounts due to Client, if any, against amounts due to Billups under this Media Authorization. Billups may, at its discretion, initiate collection efforts upon any overdue account.
   Client agrees to pay all reasonable attorney fees and costs incurred by Billups in any such collection action.


                                                                                                                                                                               Exhibit C
                                                                                                                                                                            Page 7 of 16


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                7 of 10
                                     Case 3:20-cv-00891-BR                      Document 19              Filed 09/18/20             Page 54 of 116



  b       billups                                                                                                                             Media Authorization

   CONFIDENTIALITY
   Proprietary information of the parties and communications between the parties that are not otherwise publicly available, including without limitation this Agreement, Media
   Authorizations, Client and Advertiser creative content and media plans, OOH owner locations, contracts and rates, and any performance data gathered on behalf of Client or an
   OOH owner, are “Confidential Information.” Confidential Information does not include information that: (a) at the time of disclosure to the recipient, is in the public domain; (b)
   after disclosure to the recipient, becomes part of the public domain through no fault of the recipient; (c) the recipient can show by written documentation was lawfully in its
   possession at the time of disclosure and had not been acquired, directly or indirectly, from the discloser; (d) is later furnished or made known to the recipient by a third party as a
   matter of right and without restriction on disclosure; or (e) is required to be disclosed by court order or other legal process binding on the recipient, in which case the recipient
   shall promptly notify the discloser of such requirements so that it may take steps (with recipient’s reasonable cooperation) to obtain a protective order. The parties agree that
   Confidential Information has significant strategic value and will only be used as intended under this Agreement. In particular, the unauthorized disclosure of rate information to
   third parties may cause the OOH owners to withdraw the rates. Each party shall exercise reasonable care in safeguarding Confidential Information. All restrictive covenants
   contained in this section are reasonable and necessary to protect the legitimate business interest of each party, and any losses arising from a party’s breach of this section
   cannot reasonably and adequately be compensated by monetary damages and may cause the injured party irreparable harm; accordingly on the failure of either party to comply
   with the restrictive covenants in this section, the injured party will be entitled to seek injunctive or other equitable relief in addition to monetary damages. Notwithstanding the
   foregoing, Billups may identify Client as its customer, and use images, video, and other information about publicly placed Client and Advertiser content in promotional materials.
   This section will survive the termination of this Agreement for so long as either party retains Confidential Information of the other.


   CONSIDERATION
   Except as otherwise agreed to in writing in the form of a Service Level Agreement or Master Services Agreement (“SLA”), Billups’ default pricing model for its services is
   dynamic. Please see our website at billups.com/services-pricing-plans or speak to a Billups representative for details. In connection with providing services, Billups may receive
   or be entitled to participate in receiving risk-based discounts, performance-based credits, or other benefits. Unless otherwise specified in writing, Client acknowledges that
   Billups is entitled to such benefits.


   TERMINATION
   This Media Authorization will remain in force until the last date of any media placement performed on behalf of Client. Once all placement schedules are complete, Billups will
   issue a final invoice for Services rendered. Upon receipt of payment for the final invoice, this Media Authorization will terminate. This Media Authorization is non-cancelable by
   Client. Client will remain fully responsible and liable for all charges, expenses and fees incurred or earned for contracted Services, except in the case that Client rejects a
   Creative Proof, in which case Client will not be responsible for production and installation costs that are not incurred. Rejection of a Creative Proof does not terminate this
   Agreement.


   INDEMNIFICATION
   (a) Billups will indemnify, defend and hold Client harmless from any and all claims, suits, actions, liabilities, expenses and costs relating to losses, claims, damages, liabilities,
   judgments, settlements or costs and expenses (including reasonable attorneys’ fees) against Client, its employees, directors or affiliates, arising out of or in connection with
   Billups’ material breach of this Agreement or the gross negligence or willful misconduct of Billups under this Agreement. (b) Client will indemnify, defend and hold Billups
   harmless from any and all claims, suits, actions, liabilities, expenses and costs (including attorneys’ fees), brought, made or recovered by any person or entity against Billups,
   its employees, directors or affiliates (i) for payment in connection with contracts made or schedules placed on behalf of Client (regardless of any cancellations); (ii) involving or
   relating to the content of OOH advertisements, including without limitation charges of false advertising, libel, or infringement of third party rights; or (iii) otherwise arising out of or
   in connection with the Client’s material breach of this Agreement. (c) Billups will endeavor to safeguard Client advertising materials in its possession, if any, but Billups will not

                                                                                                                                                                                        Exhibit C
                                                                                                                                                                                     Page 8 of 16


Initials: ______                              W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                       8 of 10
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 55 of 116



  b       billups                                                                                                                      Media Authorization
   be responsible should materials be lost, damaged, or destroyed while in possession of Billups or a third party appointed by Billups, unless due to Billups’ gross negligence. (d)
   IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT
   LIMITED TO, LOSS OF PROFITS, OR LOSS OF BUSINESS OPPORTUNITY, EVEN IF SUCH DAMAGES ARE FORESEEABLE AND WHETHER OR NOT EITHER PARTY
   HAS BEEN ADVISED OF THE POSSIBILITY THEREOF. This section shall survive the termination of this Agreement.


   FORCE MAJEURE
   Excluding payment obligations, each party will be excused from performing obligations contained in this Media Authorization while such performance is prevented by an act of
   God, fire, flood, earthquake, transportation disruption, war, insurrection, labor dispute, or any other occurrence beyond the reasonable control of that party.


   REPRESENTATIONS
   Each Party represents and warrants that it shall adhere to the standard representations regarding the Foreign Corrupt Practices Act and similar laws, the European Union’s
   General Data Protection Regulation, and requirements regarding the use of data, available at http://billups.com/standard-representations/ (altogether the “Standard
   Representations”), and acknowledges that a breach of any of the Standard Representations shall constitute a material breach of this Agreement. Each Party acknowledges that
   Billups in its discretion has the authority to modify the Standard Representations from time to time.


   OOH INDUSTRY STANDARD PRACTICES
   (a) Five Day Posting Window (applies to all standard, posted OOH formats), There is an industry standard five business days to post a campaign, beginning on the start date of
   the program. This 5-day posting window is required to cover weather delays and market scheduling. All programs will receive the full contracted campaign. Should weather or
   other unforeseen delays force the posting beyond the 5-day window, Billups will advise Agency and/or Client and an agreed-upon make good will be arranged with the vendor. If
   artwork deadlines are not met for materials Billups produces, or if finished materials are late to market (client produced), this 5-day posting window may be adjusted accordingly.
   Please note that non-standard, specialty media formats may require a longer posting window. (b) Inventory/Space Holds. Unless otherwise arranged in advance, it is Billups’
   typically submits locations and plans without space holds. Once inventory is approved, space will be re-confirmed for the schedule and holds requested. While each program
   varies depending upon the length of space holds that can be requested, industry standard is 3 business days. If approved inventory is not available for the requested time-
   period, Billups will submit replacements of equal or greater value, or an alternate schedule for the approved locations, subject to approval by Agency and/or Client. (c)
   Placement of certain units in New York City is subject to the NYC Commercial rent tax, which is the responsibility of the end user. See
   (http://www1.nyc.gov/site/finance/taxes/business-commercial-rent-tax-crt.page) for information.


   GENERAL
   (a) This Agreement will be governed by and construed in accordance with the laws of the State of Oregon, without reference to conflicts of law principles. Any and all disputes
   relating to this Agreement, or breach hereof shall be resolved in arbitration, except any action initiated by Billups to collect upon any overdue or outstanding invoices, or any
   other amount owed under this Agreement (“Collection Action”), which shall be litigated in any State or United States District Court in Oregon. For any arbitration, the parties
   agree to utilize the services of the Arbitration Service of Portland (“ASP”) in Portland, Oregon, and shall arbitrate disputes according to the current rules of the ASP. For any
   Collection Action, the parties agree that the prevailing party shall be entitled to collect its reasonable attorneys’ fees, expert fees, costs, and disbursements. For any dispute
   under this Agreement including any Collection Action the parties expressly consent to jurisdiction and venue in the State of Oregon. (b) If Client and Billups have signed a
   Service Agreement for the provision of OOH advertising Services, this Media Authorization is considered an addendum to the Service Agreement, specifying the type and scope
   of Services provided. In the event of any conflict between the terms of this Media Authorization and the Service Agreement, the Service Agreement will control. (c) If this Media
   Authorization is the only written agreement between Client and Billups, then the parties understand and agree that this Media Authorization contains the entire agreement
   between the parties relating to the provision of Services as specified. The parties further agree that the Client may execute multiple Media Authorizations, and all such Media

                                                                                                                                                                               Exhibit C
                                                                                                                                                                            Page 9 of 16


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                 9 of 10
                                    Case 3:20-cv-00891-BR                     Document 19              Filed 09/18/20             Page 56 of 116



  b       billups                                                                                                                           Media Authorization
   Authorizations will remain in force until terminated pursuant to Section 5. Any amendment, modification, or waiver must be made in writing, signed by both parties, and making
   express reference to this Media Authorization, except that no consent shall be required if the stock or substantially all of the assets of a party are transferred (whether through a
   merger, sale or by operation of law), or for a transfer to an affiliate. (d) If any provision of this Media Authorization is held to be invalid, illegal or unenforceable, the remaining
   provisions of the Media Authorization will remain in full force and effect. (e) This Media Authorization may be executed in multiple parts, or executed digitally by submitting the
   completed form to Billups. (f) If the parties to this Media Authorization have entered into a separate SLA, this Media Authorization is hereby incorporated into, forms a part of,
   and is in all respects subject to the terms of the SLA, except that in the event of a conflict between this Media Authorization and the SLA this Media Authorization shall control.
   Unless expressly provided otherwise herein, capitalized terms have the meaning provided within the SLA. Unless modified herein, all terms in the SLA shall remain unchanged
   and in full force and effect.




                                                                                                                                                                                    Exhibit C
                                                                                                                                                                                Page 10 of 16


Initials: ______                             W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                     10 of 10
               Case 3:20-cv-00891-BR           Document 19             Filed 09/18/20          Page 57 of 116



                                                                                                           Invoice

Bill To:
ByProxie                                                                         Invoice #                       27869-P-001
995 Market St                                                                    Invoice Date                     06/01/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                        Customer PO #                            N/A
                                                                                 Terms                                Net 30


                                                                                 Balance Due               $50,617.50 USD


Market              Media      Unit #       Description                       Billing Period     Periods   Qty     Total Cost

Alameda, CA         Bar        N/A          2 Posters per location, 1,300        06/10/2019         1.00    1       $1,712.50
                    Coasters                Coaster per location, 1 Mirror
                                            Cling, and added value Table
                                            Tents (quantity pending
                                            availability). 5 locations.

Berkeley, CA        Bar        N/A          2 Posters per location, 1,300        06/10/2019         1.00    1       $3,767.50
                    Coasters                Coaster per location, 1 Mirror
                                            Cling, and added value Table
                                            Tents (quantity pending
                                            availability). 11 locations.

Emeryville, CA      Bar        N/A          2 Posters per location, 1,300        06/10/2019         1.00    1       $1,027.50
                    Coasters                Coaster per location, 1 Mirror
                                            Cling, and added value Table
                                            Tents (quantity pending
                                            availability). 3 locations.

Oakland, CA         Bulletin   1347         Nimitz Frwy (I-880) NS 20ft          06/03/2019         1.00    1         $840.00
                                            W/O High St F/E - 1

Oakland, CA         Bulletin   1356         MacArthur Frwy (I-580) SS            06/24/2019         1.00    1         $840.00
                                            0.1mi E/O Eastshore Frwy (No
                                            Ext) F/E - 1

Oakland, CA         Premiere   1687         Mandela Pkwy WS 165ft N/O            06/03/2019         1.00    1         $360.00
                    Panel                   Grand F/N - 1

Oakland, CA         Premiere   2267         11th St SS 70ft E/O Jefferson        06/03/2019         1.00    1         $360.00
                    Panel                   F/W - 1

Oakland, CA         Bar        N/A          2 Posters per location, 1,300        06/10/2019         1.00    1      $10,960.00
                    Coasters                Coaster per location, 1 Mirror
                                            Cling, and added value Table
                                            Tents (quantity pending
                                            availability). 32 locations.

San Francisco, CA   Premiere   1017         Golden Gate SS 100ft E/O             06/03/2019         1.00    1         $125.00
                    Panel                   Jones F/W - 1




                                                                                                                 Exhibit C
                               Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012               Page 11 of 16
JOBID: 27869                         w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                              1 of 3
               Case 3:20-cv-00891-BR            Document 19               Filed 09/18/20          Page 58 of 116



                                                                                                              Invoice

Bill To:
ByProxie                                                                           Invoice #                        27869-P-001
995 Market St                                                                      Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                          Customer PO #                             N/A
                                                                                   Terms                                 Net 30


                                                                                   Balance Due                $50,617.50 USD


Market              Media       Unit #       Description                         Billing Period     Periods   Qty     Total Cost

San Francisco, CA   Bulletin    1403         Bayshore Frwy (US 101) WS              06/10/2019         1.00    1         $840.00
                                             900ft S/O Harbor (No Ext) F/SE
                                             -1

San Francisco, CA   Premiere    1439         Taraval SS 30ft E/O 31st Av            06/03/2019         1.00    1         $360.00
                    Panel                    F/W - 1

San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111           06/03/2019         1.00    1         $855.00


San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111:          06/03/2019         1.00    1       $1,320.00
                                             Install

San Francisco, CA   Bulletin    61931        U S 101(Lick Fwy) & Bacon              06/24/2019         1.00    1         $840.00
                                             NW/S F/S

San Francisco, CA   Coffee      N/A          75,000 Coffee Sleeves per              06/01/2019         1.00    1       $1,650.00
                    Cup/Sleev                month. Total number of cafes in
                    es                       program based on contracted
                                             volume of sleeves.

San Francisco, CA   In-Window   N/A          Street visible locations in front      06/03/2019         1.00    1         $950.00
                                             of establishments, on doors,
                                             windows & in vestibules (75
                                             units)

San Francisco, CA   Bar         N/A          2 Posters per location, 1,400          06/10/2019         1.00    1      $15,695.00
                    Coasters                 Coaster per location, 1 Mirror
                                             Cling, and added value Table
                                             Tents (quantity pending
                                             availability). 43 locations.

San Francisco, CA   Wallscape   SF12W        Sutter St. between Powell &            06/03/2019         1.00    1       $1,100.00
                                             Stockton (Union Square) F/E

San Francisco, CA   Wallscape   SF12W        Sutter St. between Powell &            06/03/2019         1.00    1         $975.00
                                             Stockton (Union Square) F/E:
                                             Install

San Francisco, CA   Wallscape   SF35W        3rd St & Townsend St                   06/10/2019         1.00    1       $1,200.00



                                                                                                                    Exhibit C
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                 Page 12 of 16
JOBID: 27869                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                2 of 3
                                                  Case 3:20-cv-00891-BR            Document 19             Filed 09/18/20          Page 59 of 116



                                                                                                                                               Invoice

                                   Bill To:
                                   ByProxie                                                                          Invoice #                       27869-P-001
                                   995 Market St                                                                     Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                         Customer PO #                            N/A
                                                                                                                     Terms                                Net 30


                                                                                                                     Balance Due               $50,617.50 USD


                                   Market              Media       Unit #       Description                       Billing Period     Periods   Qty     Total Cost

                                   San Francisco, CA   Wallscape   SF35W        3rd St & Townsend St: Install        06/10/2019         1.00    1       $1,350.00


                                   San Francisco, CA   Wallscape   W3061O       Lombard E/O Webster F/E              06/03/2019         1.00    1         $540.00


                                   San Francisco, CA   Wallscape   W3061O       Lombard E/O Webster F/E:             06/03/2019         1.00    1         $760.00
                                                                                Install

                                   San Leandro, CA     Bar         N/A          2 Posters per location, 1,400        06/10/2019         1.00    1       $2,190.00
                                                       Coasters                 Coaster per location, 1 Mirror
                                                                                Cling, and added value Table
                                                                                Tents (quantity pending
                                                                                availability). 6 locations.



                                                                                                                     Balance Due               $50,617.50 USD




                                                                                                                                                     Exhibit C
                                                                   Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012               Page 13 of 16
                                   JOBID: 27869                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                              3 of 3



Powered by TCPDF (www.tcpdf.org)
               Case 3:20-cv-00891-BR           Document 19             Filed 09/18/20          Page 60 of 116



                                                                                                           Invoice

Bill To:
ByProxie                                                                         Invoice #                       27869-S-001
995 Market St                                                                    Invoice Date                     06/01/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                        Customer PO #                            N/A
                                                                                 Terms                                Net 30


                                                                                 Balance Due               $176,184.83 USD


Market             Media       Unit #       Description                       Billing Period     Periods   Qty     Total Cost

Alameda, CA        Bar         N/A          2 Posters per location, 1,300        06/10/2019         1.00    1         $800.00
                   Coasters                 Coaster per location, 1 Mirror       07/07/2019
                                            Cling, and added value Table
                                            Tents (quantity pending
                                            availability). 5 locations.

Alameda, CA        Coffee      N/A          2,500 Coffee Sleeves per             06/01/2019         1.00    1         $710.00
                   Cup/Sleev                month. Total number of cafes in      06/28/2019
                   es                       program based on contracted
                                            volume of sleeves.

Berkeley, CA       Bar         N/A          2 Posters per location, 1,300        06/10/2019         1.00    1       $1,760.00
                   Coasters                 Coaster per location, 1 Mirror       07/07/2019
                                            Cling, and added value Table
                                            Tents (quantity pending
                                            availability). 11 locations.

Berkeley, CA       Coffee      N/A          14,400 Coffee Sleeves per            06/01/2019         1.00    1       $2,574.91
                   Cup/Sleev                month. Total number of cafes in      06/28/2019
                   es                       program based on contracted
                                            volume of sleeves.

Emeryville, CA     Bar         N/A          2 Posters per location, 1,300        06/10/2019         1.00    1         $480.00
                   Coasters                 Coaster per location, 1 Mirror       07/07/2019
                                            Cling, and added value Table
                                            Tents (quantity pending
                                            availability). 3 locations.

Emeryville, CA     Coffee      N/A          1,000 Coffee Sleeves per             06/01/2019         1.00    1         $285.00
                   Cup/Sleev                month. Total number of cafes in      06/28/2019
                   es                       program based on contracted
                                            volume of sleeves.

Oakland, CA        Bulletin    1347         Nimitz Frwy (I-880) NS 20ft          06/03/2019         1.00    1       $8,750.00
                                            W/O High St F/E - 1                  06/30/2019

Oakland, CA        Bulletin    1356         MacArthur Frwy (I-580) SS            06/24/2019         1.00    1      $21,500.00
                                            0.1mi E/O Eastshore Frwy (No         07/21/2019
                                            Ext) F/E - 1

Oakland, CA        Premiere    1687         Mandela Pkwy WS 165ft N/O            06/03/2019         1.00    1         $950.00
                   Panel                    Grand F/N - 1                        06/30/2019

                                                                                                                 Exhibit C
                               Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012               Page 14 of 16
JOBID: 27869                         w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                              1 of 3
               Case 3:20-cv-00891-BR            Document 19             Filed 09/18/20          Page 61 of 116



                                                                                                            Invoice

Bill To:
ByProxie                                                                          Invoice #                       27869-S-001
995 Market St                                                                     Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                         Customer PO #                            N/A
                                                                                  Terms                                Net 30


                                                                                  Balance Due               $176,184.83 USD


Market              Media       Unit #       Description                       Billing Period     Periods   Qty     Total Cost

Oakland, CA         Premiere    2267         11th St SS 70ft E/O Jefferson        06/03/2019         1.00    1       $1,250.00
                    Panel                    F/W - 1                              06/30/2019

Oakland, CA         Bar         N/A          2 Posters per location, 1,300        06/10/2019         1.00    1       $5,120.00
                    Coasters                 Coaster per location, 1 Mirror       07/07/2019
                                             Cling, and added value Table
                                             Tents (quantity pending
                                             availability). 32 locations.

Oakland, CA         Coffee      N/A          22,000 Coffee Sleeves per            06/01/2019         1.00    1       $4,706.71
                    Cup/Sleev                month. Total number of cafes in      06/28/2019
                    es                       program based on contracted
                                             volume of sleeves.

San Francisco, CA   Premiere    1017         Golden Gate SS 100ft E/O             06/03/2019         1.00    1       $1,650.00
                    Panel                    Jones F/W - 1                        06/30/2019

San Francisco, CA   Bulletin    1403         Bayshore Frwy (US 101) WS            06/10/2019         1.00    1      $21,200.00
                                             900ft S/O Harbor (No Ext) F/SE       07/07/2019
                                             -1

San Francisco, CA   Premiere    1439         Taraval SS 30ft E/O 31st Av          06/03/2019         1.00    1       $2,000.00
                    Panel                    F/W - 1                              06/30/2019

San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111         06/03/2019         1.00    1      $11,000.00
                                                                                  06/30/2019

San Francisco, CA   Digital     6015         Bayshore Frwy (US 101) WS .8         06/03/2019         0.50    1       $5,600.00
                    Bulletin                 mi N/O San Francisco Airport         06/30/2019
                                             (I-380)(%) F/S -2

San Francisco, CA   Digital     6015         Bayshore Frwy (US 101) WS .8         06/24/2019         0.25    1       $2,800.00
                    Bulletin                 mi N/O San Francisco Airport         07/21/2019
                                             (I-380)(%) F/S -2

San Francisco, CA   Bulletin    61931        U S 101(Lick Fwy) & Bacon            06/24/2019         1.00    1      $15,000.00
                                             NW/S F/S                             07/21/2019




                                                                                                                  Exhibit C
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012               Page 15 of 16
JOBID: 27869                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                              2 of 3
                                                  Case 3:20-cv-00891-BR            Document 19               Filed 09/18/20          Page 62 of 116



                                                                                                                                                 Invoice

                                   Bill To:
                                   ByProxie                                                                           Invoice #                        27869-S-001
                                   995 Market St                                                                      Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                          Customer PO #                             N/A
                                                                                                                      Terms                                 Net 30


                                                                                                                      Balance Due                $176,184.83 USD


                                   Market              Media       Unit #       Description                         Billing Period     Periods   Qty     Total Cost

                                   San Francisco, CA   Bar         N/A          2 Posters per location, 1,400          06/10/2019         1.00    1       $6,880.00
                                                       Coasters                 Coaster per location, 1 Mirror         07/07/2019
                                                                                Cling, and added value Table
                                                                                Tents (quantity pending
                                                                                availability). 43 locations.

                                   San Francisco, CA   Coffee      N/A          75,000 Coffee Sleeves per              06/01/2019         1.00    1      $19,573.21
                                                       Cup/Sleev                month. Total number of cafes in        06/28/2019
                                                       es                       program based on contracted
                                                                                volume of sleeves.

                                   San Francisco, CA   In-Window   N/A          Street visible locations in front      06/03/2019         1.00    1      $12,340.00
                                                                                of establishments, on doors,           06/30/2019
                                                                                windows & in vestibules (75
                                                                                units)

                                   San Francisco, CA   Wallscape   SF12W        Sutter St. between Powell &            06/03/2019         1.00    1      $12,500.00
                                                                                Stockton (Union Square) F/E            06/30/2019

                                   San Francisco, CA   Wallscape   SF35W        3rd St & Townsend St                   06/10/2019         1.00    1      $10,000.00
                                                                                                                       07/07/2019

                                   San Francisco, CA   Wallscape   W3061O       Lombard E/O Webster F/E                06/03/2019         1.00    1       $5,000.00
                                                                                                                       06/30/2019

                                   San Leandro, CA     Bar         N/A          2 Posters per location, 1,400          06/10/2019         1.00    1         $960.00
                                                       Coasters                 Coaster per location, 1 Mirror         07/07/2019
                                                                                Cling, and added value Table
                                                                                Tents (quantity pending
                                                                                availability). 6 locations.

                                   San Leandro, CA     Coffee      N/A          2,800 Coffee Sleeves per               06/01/2019         1.00    1         $795.00
                                                       Cup/Sleev                month. Total number of cafes in        06/28/2019
                                                       es                       program based on contracted
                                                                                volume of sleeves.



                                                                                                                       Balance Due               $176,184.83 USD




                                                                                                                                                       Exhibit C
                                                                   Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                 Page 16 of 16
                                   JOBID: 27869                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                3 of 3



Powered by TCPDF (www.tcpdf.org)
                               Case 3:20-cv-00891-BR                  Document 19              Filed 09/18/20       Page 63 of 116



                                                                                                                             Media Authorization
  Client:                         Client Media Contact(s):                                                       Office:                         Date:
  ByProxie                        Paty Assad (paty@byproxie.com)                                                 Portland                        06.19.2019


  Brand:                          Billups Director(s):                                                           ATB #:                          Billing Terms:
  CaliChill                       Benjamin Billups (br@billups.com)                                              BW_BYPCAL_28100.19              Net 30
                                  Sam Ruiz (sam.ruiz@billups.com)




 SPACE
 Market            Type       Unit #    Description                                     Facing    Start Date   End Date     Qty   Period    Unit Cost      Total Cost

 Alameda, CA       Poster               BAR MEDIA: 2 Posters per location, 1,500 Coaster          07.08.2019   08.04.2019    1      1.00     $800.00           $800.00
                                        per location, and added value: 1 Mirror Cling, Table
                                        Tents (quantity pending availability). 5 locations.

                                        OPTION A: Exclusive Café/ Coffee Shop Network -
 All Market(s),    Coffee C   Coffee    Alameda ,Berkeley, Brisbane, Cupertino, Daly City,        07.01.2019   07.31.2019    1      1.00   $41,670.00      $41,670.00
 NA                up/Sleev   Cup/Sl    Emeryville, Fremont, Hayward, Oakland, Pacifica,
                   es         eeves     Redwood City, San Francisco, San Leandro, San
                                        Mateo, South San Francisco. Install included
                                        (163,050)

 Berkeley, CA      Poster               BAR MEDIA; 2 Posters per location, 1,500 Coaster          07.08.2019   08.04.2019    1      1.00    $1,760.00         $1,760.00
                                        per location, and added value: 1 Mirror Cling, Table
                                        Tents (quantity pending availability). 11 locations.

                                        BAR MEDIA: 2 Posters per location, 1,500 Coaster
 Brisbane, CA      Poster               per location, and added value: 1 Mirror Cling, Table      07.08.2019   08.04.2019    1      1.00     $160.00           $160.00
                                        Tents (quantity pending availability). 1 locations.

                                        BAR MEDIA: 2 Posters per location, 1,500 Coaster
                                        per location, and added value: 1 Mirror Cling, Table
 Cupertino, CA     Poster               Tents (quantity pending availability). 2 locations.       07.08.2019   08.04.2019    1      1.00     $320.00           $320.00




                                                                                                                                                                 Exhibit D
                                                                                                                                                              Page 1 of 20


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                      1 of 11
                               Case 3:20-cv-00891-BR                   Document 19               Filed 09/18/20       Page 64 of 116



                                                                                                                               Media Authorization
 SPACE
 Market            Type       Unit #    Description                                      Facing     Start Date   End Date     Qty   Period   Unit Cost    Total Cost

 Daly City, CA     Poster               BAR MEDIA: 2 Posters per location, 1,500                    07.08.2019   08.04.2019    1      1.00    $800.00        $800.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 5 locations.

 Emeryville, CA    Poster               BAR MEDIA: 2 Posters per location, 1,500                    07.08.2019   08.04.2019    1      1.00    $480.00        $480.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 3 locations.

 Fremont, CA       Poster               BAR MEDIA: 2 Posters per location, 1,500                    07.08.2019   08.04.2019    1      1.00    $640.00        $640.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 4 locations.

 Hayward, CA       Poster               2 Posters per location, 1,500 Coaster per                   07.08.2019   08.04.2019    1      1.00   $1,280.00     $1,280.00
                                        location, and added value: 1 Mirror Cling,
                                        Table Tents (quantity pending availability). 8
                                        locations.

 Oakland, CA       Bulletin   1221      Grand ES 153ft S/O Mandana F/N - 1               North      07.08.2019   08.04.2019     1     1.00   $6,500.00     $6,500.00

 Oakland, CA       Bulletin   1680      Shattuck ES 5ft N/O 52nd St (Sm Ext) F/S -       South      07.08.2019   08.04.2019     1     1.00   $3,200.00     $3,200.00
                                        1

 Oakland, CA       Premiere   1684      College ES 39ft N/O Taft F/S - 1                 South      07.08.2019   08.04.2019    1      1.00   $2,000.00     $2,000.00
                   Panel

 Oakland, CA       Poster     1699      Doolittle NS 0.3mi E/O 98th Av F/W - 1           West       07.08.2019   08.04.2019     1     1.00   $1,800.00     $1,800.00

 Oakland, CA       Poster     1973      Market ES 90ft N/O 45th St F/N - 1               North      07.08.2019   08.04.2019     1     1.00   $1,200.00     $1,200.00

 Oakland, CA       Poster     2027      San Leandro NS 300ft W/O High F/W - 1            West       07.08.2019   08.04.2019     1     1.00   $1,800.00     $1,800.00

 Oakland, CA       Premiere   2109      Shattuck WS 35ft S/O 65th St F/S - 1             North      07.08.2019   08.04.2019    1      1.00   $2,000.00     $2,000.00
                   Panel

 Oakland, CA       Premiere   2181      W Grand NS 158ft W/O Mandela Pkwy F/E -          East       07.08.2019   08.04.2019     1     1.00   $1,400.00     $1,400.00
                   Panel                1

                                                                                                                                                              Exhibit D
                                                                                                                                                           Page 2 of 20


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                     2 of 11
                               Case 3:20-cv-00891-BR                  Document 19              Filed 09/18/20       Page 65 of 116



                                                                                                                             Media Authorization
 SPACE
 Market            Type       Unit #    Description                                    Facing     Start Date   End Date     Qty   Period    Unit Cost    Total Cost

 Oakland, CA       Poster               BAR MEDIA: 2 Posters per location, 1,500                  07.08.2019   08.04.2019    1      1.00    $5,120.00     $5,120.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 32 locations.

 Pacifica, CA      Poster               BAR MEDIA: 2 Posters per location, 1,500                  07.08.2019   08.04.2019    1      1.00     $480.00        $480.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 3 locations.

 Redwood City,     Poster               BAR MEDIA: 2 Posters per location, 1,500                  07.08.2019   08.04.2019    1      1.00    $1,120.00     $1,120.00
 CA                                     Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 7 locations.

 San Francisco,    In-        In-       Window Poster Displays (July) Street visible              07.01.2019   07.28.2019    1      1.00   $12,340.00    $12,340.00
 CA                Window     Windo     locations in front of establishments, on
                              w         doors, windows & in vestibules (75 units)

 San Francisco,    Poster     1014      Cesar Chavez SS 90ft E/O Indiana F/W - 1       West       07.08.2019   08.04.2019    1      1.00    $1,800.00     $1,800.00
 CA

 San Francisco,    Poster     1040      Bayshore Blvd WS 400ft S/O Sunnydale F/S       South      07.08.2019   08.04.2019     1     1.00    $1,800.00     $1,800.00
 CA                                     -2

 San Francisco,    Poster     1159      Folsom ES 10ft S/O 13th St F/N - 1             North      07.08.2019   08.04.2019     1     1.00    $1,800.00     $1,800.00
 CA

 San Francisco,    Bulletin   1422      Bayshore Frwy (US 101) ES 300ft N/O            North      07.08.2019   08.04.2019     1     1.00   $12,500.00    $12,500.00
 CA                                     Grand (No Ext) F/N - 2

 San Francisco,    Digital    6014      Bayshore Frwy (US 101) WS 0.8 mi N/O           North      07.08.2019   08.04.2019     1     1.00   $14,000.00    $14,000.00
 CA                Bulletin             San Francisco Airport F/N

 San Francisco,    Digital    6015      Bayshore Frwy (US 101) WS .8 mi N/O San        South      07.08.2019   08.04.2019     1     1.00   $13,000.00    $13,000.00
 CA                Bulletin             Francisco Airport (I-380)(%) F/S -2




                                                                                                                                                             Exhibit D
                                                                                                                                                          Page 3 of 20


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                    3 of 11
                             Case 3:20-cv-00891-BR                   Document 19           Filed 09/18/20            Page 66 of 116



                                                                                                                              Media Authorization
 SPACE
 Market            Type     Unit #     Description                                   Facing     Start Date      End Date     Qty   Period      Unit Cost    Total Cost

 San Francisco,    Poster              BAR MEDIA: 2 Posters per location, 1,500                 07.08.2019      08.04.2019     1     1.00      $6,880.00     $6,880.00
 CA                                    Coaster per location, and added value: 1
                                       Mirror Cling, Table Tents (quantity pending
                                       availability). 43 locations.

 San Leandro,      Poster              BAR MEDIA: 2 Posters per location, 1,500                 07.08.2019      08.04.2019     1     1.00       $960.00        $960.00
 CA                                    Coaster per location, and added value: 1
                                       Mirror Cling, Table Tents (quantity pending
                                       availability). 6 locations.

 San Mateo, CA     Poster              BAR MEDIA: 2 Posters per location, 1,500                 07.08.2019      08.04.2019     1     1.00      $2,400.00     $2,400.00
                                       Coaster per location, and added value: 1
                                       Mirror Cling, Table Tents (quantity pending
                                       availability). 15 locations.

 South San         Poster              BAR MEDIA:2 Posters per location, 1,500                  07.08.2019      08.04.2019     1     1.00       $960.00        $960.00
 Francisco, CA                         Coaster per location, and added value: 1
                                       Mirror Cling, Table Tents (quantity pending
                                       availability). 6 locations.

                                                                                                                                            Total Space:   $142,970.00




 PRODUCTION
 Market            Type      Unit #         Description                                                      Post Date       Qty      Production Cost       Total Cost

 Alameda, CA       Poster                   BAR MEDIA: 2 Posters per location, 1,500 Coaster per             07.08.2019       1                $2,375.00     $2,375.00
                                            location, and added value: 1 Mirror Cling, Table Tents
                                            (quantity pending availability). 5 locations.

 Berkeley, CA      Poster                   BAR MEDIA; 2 Posters per location, 1,500 Coaster per             07.08.2019       1                $5,225.00     $5,225.00
                                            location, and added value: 1 Mirror Cling, Table Tents
                                            (quantity pending availability). 11 locations.




                                                                                                                                                                Exhibit D
                                                                                                                                                             Page 4 of 20


Initials: ______                      W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                        4 of 11
                              Case 3:20-cv-00891-BR                  Document 19             Filed 09/18/20       Page 67 of 116



                                                                                                                        Media Authorization
 PRODUCTION
 Market            Type       Unit #         Description                                                  Post Date    Qty       Production Cost    Total Cost

 Brisbane, CA      Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1               $475.00       $475.00
                                             location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 1 locations.

 Cupertino, CA     Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1               $950.00       $950.00
                                             location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 2 locations.

 Daly City, CA     Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1             $2,375.00     $2,375.00
                                             location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 5 locations.

 Emeryville, CA    Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1             $1,425.00     $1,425.00
                                             location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 3 locations.

 Fremont, CA       Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1             $1,900.00     $1,900.00
                                             location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 4 locations.

 Hayward, CA       Poster                    2 Posters per location, 1,500 Coaster per location, and      07.08.2019     1             $3,800.00     $3,800.00
                                             added value: 1 Mirror Cling, Table Tents (quantity pending
                                             availability). 8 locations.

 Oakland, CA       Bulletin   1221           Grand ES 153ft S/O Mandana F/N - 1                           07.08.2019     1               $840.00       $840.00

 Oakland, CA       Bulletin   1680           Shattuck ES 5ft N/O 52nd St (Sm Ext) F/S - 1                 07.08.2019     1               $840.00       $840.00

 Oakland, CA       Premiere   1684           College ES 39ft N/O Taft F/S - 1                             07.08.2019     1               $360.00       $360.00
                   Panel

 Oakland, CA       Poster     1699           Doolittle NS 0.3mi E/O 98th Av F/W - 1                       07.08.2019     1                $80.00        $80.00

 Oakland, CA       Poster     1973           Market ES 90ft N/O 45th St F/N - 1                           07.08.2019     1                $80.00        $80.00

 Oakland, CA       Poster     2027           San Leandro NS 300ft W/O High F/W - 1                        07.08.2019     1                $80.00        $80.00




                                                                                                                                                        Exhibit D
                                                                                                                                                     Page 5 of 20


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034               5 of 11
                               Case 3:20-cv-00891-BR                  Document 19             Filed 09/18/20       Page 68 of 116



                                                                                                                         Media Authorization
 PRODUCTION
 Market            Type        Unit #         Description                                                  Post Date    Qty       Production Cost     Total Cost

 Oakland, CA       Premiere    2109           Shattuck WS 35ft S/O 65th St F/S - 1                         07.08.2019     1               $360.00        $360.00
                   Panel

 Oakland, CA       Premiere    2181           W Grand NS 158ft W/O Mandela Pkwy F/E - 1                    07.08.2019     1               $360.00        $360.00
                   Panel

 Oakland, CA       Poster                     BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1             $15,200.00    $15,200.00
                                              location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 32 locations.

 Pacifica, CA      Poster                     BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1              $1,425.00     $1,425.00
                                              location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 3 locations.

 Redwood City,     Poster                     BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1              $3,325.00     $3,325.00
 CA                                           location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 7 locations.

 San Francisco,    In-Window   In-Window      Window Poster Displays (July) Street visible locations in    07.01.2019     1               $950.00        $950.00
 CA                                           front of establishments, on doors, windows & in vestibules
                                              (75 units)

 San Francisco,    Poster      1014           Cesar Chavez SS 90ft E/O Indiana F/W - 1                     07.08.2019     1                $80.00         $80.00
 CA

 San Francisco,    Poster      1040           Bayshore Blvd WS 400ft S/O Sunnydale F/S - 2                 07.08.2019     1                $80.00         $80.00
 CA

 San Francisco,    Poster      1159           Folsom ES 10ft S/O 13th St F/N - 1                           07.08.2019     1                $80.00         $80.00
 CA

 San Francisco,    Bulletin    1422           Bayshore Frwy (US 101) ES 300ft N/O Grand (No Ext) F/N -     07.08.2019     1               $840.00        $840.00
 CA                                           2

 San Francisco,    Poster                     BAR MEDIA: 2 Posters per location, 1,500 Coaster per         07.08.2019     1             $20,425.00    $20,425.00
 CA                                           location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 43 locations.



                                                                                                                                                          Exhibit D
                                                                                                                                                       Page 6 of 20


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                6 of 11
                            Case 3:20-cv-00891-BR                  Document 19             Filed 09/18/20    Page 69 of 116



                                                                                                                      Media Authorization
 PRODUCTION
 Market            Type     Unit #         Description                                               Post Date      Qty        Production Cost      Total Cost

 San Leandro,      Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      07.08.2019        1              $2,850.00      $2,850.00
 CA                                        location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 6 locations.

 San Mateo, CA     Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      07.08.2019        1              $7,125.00      $7,125.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 15 locations.

 South San         Poster                  BAR MEDIA:2 Posters per location, 1,500 Coaster per       07.08.2019        1              $2,850.00      $2,850.00
 Francisco, CA                             location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 6 locations.

                                                                                                                              Total Production:     $76,755.00




                                                                                                                                Total Cost:       $219,725.00




                                                                                                                                                        Exhibit D
                                                                                                                                                     Page 7 of 20


Initials: ______                     W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                 7 of 11
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 70 of 116



                                                                                                                                       Media Authorization

                                                                                                                                                        Job Number: 28100



                                                          06 / 24 / 2019
     Signature: ______________________________ Date:____________                                                                                 6.25.19
                                                                                                 Signature: ______________________________ Date:____________

     Print Name: ______________________________ Title:____________
                                                                                                              Stephanie Calderwood          Investment Manager
                                                                                                 Print Name: ______________________________ Title:____________
                      Patricia Assad
     Authorized Representative: ByProxie                                                         Authorized Representative: Billups, Inc.




   In accordance with the Business Terms & Conditions below (together referred to as "this Agreement"), please read this Agreement, then initial all pages and sign where
   required.


   BUSINESS TERMS & CONDITIONS




   MEDIA AUTHORIZATION
   This agreement (“Agreement”), between the client specified above (“Client”) and Billups, Inc. (“Billups”) authorizes Billups to act as Client’s agent in placing out of home
   advertising (“OOH”) with owners and other applicable parties, entering into contracts and schedules for placement of OOH on behalf of Client, and directing the production and
   installation of advertising media (the “Services”). Client will be deemed to have approved placements whose costs are within budget limitations set by this Media Authorization.
   Client agrees to promptly provide all information necessary to establish credit terms with the OOH owner. In the event any OOH owner will not grant credit terms for Client,
   Billups will not be required to place media with such owner, unless Client pays for such placements in advance. Client will be solely responsible for all charges, expenses and
   costs arising out of all contracts and/or schedules with OOH owners. Client will be deemed to have approved production and/or installation of media as specified upon approval
   of a sample of the media being produced (a “Creative Proof”). Upon approval of the Creative Proof, Client will be solely responsible for all charges, expenses and costs arising
   out of the production and installation of media.


   PAYMENT TERMS
   Billups issues invoices on a monthly basis, covering the Services rendered in the previous calendar month. Payment is due within 45 days of the invoice date. The parties
   acknowledge that Client may be acting as agent to an advertising customer (“Advertiser”), and that if so, Advertiser shall guarantee Client’s payment of all charges, expenses
   and costs arising out of all contracts and/or schedules with OOH owners. Client will promptly communicate any problem with Advertiser that may affect Client’s ability to timely
   pay for Services. Billups may suspend Services due to nonpayment or repeated late payment. Billups may offset Client account credits, amounts already received from Client, or
   amounts due to Client, if any, against amounts due to Billups under this Media Authorization. Billups may, at its discretion, initiate collection efforts upon any overdue account.
   Client agrees to pay all reasonable attorney fees and costs incurred by Billups in any such collection action.


                                                                                                                                                                               Exhibit D
                                                                                                                                                                            Page 8 of 20


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                8 of 11
                                     Case 3:20-cv-00891-BR                      Document 19              Filed 09/18/20             Page 71 of 116



  b       billups                                                                                                                             Media Authorization

   CONFIDENTIALITY
   Proprietary information of the parties and communications between the parties that are not otherwise publicly available, including without limitation this Agreement, Media
   Authorizations, Client and Advertiser creative content and media plans, OOH owner locations, contracts and rates, and any performance data gathered on behalf of Client or an
   OOH owner, are “Confidential Information.” Confidential Information does not include information that: (a) at the time of disclosure to the recipient, is in the public domain; (b)
   after disclosure to the recipient, becomes part of the public domain through no fault of the recipient; (c) the recipient can show by written documentation was lawfully in its
   possession at the time of disclosure and had not been acquired, directly or indirectly, from the discloser; (d) is later furnished or made known to the recipient by a third party as a
   matter of right and without restriction on disclosure; or (e) is required to be disclosed by court order or other legal process binding on the recipient, in which case the recipient
   shall promptly notify the discloser of such requirements so that it may take steps (with recipient’s reasonable cooperation) to obtain a protective order. The parties agree that
   Confidential Information has significant strategic value and will only be used as intended under this Agreement. In particular, the unauthorized disclosure of rate information to
   third parties may cause the OOH owners to withdraw the rates. Each party shall exercise reasonable care in safeguarding Confidential Information. All restrictive covenants
   contained in this section are reasonable and necessary to protect the legitimate business interest of each party, and any losses arising from a party’s breach of this section
   cannot reasonably and adequately be compensated by monetary damages and may cause the injured party irreparable harm; accordingly on the failure of either party to comply
   with the restrictive covenants in this section, the injured party will be entitled to seek injunctive or other equitable relief in addition to monetary damages. Notwithstanding the
   foregoing, Billups may identify Client as its customer, and use images, video, and other information about publicly placed Client and Advertiser content in promotional materials.
   This section will survive the termination of this Agreement for so long as either party retains Confidential Information of the other.


   CONSIDERATION
   Except as otherwise agreed to in writing in the form of a Service Level Agreement or Master Services Agreement (“SLA”), Billups’ default pricing model for its services is
   dynamic. Please see our website at billups.com/services-pricing-plans or speak to a Billups representative for details. In connection with providing services, Billups may receive
   or be entitled to participate in receiving risk-based discounts, performance-based credits, or other benefits. Unless otherwise specified in writing, Client acknowledges that
   Billups is entitled to such benefits.


   TERMINATION
   This Media Authorization will remain in force until the last date of any media placement performed on behalf of Client. Once all placement schedules are complete, Billups will
   issue a final invoice for Services rendered. Upon receipt of payment for the final invoice, this Media Authorization will terminate. This Media Authorization is non-cancelable by
   Client. Client will remain fully responsible and liable for all charges, expenses and fees incurred or earned for contracted Services, except in the case that Client rejects a
   Creative Proof, in which case Client will not be responsible for production and installation costs that are not incurred. Rejection of a Creative Proof does not terminate this
   Agreement.


   INDEMNIFICATION
   (a) Billups will indemnify, defend and hold Client harmless from any and all claims, suits, actions, liabilities, expenses and costs relating to losses, claims, damages, liabilities,
   judgments, settlements or costs and expenses (including reasonable attorneys’ fees) against Client, its employees, directors or affiliates, arising out of or in connection with
   Billups’ material breach of this Agreement or the gross negligence or willful misconduct of Billups under this Agreement. (b) Client will indemnify, defend and hold Billups
   harmless from any and all claims, suits, actions, liabilities, expenses and costs (including attorneys’ fees), brought, made or recovered by any person or entity against Billups,
   its employees, directors or affiliates (i) for payment in connection with contracts made or schedules placed on behalf of Client (regardless of any cancellations); (ii) involving or
   relating to the content of OOH advertisements, including without limitation charges of false advertising, libel, or infringement of third party rights; or (iii) otherwise arising out of or
   in connection with the Client’s material breach of this Agreement. (c) Billups will endeavor to safeguard Client advertising materials in its possession, if any, but Billups will not

                                                                                                                                                                                        Exhibit D
                                                                                                                                                                                     Page 9 of 20


Initials: ______                              W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                       9 of 11
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 72 of 116



  b       billups                                                                                                                      Media Authorization
   be responsible should materials be lost, damaged, or destroyed while in possession of Billups or a third party appointed by Billups, unless due to Billups’ gross negligence. (d)
   IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT
   LIMITED TO, LOSS OF PROFITS, OR LOSS OF BUSINESS OPPORTUNITY, EVEN IF SUCH DAMAGES ARE FORESEEABLE AND WHETHER OR NOT EITHER PARTY
   HAS BEEN ADVISED OF THE POSSIBILITY THEREOF. This section shall survive the termination of this Agreement.


   FORCE MAJEURE
   Excluding payment obligations, each party will be excused from performing obligations contained in this Media Authorization while such performance is prevented by an act of
   God, fire, flood, earthquake, transportation disruption, war, insurrection, labor dispute, or any other occurrence beyond the reasonable control of that party.


   REPRESENTATIONS
   Each Party represents and warrants that it shall adhere to the standard representations regarding the Foreign Corrupt Practices Act and similar laws, the European Union’s
   General Data Protection Regulation, and requirements regarding the use of data, available at http://billups.com/standard-representations/ (altogether the “Standard
   Representations”), and acknowledges that a breach of any of the Standard Representations shall constitute a material breach of this Agreement. Each Party acknowledges that
   Billups in its discretion has the authority to modify the Standard Representations from time to time.


   OOH INDUSTRY STANDARD PRACTICES
   (a) Five Day Posting Window (applies to all standard, posted OOH formats), There is an industry standard five business days to post a campaign, beginning on the start date of
   the program. This 5-day posting window is required to cover weather delays and market scheduling. All programs will receive the full contracted campaign. Should weather or
   other unforeseen delays force the posting beyond the 5-day window, Billups will advise Agency and/or Client and an agreed-upon make good will be arranged with the vendor. If
   artwork deadlines are not met for materials Billups produces, or if finished materials are late to market (client produced), this 5-day posting window may be adjusted accordingly.
   Please note that non-standard, specialty media formats may require a longer posting window. (b) Inventory/Space Holds. Unless otherwise arranged in advance, it is Billups’
   typically submits locations and plans without space holds. Once inventory is approved, space will be re-confirmed for the schedule and holds requested. While each program
   varies depending upon the length of space holds that can be requested, industry standard is 3 business days. If approved inventory is not available for the requested time-
   period, Billups will submit replacements of equal or greater value, or an alternate schedule for the approved locations, subject to approval by Agency and/or Client. (c)
   Placement of certain units in New York City is subject to the NYC Commercial rent tax, which is the responsibility of the end user. See
   (http://www1.nyc.gov/site/finance/taxes/business-commercial-rent-tax-crt.page) for information.


   GENERAL
   (a) This Agreement will be governed by and construed in accordance with the laws of the State of Oregon, without reference to conflicts of law principles. Any and all disputes
   relating to this Agreement, or breach hereof shall be resolved in arbitration, except any action initiated by Billups to collect upon any overdue or outstanding invoices, or any
   other amount owed under this Agreement (“Collection Action”), which shall be litigated in any State or United States District Court in Oregon. For any arbitration, the parties
   agree to utilize the services of the Arbitration Service of Portland (“ASP”) in Portland, Oregon, and shall arbitrate disputes according to the current rules of the ASP. For any
   Collection Action, the parties agree that the prevailing party shall be entitled to collect its reasonable attorneys’ fees, expert fees, costs, and disbursements. For any dispute
   under this Agreement including any Collection Action the parties expressly consent to jurisdiction and venue in the State of Oregon. (b) If Client and Billups have signed a
   Service Agreement for the provision of OOH advertising Services, this Media Authorization is considered an addendum to the Service Agreement, specifying the type and scope
   of Services provided. In the event of any conflict between the terms of this Media Authorization and the Service Agreement, the Service Agreement will control. (c) If this Media
   Authorization is the only written agreement between Client and Billups, then the parties understand and agree that this Media Authorization contains the entire agreement
   between the parties relating to the provision of Services as specified. The parties further agree that the Client may execute multiple Media Authorizations, and all such Media

                                                                                                                                                                               Exhibit D
                                                                                                                                                                           Page 10 of 20


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                 10 of 11
                                    Case 3:20-cv-00891-BR                     Document 19              Filed 09/18/20             Page 73 of 116



  b       billups                                                                                                                           Media Authorization
   Authorizations will remain in force until terminated pursuant to Section 5. Any amendment, modification, or waiver must be made in writing, signed by both parties, and making
   express reference to this Media Authorization, except that no consent shall be required if the stock or substantially all of the assets of a party are transferred (whether through a
   merger, sale or by operation of law), or for a transfer to an affiliate. (d) If any provision of this Media Authorization is held to be invalid, illegal or unenforceable, the remaining
   provisions of the Media Authorization will remain in full force and effect. (e) This Media Authorization may be executed in multiple parts, or executed digitally by submitting the
   completed form to Billups. (f) If the parties to this Media Authorization have entered into a separate SLA, this Media Authorization is hereby incorporated into, forms a part of,
   and is in all respects subject to the terms of the SLA, except that in the event of a conflict between this Media Authorization and the SLA this Media Authorization shall control.
   Unless expressly provided otherwise herein, capitalized terms have the meaning provided within the SLA. Unless modified herein, all terms in the SLA shall remain unchanged
   and in full force and effect.




                                                                                                                                                                                    Exhibit D
                                                                                                                                                                                Page 11 of 20


Initials: ______                             W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                     11 of 11
                Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 74 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28100-P-001
995 Market St                                                                       Invoice Date                      07/01/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $76,755.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Alameda, CA         Bar Media   NT           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $2,375.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 5
                                             locations.

Berkeley, CA        Bar Media   N/           BAR MEDIA; 2 Posters per                07/08/2019         1.00    1       $5,225.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             11 locations.

Brisbane, CA        Bar Media   BAR          BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $475.00
                                MEDIA        location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 1
                                             locations.

Cupertino, CA       Bar Media   BAR          BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $950.00
                                MEDIA        location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 2
                                             locations.

Daly City, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $2,375.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 5
                                             locations.

Emeryville, CA      Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $1,425.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 3
                                             locations.


                                                                                                                     Exhibit D
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 12 of 20
JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 1 of 4
               Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 75 of 116



                                                                                                              Invoice

Bill To:
ByProxie                                                                           Invoice #                        28100-P-001
995 Market St                                                                      Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                          Customer PO #                             N/A
                                                                                   Terms                                 Net 30


                                                                                   Balance Due                $76,755.00 USD


Market             Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Fremont, CA        Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $1,900.00
                                            location, 1,500 Coaster per
                                            location, and added value: 1
                                            Mirror Cling, Table Tents
                                            (quantity pending availability). 4
                                            locations.

Hayward, CA        Bar Media   BAR          2 Posters per location, 1,500           07/08/2019         1.00    1       $3,800.00
                               MEDIA        Coaster per location, and
                                            added value: 1 Mirror Cling,
                                            Table Tents (quantity pending
                                            availability). 8 locations.

Oakland, CA        Bulletin    1221         Grand ES 153ft S/O Mandana              07/08/2019         1.00    1         $840.00
                                            F/N - 1

Oakland, CA        Bulletin    1680         Shattuck ES 5ft N/O 52nd St             07/08/2019         1.00    1         $840.00
                                            (Sm Ext) F/S - 1

Oakland, CA        Premiere    1684         College ES 39ft N/O Taft F/S -          07/08/2019         1.00    1         $360.00
                   Panel                    1

Oakland, CA        Poster      1699         Doolittle NS 0.3mi E/O 98th Av          07/08/2019         1.00    1          $80.00
                                            F/W - 1

Oakland, CA        Poster      1973         Market ES 90ft N/O 45th St F/N          07/08/2019         1.00    1          $80.00
                                            -1

Oakland, CA        Poster      2027         San Leandro NS 300ft W/O                07/08/2019         1.00    1          $80.00
                                            High F/W - 1

Oakland, CA        Premiere    2109         Shattuck WS 35ft S/O 65th St            07/08/2019         1.00    1         $360.00
                   Panel                    F/S - 1

Oakland, CA        Premiere    2181         W Grand NS 158ft W/O                    07/08/2019         1.00    1         $360.00
                   Panel                    Mandela Pkwy F/E - 1




                                                                                                                    Exhibit D
                               Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 13 of 20
JOBID: 28100                         w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 2 of 4
               Case 3:20-cv-00891-BR            Document 19              Filed 09/18/20            Page 76 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28100-P-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $76,755.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Oakland, CA         Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1      $15,200.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             32 locations.

Pacifica, CA        Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $1,425.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 3
                                             locations.

Redwood City, CA    Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $3,325.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 7
                                             locations.

San Francisco, CA   Poster      1014         Cesar Chavez SS 90ft E/O                07/08/2019         1.00    1          $80.00
                                             Indiana F/W - 1

San Francisco, CA   Poster      1040         Bayshore Blvd WS 400ft S/O              07/08/2019         1.00    1          $80.00
                                             Sunnydale F/S - 2

San Francisco, CA   Poster      1159         Folsom ES 10ft S/O 13th St              07/08/2019         1.00    1          $80.00
                                             F/N - 1

San Francisco, CA   Bulletin    1422         Bayshore Frwy (US 101) ES               07/08/2019         1.00    1         $840.00
                                             300ft N/O Grand (No Ext) F/N -
                                             2

San Francisco, CA   Window      In-Window    Window Poster Displays (July)           07/01/2019         1.00    1         $950.00
                    Display                  Street visible locations in front
                                             of establishments, on doors,
                                             windows & in vestibules (75
                                             units)




                                                                                                                     Exhibit D
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 14 of 20
JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 3 of 4
                                                   Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 77 of 116



                                                                                                                                                  Invoice

                                   Bill To:
                                   ByProxie                                                                            Invoice #                        28100-P-001
                                   995 Market St                                                                       Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                           Customer PO #                             N/A
                                                                                                                       Terms                                 Net 30


                                                                                                                       Balance Due                $76,755.00 USD


                                   Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

                                   San Francisco, CA   Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1      $20,425.00
                                                                                location, 1,500 Coaster per
                                                                                location, and added value: 1
                                                                                Mirror Cling, Table Tents
                                                                                (quantity pending availability).
                                                                                43 locations.

                                   San Leandro, CA     Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $2,850.00
                                                                                location, 1,500 Coaster per
                                                                                location, and added value: 1
                                                                                Mirror Cling, Table Tents
                                                                                (quantity pending availability). 6
                                                                                locations.

                                   San Mateo, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $7,125.00
                                                                                location, 1,500 Coaster per
                                                                                location, and added value: 1
                                                                                Mirror Cling, Table Tents
                                                                                (quantity pending availability).
                                                                                15 locations.

                                   South San           Bar Media   N/           BAR MEDIA:2 Posters per                 07/08/2019         1.00    1       $2,850.00
                                   Francisco, CA                                location, 1,500 Coaster per
                                                                                location, and added value: 1
                                                                                Mirror Cling, Table Tents
                                                                                (quantity pending availability). 6
                                                                                locations.



                                                                                                                        Balance Due               $76,755.00 USD




                                                                                                                                                        Exhibit D
                                                                   Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 15 of 20
                                   JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 4 of 4



Powered by TCPDF (www.tcpdf.org)
                Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 78 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28100-S-001
995 Market St                                                                       Invoice Date                      07/01/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $142,970.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Alameda, CA         Bar Media   NT           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $800.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 5
                                             locations.

All Market(s), NA   Coffee      Coffee       OPTION A: Exclusive Café/               07/01/2019         1.00    1      $41,670.00
                    Cup/Sleev   Cup/Sleev    Coffee Shop Network -                   07/28/2019
                    es          es           Alameda ,Berkeley, Brisbane,
                                             Cupertino, Daly City,
                                             Emeryville, Fremont, Hayward,
                                             Oakland, Pacifica, Redwood
                                             City, San Francisco, San
                                             Leandro, San Mateo, South
                                             San Francisco. Install included
                                             (163,050)

Berkeley, CA        Bar Media   N/           BAR MEDIA; 2 Posters per                07/08/2019         1.00    1       $1,760.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             11 locations.

Brisbane, CA        Bar Media   BAR          BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $160.00
                                MEDIA        location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 1
                                             locations.

Cupertino, CA       Bar Media   BAR          BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $320.00
                                MEDIA        location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 2
                                             locations.




                                                                                                                     Exhibit D
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 16 of 20
JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 1 of 5
                Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 79 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28100-S-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $142,970.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Daly City, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $800.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 5
                                             locations.

Emeryville, CA      Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $480.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 3
                                             locations.

Fremont, CA         Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $640.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 4
                                             locations.

Hayward, CA         Bar Media   BAR          2 Posters per location, 1,500           07/08/2019         1.00    1       $1,280.00
                                MEDIA        Coaster per location, and               08/04/2019
                                             added value: 1 Mirror Cling,
                                             Table Tents (quantity pending
                                             availability). 8 locations.

Oakland, CA         Bulletin    1221         Grand ES 153ft S/O Mandana              07/08/2019         1.00    1       $6,500.00
                                             F/N - 1                                 08/04/2019

Oakland, CA         Bulletin    1680         Shattuck ES 5ft N/O 52nd St             07/08/2019         1.00    1       $3,200.00
                                             (Sm Ext) F/S - 1                        08/04/2019

Oakland, CA         Premiere    1684         College ES 39ft N/O Taft F/S -          07/08/2019         1.00    1       $2,000.00
                    Panel                    1                                       08/04/2019

Oakland, CA         Poster      1699         Doolittle NS 0.3mi E/O 98th Av          07/08/2019         1.00    1       $1,800.00
                                             F/W - 1                                 08/04/2019

Oakland, CA         Poster      1973         Market ES 90ft N/O 45th St F/N          07/08/2019         1.00    1       $1,200.00
                                             -1                                      08/04/2019


                                                                                                                     Exhibit D
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 17 of 20
JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 2 of 5
               Case 3:20-cv-00891-BR            Document 19              Filed 09/18/20            Page 80 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28100-S-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $142,970.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Oakland, CA         Poster      2027         San Leandro NS 300ft W/O                07/08/2019         1.00    1       $1,800.00
                                             High F/W - 1                            08/04/2019

Oakland, CA         Premiere    2109         Shattuck WS 35ft S/O 65th St            07/08/2019         1.00    1       $2,000.00
                    Panel                    F/S - 1                                 08/04/2019

Oakland, CA         Premiere    2181         W Grand NS 158ft W/O                    07/08/2019         1.00    1       $1,400.00
                    Panel                    Mandela Pkwy F/E - 1                    08/04/2019

Oakland, CA         Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $5,120.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             32 locations.

Pacifica, CA        Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $480.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 3
                                             locations.

Redwood City, CA    Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $1,120.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 7
                                             locations.

San Francisco, CA   Poster      1014         Cesar Chavez SS 90ft E/O                07/08/2019         1.00    1       $1,800.00
                                             Indiana F/W - 1                         08/04/2019

San Francisco, CA   Poster      1040         Bayshore Blvd WS 400ft S/O              07/08/2019         1.00    1       $1,800.00
                                             Sunnydale F/S - 2                       08/04/2019

San Francisco, CA   Poster      1159         Folsom ES 10ft S/O 13th St              07/08/2019         1.00    1       $1,800.00
                                             F/N - 1                                 08/04/2019




                                                                                                                     Exhibit D
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 18 of 20
JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 3 of 5
               Case 3:20-cv-00891-BR            Document 19              Filed 09/18/20            Page 81 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28100-S-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $142,970.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

San Francisco, CA   Bulletin    1422         Bayshore Frwy (US 101) ES               07/08/2019         1.00    1      $12,500.00
                                             300ft N/O Grand (No Ext) F/N -          08/04/2019
                                             2

San Francisco, CA   Digital     6014         Bayshore Frwy (US 101) WS               07/08/2019         1.00    1      $14,000.00
                    Bulletin                 0.8 mi N/O San Francisco                08/04/2019
                                             Airport F/N

San Francisco, CA   Digital     6015         Bayshore Frwy (US 101) WS .8            07/08/2019         1.00    1      $13,000.00
                    Bulletin                 mi N/O San Francisco Airport            08/04/2019
                                             (I-380)(%) F/S -2

San Francisco, CA   Window      In-Window    Window Poster Displays (July)           07/01/2019         1.00    1      $12,340.00
                    Display                  Street visible locations in front       07/28/2019
                                             of establishments, on doors,
                                             windows & in vestibules (75
                                             units)

San Francisco, CA   Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $6,880.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             43 locations.

San Leandro, CA     Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1         $960.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 6
                                             locations.

San Mateo, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                07/08/2019         1.00    1       $2,400.00
                                             location, 1,500 Coaster per             08/04/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             15 locations.




                                                                                                                     Exhibit D
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 19 of 20
JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 4 of 5
                                                   Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 82 of 116



                                                                                                                                                  Invoice

                                   Bill To:
                                   ByProxie                                                                            Invoice #                        28100-S-001
                                   995 Market St                                                                       Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                           Customer PO #                             N/A
                                                                                                                       Terms                                 Net 30


                                                                                                                       Balance Due                $142,970.00 USD


                                   Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

                                   South San           Bar Media   N/           BAR MEDIA:2 Posters per                 07/08/2019         1.00    1         $960.00
                                   Francisco, CA                                location, 1,500 Coaster per             08/04/2019
                                                                                location, and added value: 1
                                                                                Mirror Cling, Table Tents
                                                                                (quantity pending availability). 6
                                                                                locations.



                                                                                                                        Balance Due               $142,970.00 USD




                                                                                                                                                        Exhibit D
                                                                   Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 20 of 20
                                   JOBID: 28100                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 5 of 5



Powered by TCPDF (www.tcpdf.org)
                               Case 3:20-cv-00891-BR                  Document 19          Filed 09/18/20        Page 83 of 116



                                                                                                                          Media Authorization
  Client:                         Client Media Contact(s):                                                    Office:                         Date:
  ByProxie                        Paty Assad (paty@byproxie.com)                                              Portland                        06.19.2019


  Brand:                          Billups Director(s):                                                        ATB #:                          Billing Terms:
  CaliChill                       Benjamin Billups (br@billups.com)                                           BW_BYPCAL_28285.19              Net 30
                                  Sam Ruiz (sam.ruiz@billups.com)




 SPACE
 Market            Type       Unit #    Description                                   Facing   Start Date   End Date     Qty   Period    Unit Cost      Total Cost

 Alameda, CA       Poster               BAR MEDIA: 2 Posters per location, 1,500               08.05.2019   09.01.2019    1      1.00     $800.00           $800.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 5 locations.

 All Market(s),    Coffee C             OPTION A: Exclusive Café/ Coffee Shop                  08.01.2019   08.31.2019    1      1.00   $41,670.00      $41,670.00
 NA                up/Sleev             Network - Alameda ,Berkeley, Brisbane,
                   es                   Cupertino, Daly City, Emeryville, Fremont,
                                        Hayward, Oakland, Pacifica, Redwood City,
                                        San Francisco, San Leandro, San Mateo,
                                        South San Francisco. Install included
 Berkeley, CA      Poster               (163,050)                                              08.05.2019   09.01.2019    1      1.00    $1,760.00         $1,760.00

                                        BAR MEDIA; 2 Posters per location, 1,500
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
 Brisbane, CA      Poster               availability). 11 locations.                           08.05.2019   09.01.2019    1      1.00     $160.00           $160.00

                                        BAR MEDIA: 2 Posters per location, 1,500
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
 Cupertino, CA     Poster               availability). 1 locations.                            08.05.2019   09.01.2019     1     1.00     $320.00           $320.00

                                        BAR MEDIA: 2 Posters per location, 1,500
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 2 locations.



                                                                                                                                                              Exhibit E
                                                                                                                                                           Page 1 of 22


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                   1 of 12
                               Case 3:20-cv-00891-BR                   Document 19               Filed 09/18/20       Page 84 of 116



                                                                                                                               Media Authorization
 SPACE
 Market            Type       Unit #    Description                                      Facing     Start Date   End Date     Qty   Period   Unit Cost    Total Cost

 Daly City, CA     Poster               BAR MEDIA: 2 Posters per location, 1,500                    08.05.2019   09.01.2019    1      1.00    $800.00        $800.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 5 locations.

 Emeryville, CA    Poster               BAR MEDIA: 2 Posters per location, 1,500                    08.05.2019   09.01.2019    1      1.00    $480.00        $480.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 3 locations.

 Fremont, CA       Poster               BAR MEDIA: 2 Posters per location, 1,500                    08.05.2019   09.01.2019    1      1.00    $640.00        $640.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 4 locations.

 Hayward, CA       Poster     N/A       2 Posters per location, 1,500 Coaster per                   08.05.2019   09.01.2019    1      1.00   $1,280.00     $1,280.00
                                        location, and added value: 1 Mirror Cling,
                                        Table Tents (quantity pending availability). 8
                                        locations.

 Oakland, CA       Bulletin   1221      Grand ES 153ft S/O Mandana F/N - 1               North      08.05.2019   09.01.2019     1     1.00   $6,500.00     $6,500.00

 Oakland, CA       Bulletin   1680      Shattuck ES 5ft N/O 52nd St (Sm Ext) F/S -       South      08.05.2019   09.01.2019     1     1.00   $3,200.00     $3,200.00
                                        1

 Oakland, CA       Premiere   1684      College ES 39ft N/O Taft F/S - 1                 South      08.05.2019   09.01.2019    1      1.00   $2,000.00     $2,000.00
                   Panel

 Oakland, CA       Poster     1699      Doolittle NS 0.3mi E/O 98th Av F/W - 1           West       08.05.2019   09.01.2019     1     1.00   $1,800.00     $1,800.00

 Oakland, CA       Poster     1973      Market ES 90ft N/O 45th St F/N - 1               North      08.05.2019   09.01.2019     1     1.00   $1,200.00     $1,200.00

 Oakland, CA       Poster     1991      Park Blvd ES 20ft N/O 7th Av F/S - 1             South      08.05.2019   09.01.2019     1     1.00   $1,800.00     $1,800.00

 Oakland, CA       Poster     2027      San Leandro NS 300ft W/O High F/W - 1            West       08.05.2019   09.01.2019     1     1.00   $1,800.00     $1,800.00

 Oakland, CA       Premiere   2109      Shattuck WS 35ft S/O 65th St F/S - 1             North      08.05.2019   09.01.2019    1      1.00   $2,000.00     $2,000.00
                   Panel


                                                                                                                                                              Exhibit E
                                                                                                                                                           Page 2 of 22


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                     2 of 12
                               Case 3:20-cv-00891-BR                   Document 19             Filed 09/18/20       Page 85 of 116



                                                                                                                             Media Authorization
 SPACE
 Market            Type       Unit #    Description                                    Facing     Start Date   End Date     Qty   Period    Unit Cost    Total Cost

 Oakland, CA       Premiere   2181      W Grand NS 158ft W/O Mandela Pkwy F/E -        East       08.05.2019   09.01.2019     1     1.00    $1,400.00     $1,400.00
                   Panel                1

 Oakland, CA       Poster               BAR MEDIA: 2 Posters per location, 1,500                  08.05.2019   09.01.2019    1      1.00    $5,120.00     $5,120.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 32 locations.

 Pacifica, CA      Poster               BAR MEDIA: 2 Posters per location, 1,500                  08.05.2019   09.01.2019    1      1.00     $480.00        $480.00
                                        Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 3 locations.

 Redwood City,     Poster               BAR MEDIA: 2 Posters per location, 1,500                  08.05.2019   09.01.2019    1      1.00    $1,120.00     $1,120.00
 CA                                     Coaster per location, and added value: 1
                                        Mirror Cling, Table Tents (quantity pending
                                        availability). 7 locations.

 San Francisco,    In-                  Window Poster Displays (July) Street visible              07.29.2019   08.25.2019    1      1.00   $12,340.00    $12,340.00
 CA                Window               locations in front of establishments, on
                                        doors, windows & in vestibules (75 units)

 San Francisco,    Poster     001159    Folsom ES 10ft S/O 13th St F/N - 1             North      08.05.2019   09.01.2019    1      1.00    $1,800.00     $1,800.00
 CA

 San Francisco,    Poster     1040      Bayshore Blvd WS 400ft S/O Sunnydale F/S       South      08.05.2019   09.01.2019     1     1.00    $1,800.00     $1,800.00
 CA                                     -2

 San Francisco,    Bulletin   1271      Nimitz Frwy (I-880) ES 400ft S/O Whipple       North      08.05.2019   09.01.2019     1     1.00   $18,000.00    $18,000.00
 CA                                     (%) F/N - 1

 San Francisco,    Bulletin   1422      Bayshore Frwy (US 101) ES 300ft N/O            North      08.05.2019   09.01.2019     1     1.00   $12,500.00    $12,500.00
 CA                                     Grand (No Ext) F/N - 2

 San Francisco,    Wallscap   324       633 Battery Street, SF 94111                   North      08.05.2019   09.01.2019     1     1.00   $13,200.00    $13,200.00
 CA                e

 San Francisco,    Digital    6015      Bayshore Frwy (US 101) WS .8 mi N/O San        South      08.05.2019   09.01.2019     1     1.00   $13,000.00    $13,000.00
 CA                Bulletin             Francisco Airport (I-380)(%) F/S -2

                                                                                                                                                             Exhibit E
                                                                                                                                                          Page 3 of 22


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                    3 of 12
                                Case 3:20-cv-00891-BR                   Document 19            Filed 09/18/20       Page 86 of 116



                                                                                                                             Media Authorization
 SPACE
 Market            Type        Unit #     Description                                   Facing    Start Date   End Date     Qty   Period        Unit Cost     Total Cost

 San Francisco,    Poster      N/A        BAR MEDIA: 2 Posters per location, 1,500                08.05.2019   09.01.2019    1        1.00      $6,880.00      $6,880.00
 CA                                       Coaster per location, and added value: 1
                                          Mirror Cling, Table Tents (quantity pending
                                          availability). 43 locations.

 San Francisco,    Wallscap    W3061      Lombard E/O Webster % F/E                     East      08.05.2019   09.01.2019    1        1.00      $5,000.00      $5,000.00
 CA                e           O

 San Leandro,      Poster                 BAR MEDIA: 2 Posters per location, 1,500                08.05.2019   09.01.2019    1        1.00       $960.00         $960.00
 CA                                       Coaster per location, and added value: 1
                                          Mirror Cling, Table Tents (quantity pending
                                          availability). 6 locations.

 San Mateo, CA     Poster                 BAR MEDIA: 2 Posters per location, 1,500                08.05.2019   09.01.2019    1        1.00      $2,400.00      $2,400.00
                                          Coaster per location, and added value: 1
                                          Mirror Cling, Table Tents (quantity pending
                                          availability). 15 locations.

 South San         Poster                 BAR MEDIA:2 Posters per location, 1,500                 08.05.2019   09.01.2019    1        1.00       $960.00         $960.00
 Francisco, CA                            Coaster per location, and added value: 1
                                          Mirror Cling, Table Tents (quantity pending
                                          availability). 6 locations.

                                                                                                                                             Total Space:    $165,170.00




 INSTALL
 Market            Type         Unit #         Description                                                           Post Date    Qty         Install Cost    Total Cost

 San Francisco,    Wallscape    324            633 Battery Street, SF 94111                                          08.05.2019   1             $1,320.00      $1,320.00
 CA

 San Francisco,    Wallscape    W3061O         Lombard E/O Webster % F/E                                             08.05.2019   1              $760.00         $760.00
 CA


                                                                                                                                                                  Exhibit E
                                                                                                                                                               Page 4 of 22


Initials: ______                         W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                       4 of 12
                            Case 3:20-cv-00891-BR                  Document 19            Filed 09/18/20     Page 87 of 116



                                                                                                                       Media Authorization
 INSTALL
 Market            Type     Unit #         Description                                                           Post Date   Qty      Install Cost     Total Cost

                                                                                                                                     Total Install:     $2,080.00




 PRODUCTION
 Market            Type     Unit #         Description                                               Post Date        Qty      Production Cost         Total Cost

 Alameda, CA       Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      08.05.2019         1               $2,375.00       $2,375.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 5 locations.

 Berkeley, CA      Poster                  BAR MEDIA; 2 Posters per location, 1,500 Coaster per      08.05.2019         1               $5,225.00       $5,225.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 11 locations.

 Brisbane, CA      Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      08.05.2019         1                 $475.00         $475.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 1 locations.

 Cupertino, CA     Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      08.05.2019         1                 $950.00         $950.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 2 locations.

 Daly City, CA     Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      08.05.2019         1               $2,375.00       $2,375.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 5 locations.

 Emeryville, CA    Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      08.05.2019         1               $1,425.00       $1,425.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 3 locations.

 Fremont, CA       Poster                  BAR MEDIA: 2 Posters per location, 1,500 Coaster per      08.05.2019         1               $1,900.00       $1,900.00
                                           location, and added value: 1 Mirror Cling, Table Tents
                                           (quantity pending availability). 4 locations.




                                                                                                                                                           Exhibit E
                                                                                                                                                        Page 5 of 22


Initials: ______                     W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                    5 of 12
                              Case 3:20-cv-00891-BR                  Document 19             Filed 09/18/20       Page 88 of 116



                                                                                                                        Media Authorization
 PRODUCTION
 Market            Type       Unit #         Description                                                  Post Date    Qty       Production Cost     Total Cost

 Hayward, CA       Poster                    2 Posters per location, 1,500 Coaster per location, and      08.05.2019     1              $3,800.00     $3,800.00
                                             added value: 1 Mirror Cling, Table Tents (quantity pending
                                             availability). 8 locations.

 Oakland, CA       Bulletin   1221           Grand ES 153ft S/O Mandana F/N - 1                           08.05.2019     1               $840.00        $840.00

 Oakland, CA       Bulletin   1680           Shattuck ES 5ft N/O 52nd St (Sm Ext) F/S - 1                 08.05.2019     1               $840.00        $840.00

 Oakland, CA       Premiere   1684           College ES 39ft N/O Taft F/S - 1                             08.05.2019     1               $360.00        $360.00
                   Panel

 Oakland, CA       Poster     1699           Doolittle NS 0.3mi E/O 98th Av F/W - 1                       08.05.2019     1                $80.00         $80.00

 Oakland, CA       Poster     1973           Market ES 90ft N/O 45th St F/N - 1                           08.05.2019     1                $80.00         $80.00

 Oakland, CA       Poster     1991           Park Blvd ES 20ft N/O 7th Av F/S - 1                         08.05.2019     1                $80.00         $80.00

 Oakland, CA       Poster     2027           San Leandro NS 300ft W/O High F/W - 1                        08.05.2019     1                $80.00         $80.00

 Oakland, CA       Premiere   2109           Shattuck WS 35ft S/O 65th St F/S - 1                         08.05.2019     1               $360.00        $360.00
                   Panel

 Oakland, CA       Premiere   2181           W Grand NS 158ft W/O Mandela Pkwy F/E - 1                    08.05.2019     1               $360.00        $360.00
                   Panel

 Oakland, CA       Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         08.05.2019     1             $15,200.00    $15,200.00
                                             location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 32 locations.

 Pacifica, CA      Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         08.05.2019     1              $1,425.00     $1,425.00
                                             location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 3 locations.

 Redwood City,     Poster                    BAR MEDIA: 2 Posters per location, 1,500 Coaster per         08.05.2019     1              $3,325.00     $3,325.00
 CA                                          location, and added value: 1 Mirror Cling, Table Tents
                                             (quantity pending availability). 7 locations.




                                                                                                                                                         Exhibit E
                                                                                                                                                      Page 6 of 22


Initials: ______                       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                6 of 12
                               Case 3:20-cv-00891-BR                  Document 19             Filed 09/18/20       Page 89 of 116



                                                                                                                         Media Authorization
 PRODUCTION
 Market            Type        Unit #         Description                                                  Post Date    Qty       Production Cost     Total Cost

 San Francisco,    In-Window                  Window Poster Displays (July) Street visible locations in    07.29.2019     1               $950.00        $950.00
 CA                                           front of establishments, on doors, windows & in vestibules
                                              (75 units)

 San Francisco,    Poster      001159         Folsom ES 10ft S/O 13th St F/N - 1                           08.05.2019     1                $80.00         $80.00
 CA

 San Francisco,    Poster      1040           Bayshore Blvd WS 400ft S/O Sunnydale F/S - 2                 08.05.2019     1                $80.00         $80.00
 CA

 San Francisco,    Bulletin    1271           Nimitz Frwy (I-880) ES 400ft S/O Whipple (%) F/N - 1         08.05.2019     1               $840.00        $840.00
 CA

 San Francisco,    Bulletin    1422           Bayshore Frwy (US 101) ES 300ft N/O Grand (No Ext) F/N -     08.05.2019     1               $840.00        $840.00
 CA                                           2

 San Francisco,    Wallscape   324            633 Battery Street, SF 94111                                 08.05.2019     1               $855.00        $855.00
 CA

 San Francisco,    Poster      N/A            BAR MEDIA: 2 Posters per location, 1,500 Coaster per         08.05.2019     1             $20,425.00    $20,425.00
 CA                                           location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 43 locations.

 San Francisco,    Wallscape   W3061O         Lombard E/O Webster % F/E                                    08.05.2019     1               $567.00        $567.00
 CA

 San Leandro,      Poster                     BAR MEDIA: 2 Posters per location, 1,500 Coaster per         08.05.2019     1              $2,850.00     $2,850.00
 CA                                           location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 6 locations.

 San Mateo, CA     Poster                     BAR MEDIA: 2 Posters per location, 1,500 Coaster per         08.05.2019     1              $7,125.00     $7,125.00
                                              location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 15 locations.

 South San         Poster                     BAR MEDIA:2 Posters per location, 1,500 Coaster per          08.05.2019     1              $2,850.00     $2,850.00
 Francisco, CA                                location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 6 locations.

                                                                                                                                 Total Production:    $79,017.00

                                                                                                                                                          Exhibit E
                                                                                                                                                       Page 7 of 22


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                7 of 12
                   Case 3:20-cv-00891-BR           Document 19           Filed 09/18/20        Page 90 of 116



                                                                                                        Media Authorization


                                                                                                                  Total Cost:   $246,267.00




                                                                                                                                      Exhibit E
                                                                                                                                   Page 8 of 22


Initials: ______       W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034             8 of 12
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 91 of 116



                                                                                                                                       Media Authorization

                                                                                                                                                        Job Number: 28285


                                                                                                                                                        6.26.19
                                                 06 / 24 / 2019
     Signature: ______________________________ Date:____________                                 Signature: ______________________________ Date:____________
                                                                                                            Stephanie Calderwood                      Investment Manager
                      Patricia Assad
     Print Name: ______________________________ Title:____________                               Print Name: ______________________________ Title:____________

     Authorized Representative: ByProxie                                                         Authorized Representative: Billups, Inc.




   In accordance with the Business Terms & Conditions below (together referred to as "this Agreement"), please read this Agreement, then initial all pages and sign where
   required.


   BUSINESS TERMS & CONDITIONS




   MEDIA AUTHORIZATION
   This agreement (“Agreement”), between the client specified above (“Client”) and Billups, Inc. (“Billups”) authorizes Billups to act as Client’s agent in placing out of home
   advertising (“OOH”) with owners and other applicable parties, entering into contracts and schedules for placement of OOH on behalf of Client, and directing the production and
   installation of advertising media (the “Services”). Client will be deemed to have approved placements whose costs are within budget limitations set by this Media Authorization.
   Client agrees to promptly provide all information necessary to establish credit terms with the OOH owner. In the event any OOH owner will not grant credit terms for Client,
   Billups will not be required to place media with such owner, unless Client pays for such placements in advance. Client will be solely responsible for all charges, expenses and
   costs arising out of all contracts and/or schedules with OOH owners. Client will be deemed to have approved production and/or installation of media as specified upon approval
   of a sample of the media being produced (a “Creative Proof”). Upon approval of the Creative Proof, Client will be solely responsible for all charges, expenses and costs arising
   out of the production and installation of media.


   PAYMENT TERMS
   Billups issues invoices on a monthly basis, covering the Services rendered in the previous calendar month. Payment is due within 45 days of the invoice date. The parties
   acknowledge that Client may be acting as agent to an advertising customer (“Advertiser”), and that if so, Advertiser shall guarantee Client’s payment of all charges, expenses
   and costs arising out of all contracts and/or schedules with OOH owners. Client will promptly communicate any problem with Advertiser that may affect Client’s ability to timely
   pay for Services. Billups may suspend Services due to nonpayment or repeated late payment. Billups may offset Client account credits, amounts already received from Client, or
   amounts due to Client, if any, against amounts due to Billups under this Media Authorization. Billups may, at its discretion, initiate collection efforts upon any overdue account.
   Client agrees to pay all reasonable attorney fees and costs incurred by Billups in any such collection action.


                                                                                                                                                                               Exhibit E
                                                                                                                                                                            Page 9 of 22


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                9 of 12
                                     Case 3:20-cv-00891-BR                      Document 19              Filed 09/18/20             Page 92 of 116



  b       billups                                                                                                                             Media Authorization

   CONFIDENTIALITY
   Proprietary information of the parties and communications between the parties that are not otherwise publicly available, including without limitation this Agreement, Media
   Authorizations, Client and Advertiser creative content and media plans, OOH owner locations, contracts and rates, and any performance data gathered on behalf of Client or an
   OOH owner, are “Confidential Information.” Confidential Information does not include information that: (a) at the time of disclosure to the recipient, is in the public domain; (b)
   after disclosure to the recipient, becomes part of the public domain through no fault of the recipient; (c) the recipient can show by written documentation was lawfully in its
   possession at the time of disclosure and had not been acquired, directly or indirectly, from the discloser; (d) is later furnished or made known to the recipient by a third party as a
   matter of right and without restriction on disclosure; or (e) is required to be disclosed by court order or other legal process binding on the recipient, in which case the recipient
   shall promptly notify the discloser of such requirements so that it may take steps (with recipient’s reasonable cooperation) to obtain a protective order. The parties agree that
   Confidential Information has significant strategic value and will only be used as intended under this Agreement. In particular, the unauthorized disclosure of rate information to
   third parties may cause the OOH owners to withdraw the rates. Each party shall exercise reasonable care in safeguarding Confidential Information. All restrictive covenants
   contained in this section are reasonable and necessary to protect the legitimate business interest of each party, and any losses arising from a party’s breach of this section
   cannot reasonably and adequately be compensated by monetary damages and may cause the injured party irreparable harm; accordingly on the failure of either party to comply
   with the restrictive covenants in this section, the injured party will be entitled to seek injunctive or other equitable relief in addition to monetary damages. Notwithstanding the
   foregoing, Billups may identify Client as its customer, and use images, video, and other information about publicly placed Client and Advertiser content in promotional materials.
   This section will survive the termination of this Agreement for so long as either party retains Confidential Information of the other.


   CONSIDERATION
   Except as otherwise agreed to in writing in the form of a Service Level Agreement or Master Services Agreement (“SLA”), Billups’ default pricing model for its services is
   dynamic. Please see our website at billups.com/services-pricing-plans or speak to a Billups representative for details. In connection with providing services, Billups may receive
   or be entitled to participate in receiving risk-based discounts, performance-based credits, or other benefits. Unless otherwise specified in writing, Client acknowledges that
   Billups is entitled to such benefits.


   TERMINATION
   This Media Authorization will remain in force until the last date of any media placement performed on behalf of Client. Once all placement schedules are complete, Billups will
   issue a final invoice for Services rendered. Upon receipt of payment for the final invoice, this Media Authorization will terminate. This Media Authorization is non-cancelable by
   Client. Client will remain fully responsible and liable for all charges, expenses and fees incurred or earned for contracted Services, except in the case that Client rejects a
   Creative Proof, in which case Client will not be responsible for production and installation costs that are not incurred. Rejection of a Creative Proof does not terminate this
   Agreement.


   INDEMNIFICATION
   (a) Billups will indemnify, defend and hold Client harmless from any and all claims, suits, actions, liabilities, expenses and costs relating to losses, claims, damages, liabilities,
   judgments, settlements or costs and expenses (including reasonable attorneys’ fees) against Client, its employees, directors or affiliates, arising out of or in connection with
   Billups’ material breach of this Agreement or the gross negligence or willful misconduct of Billups under this Agreement. (b) Client will indemnify, defend and hold Billups
   harmless from any and all claims, suits, actions, liabilities, expenses and costs (including attorneys’ fees), brought, made or recovered by any person or entity against Billups,
   its employees, directors or affiliates (i) for payment in connection with contracts made or schedules placed on behalf of Client (regardless of any cancellations); (ii) involving or
   relating to the content of OOH advertisements, including without limitation charges of false advertising, libel, or infringement of third party rights; or (iii) otherwise arising out of or
   in connection with the Client’s material breach of this Agreement. (c) Billups will endeavor to safeguard Client advertising materials in its possession, if any, but Billups will not

                                                                                                                                                                                        Exhibit E
                                                                                                                                                                                    Page 10 of 22


Initials: ______                              W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                       10 of 12
                                   Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 93 of 116



  b       billups                                                                                                                      Media Authorization
   be responsible should materials be lost, damaged, or destroyed while in possession of Billups or a third party appointed by Billups, unless due to Billups’ gross negligence. (d)
   IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT
   LIMITED TO, LOSS OF PROFITS, OR LOSS OF BUSINESS OPPORTUNITY, EVEN IF SUCH DAMAGES ARE FORESEEABLE AND WHETHER OR NOT EITHER PARTY
   HAS BEEN ADVISED OF THE POSSIBILITY THEREOF. This section shall survive the termination of this Agreement.


   FORCE MAJEURE
   Excluding payment obligations, each party will be excused from performing obligations contained in this Media Authorization while such performance is prevented by an act of
   God, fire, flood, earthquake, transportation disruption, war, insurrection, labor dispute, or any other occurrence beyond the reasonable control of that party.


   REPRESENTATIONS
   Each Party represents and warrants that it shall adhere to the standard representations regarding the Foreign Corrupt Practices Act and similar laws, the European Union’s
   General Data Protection Regulation, and requirements regarding the use of data, available at http://billups.com/standard-representations/ (altogether the “Standard
   Representations”), and acknowledges that a breach of any of the Standard Representations shall constitute a material breach of this Agreement. Each Party acknowledges that
   Billups in its discretion has the authority to modify the Standard Representations from time to time.


   OOH INDUSTRY STANDARD PRACTICES
   (a) Five Day Posting Window (applies to all standard, posted OOH formats), There is an industry standard five business days to post a campaign, beginning on the start date of
   the program. This 5-day posting window is required to cover weather delays and market scheduling. All programs will receive the full contracted campaign. Should weather or
   other unforeseen delays force the posting beyond the 5-day window, Billups will advise Agency and/or Client and an agreed-upon make good will be arranged with the vendor. If
   artwork deadlines are not met for materials Billups produces, or if finished materials are late to market (client produced), this 5-day posting window may be adjusted accordingly.
   Please note that non-standard, specialty media formats may require a longer posting window. (b) Inventory/Space Holds. Unless otherwise arranged in advance, it is Billups’
   typically submits locations and plans without space holds. Once inventory is approved, space will be re-confirmed for the schedule and holds requested. While each program
   varies depending upon the length of space holds that can be requested, industry standard is 3 business days. If approved inventory is not available for the requested time-
   period, Billups will submit replacements of equal or greater value, or an alternate schedule for the approved locations, subject to approval by Agency and/or Client. (c)
   Placement of certain units in New York City is subject to the NYC Commercial rent tax, which is the responsibility of the end user. See
   (http://www1.nyc.gov/site/finance/taxes/business-commercial-rent-tax-crt.page) for information.


   GENERAL
   (a) This Agreement will be governed by and construed in accordance with the laws of the State of Oregon, without reference to conflicts of law principles. Any and all disputes
   relating to this Agreement, or breach hereof shall be resolved in arbitration, except any action initiated by Billups to collect upon any overdue or outstanding invoices, or any
   other amount owed under this Agreement (“Collection Action”), which shall be litigated in any State or United States District Court in Oregon. For any arbitration, the parties
   agree to utilize the services of the Arbitration Service of Portland (“ASP”) in Portland, Oregon, and shall arbitrate disputes according to the current rules of the ASP. For any
   Collection Action, the parties agree that the prevailing party shall be entitled to collect its reasonable attorneys’ fees, expert fees, costs, and disbursements. For any dispute
   under this Agreement including any Collection Action the parties expressly consent to jurisdiction and venue in the State of Oregon. (b) If Client and Billups have signed a
   Service Agreement for the provision of OOH advertising Services, this Media Authorization is considered an addendum to the Service Agreement, specifying the type and scope
   of Services provided. In the event of any conflict between the terms of this Media Authorization and the Service Agreement, the Service Agreement will control. (c) If this Media
   Authorization is the only written agreement between Client and Billups, then the parties understand and agree that this Media Authorization contains the entire agreement
   between the parties relating to the provision of Services as specified. The parties further agree that the Client may execute multiple Media Authorizations, and all such Media

                                                                                                                                                                               Exhibit E
                                                                                                                                                                           Page 11 of 22


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                 11 of 12
                                    Case 3:20-cv-00891-BR                     Document 19              Filed 09/18/20             Page 94 of 116



  b       billups                                                                                                                           Media Authorization
   Authorizations will remain in force until terminated pursuant to Section 5. Any amendment, modification, or waiver must be made in writing, signed by both parties, and making
   express reference to this Media Authorization, except that no consent shall be required if the stock or substantially all of the assets of a party are transferred (whether through a
   merger, sale or by operation of law), or for a transfer to an affiliate. (d) If any provision of this Media Authorization is held to be invalid, illegal or unenforceable, the remaining
   provisions of the Media Authorization will remain in full force and effect. (e) This Media Authorization may be executed in multiple parts, or executed digitally by submitting the
   completed form to Billups. (f) If the parties to this Media Authorization have entered into a separate SLA, this Media Authorization is hereby incorporated into, forms a part of,
   and is in all respects subject to the terms of the SLA, except that in the event of a conflict between this Media Authorization and the SLA this Media Authorization shall control.
   Unless expressly provided otherwise herein, capitalized terms have the meaning provided within the SLA. Unless modified herein, all terms in the SLA shall remain unchanged
   and in full force and effect.




                                                                                                                                                                                    Exhibit E
                                                                                                                                                                                Page 12 of 22


Initials: ______                             W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                     12 of 12
                Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 95 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28285-P-001
995 Market St                                                                       Invoice Date                      07/29/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $81,097.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Alameda, CA         Bar Media   NT           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $2,375.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 5
                                             locations.

Berkeley, CA        Bar Media   N/           BAR MEDIA; 2 Posters per                08/05/2019         1.00    1       $5,225.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             11 locations.

Brisbane, CA        Bar Media   BAR          BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $475.00
                                MEDIA        location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 1
                                             locations.

Cupertino, CA       Bar Media   BAR          BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $950.00
                                MEDIA        location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 2
                                             locations.

Daly City, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $2,375.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 5
                                             locations.

Emeryville, CA      Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $1,425.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 3
                                             locations.


                                                                                                                     Exhibit E
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 13 of 22
JOBID: 28285                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 1 of 5
               Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 96 of 116



                                                                                                              Invoice

Bill To:
ByProxie                                                                           Invoice #                        28285-P-001
995 Market St                                                                      Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                          Customer PO #                             N/A
                                                                                   Terms                                 Net 30


                                                                                   Balance Due                $81,097.00 USD


Market             Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Fremont, CA        Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $1,900.00
                                            location, 1,500 Coaster per
                                            location, and added value: 1
                                            Mirror Cling, Table Tents
                                            (quantity pending availability). 4
                                            locations.

Hayward, CA        Bar Media   BAR          2 Posters per location, 1,500           08/05/2019         1.00    1       $3,800.00
                               MEDIA        Coaster per location, and
                                            added value: 1 Mirror Cling,
                                            Table Tents (quantity pending
                                            availability). 8 locations.

Oakland, CA        Bulletin    1221         Grand ES 153ft S/O Mandana              08/05/2019         1.00    1         $840.00
                                            F/N - 1

Oakland, CA        Bulletin    1680         Shattuck ES 5ft N/O 52nd St             08/05/2019         1.00    1         $840.00
                                            (Sm Ext) F/S - 1

Oakland, CA        Premiere    1684         College ES 39ft N/O Taft F/S -          08/05/2019         1.00    1         $360.00
                   Panel                    1

Oakland, CA        Poster      1699         Doolittle NS 0.3mi E/O 98th Av          08/05/2019         1.00    1          $80.00
                                            F/W - 1

Oakland, CA        Poster      1973         Market ES 90ft N/O 45th St F/N          08/05/2019         1.00    1          $80.00
                                            -1

Oakland, CA        Poster      1991         Park Blvd ES 20ft N/O 7th Av            08/05/2019         1.00    1          $80.00
                                            F/S - 1

Oakland, CA        Poster      2027         San Leandro NS 300ft W/O                08/05/2019         1.00    1          $80.00
                                            High F/W - 1

Oakland, CA        Premiere    2109         Shattuck WS 35ft S/O 65th St            08/05/2019         1.00    1         $360.00
                   Panel                    F/S - 1

Oakland, CA        Premiere    2181         W Grand NS 158ft W/O                    08/05/2019         1.00    1         $360.00
                   Panel                    Mandela Pkwy F/E - 1




                                                                                                                    Exhibit E
                               Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 14 of 22
JOBID: 28285                         w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 2 of 5
               Case 3:20-cv-00891-BR            Document 19              Filed 09/18/20            Page 97 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28285-P-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $81,097.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Oakland, CA         Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1      $15,200.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             32 locations.

Pacifica, CA        Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $1,425.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 3
                                             locations.

Redwood City, CA    Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $3,325.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 7
                                             locations.

San Francisco, CA   Poster      1040         Bayshore Blvd WS 400ft S/O              08/05/2019         1.00    1          $80.00
                                             Sunnydale F/S - 2

San Francisco, CA   Poster      1159         Folsom ES 10ft S/O 13th St              08/05/2019         1.00    1          $80.00
                                             F/N - 1

San Francisco, CA   Bulletin    1271         Nimitz Frwy (I-880) ES 400ft            08/05/2019         1.00    1         $840.00
                                             S/O Whipple (%) F/N - 1

San Francisco, CA   Bulletin    1422         Bayshore Frwy (US 101) ES               08/05/2019         1.00    1         $840.00
                                             300ft N/O Grand (No Ext) F/N -
                                             2

San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111            08/05/2019         1.00    1         $855.00


San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111:           08/05/2019         1.00    1       $1,320.00
                                             Install




                                                                                                                     Exhibit E
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 15 of 22
JOBID: 28285                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 3 of 5
                Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20            Page 98 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28285-P-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $81,097.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

San Francisco, CA   Window      In-Window    Window Poster Displays (July)           07/29/2019         1.00    1         $950.00
                    Display                  Street visible locations in front
                                             of establishments, on doors,
                                             windows & in vestibules (75
                                             units)

San Francisco, CA   Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1      $20,425.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             43 locations.

San Francisco, CA   Wallscape   W3061O       Lombard E/O Webster F/E                 08/05/2019         1.00    1         $567.00


San Francisco, CA   Wallscape   W3061O       Lombard E/O Webster F/E:                08/05/2019         1.00    1         $760.00
                                             Install

San Leandro, CA     Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $2,850.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 6
                                             locations.

San Mateo, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $7,125.00
                                             location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             15 locations.

South San           Bar Media   N/           BAR MEDIA:2 Posters per                 08/05/2019         1.00    1       $2,850.00
Francisco, CA                                location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 6
                                             locations.




                                                                                                                     Exhibit E
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 16 of 22
JOBID: 28285                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 4 of 5
                                                  Case 3:20-cv-00891-BR        Document 19           Filed 09/18/20          Page 99 of 116



                                                                                                                                      Invoice

                                   Bill To:
                                   ByProxie                                                                      Invoice #                28285-P-001
                                   995 Market St                                                                 Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                     Customer PO #                       N/A
                                                                                                                 Terms                           Net 30


                                                                                                                 Balance Due           $81,097.00 USD


                                                                                                                 Balance Due           $81,097.00 USD




                                                                                                                                            Exhibit E
                                                               Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012          Page 17 of 22
                                   JOBID: 28285                      w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                         5 of 5



Powered by TCPDF (www.tcpdf.org)
               Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20             Page 100 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28285-S-001
995 Market St                                                                       Invoice Date                      07/29/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $165,170.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Alameda, CA         Bar Media   NT           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $800.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 5
                                             locations.

All Market(s), NA   Coffee      N/A          OPTION A: Exclusive Café/               08/01/2019         1.00    1      $41,670.00
                    Cup/Sleev                Coffee Shop Network -                   08/28/2019
                    es                       Alameda ,Berkeley, Brisbane,
                                             Cupertino, Daly City,
                                             Emeryville, Fremont, Hayward,
                                             Oakland, Pacifica, Redwood
                                             City, San Francisco, San
                                             Leandro, San Mateo,

Berkeley, CA        Bar Media   N/           BAR MEDIA; 2 Posters per                08/05/2019         1.00    1       $1,760.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             11 locations.

Brisbane, CA        Bar Media   BAR          BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $160.00
                                MEDIA        location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 1
                                             locations.

Cupertino, CA       Bar Media   BAR          BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $320.00
                                MEDIA        location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 2
                                             locations.




                                                                                                                     Exhibit E
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 18 of 22
JOBID: 28285                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 1 of 5
                Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20             Page 101 of 116



                                                                                                                Invoice

Bill To:
ByProxie                                                                             Invoice #                        28285-S-001
995 Market St                                                                        Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                            Customer PO #                             N/A
                                                                                     Terms                                 Net 30


                                                                                     Balance Due                $165,170.00 USD


Market               Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Daly City, CA        Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $800.00
                                              location, 1,500 Coaster per             09/01/2019
                                              location, and added value: 1
                                              Mirror Cling, Table Tents
                                              (quantity pending availability). 5
                                              locations.

Emeryville, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $480.00
                                              location, 1,500 Coaster per             09/01/2019
                                              location, and added value: 1
                                              Mirror Cling, Table Tents
                                              (quantity pending availability). 3
                                              locations.

Fremont, CA          Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $640.00
                                              location, 1,500 Coaster per             09/01/2019
                                              location, and added value: 1
                                              Mirror Cling, Table Tents
                                              (quantity pending availability). 4
                                              locations.

Hayward, CA          Bar Media   BAR          2 Posters per location, 1,500           08/05/2019         1.00    1       $1,280.00
                                 MEDIA        Coaster per location, and               09/01/2019
                                              added value: 1 Mirror Cling,
                                              Table Tents (quantity pending
                                              availability). 8 locations.

Oakland, CA          Bulletin    1221         Grand ES 153ft S/O Mandana              08/05/2019         1.00    1       $6,500.00
                                              F/N - 1                                 09/01/2019

Oakland, CA          Bulletin    1680         Shattuck ES 5ft N/O 52nd St             08/05/2019         1.00    1       $3,200.00
                                              (Sm Ext) F/S - 1                        09/01/2019

Oakland, CA          Premiere    1684         College ES 39ft N/O Taft F/S -          08/05/2019         1.00    1       $2,000.00
                     Panel                    1                                       09/01/2019

Oakland, CA          Poster      1699         Doolittle NS 0.3mi E/O 98th Av          08/05/2019         1.00    1       $1,800.00
                                              F/W - 1                                 09/01/2019

Oakland, CA          Poster      1973         Market ES 90ft N/O 45th St F/N          08/05/2019         1.00    1       $1,200.00
                                              -1                                      09/01/2019


                                                                                                                      Exhibit E
                                 Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 19 of 22
JOBID: 28285                           w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 2 of 5
               Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20             Page 102 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28285-S-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $165,170.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

Oakland, CA         Poster      1991         Park Blvd ES 20ft N/O 7th Av            08/05/2019         1.00    1       $1,800.00
                                             F/S - 1                                 09/01/2019

Oakland, CA         Poster      2027         San Leandro NS 300ft W/O                08/05/2019         1.00    1       $1,800.00
                                             High F/W - 1                            09/01/2019

Oakland, CA         Premiere    2109         Shattuck WS 35ft S/O 65th St            08/05/2019         1.00    1       $2,000.00
                    Panel                    F/S - 1                                 09/01/2019

Oakland, CA         Premiere    2181         W Grand NS 158ft W/O                    08/05/2019         1.00    1       $1,400.00
                    Panel                    Mandela Pkwy F/E - 1                    09/01/2019

Oakland, CA         Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $5,120.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             32 locations.

Pacifica, CA        Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $480.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 3
                                             locations.

Redwood City, CA    Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $1,120.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 7
                                             locations.

San Francisco, CA   Poster      1040         Bayshore Blvd WS 400ft S/O              08/05/2019         1.00    1       $1,800.00
                                             Sunnydale F/S - 2                       09/01/2019

San Francisco, CA   Poster      1159         Folsom ES 10ft S/O 13th St              08/05/2019         1.00    1       $1,800.00
                                             F/N - 1                                 09/01/2019

San Francisco, CA   Bulletin    1271         Nimitz Frwy (I-880) ES 400ft            08/05/2019         1.00    1      $18,000.00
                                             S/O Whipple (%) F/N - 1                 09/01/2019


                                                                                                                     Exhibit E
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 20 of 22
JOBID: 28285                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 3 of 5
              Case 3:20-cv-00891-BR            Document 19              Filed 09/18/20             Page 103 of 116



                                                                                                               Invoice

Bill To:
ByProxie                                                                            Invoice #                        28285-S-001
995 Market St                                                                       Invoice Date
San Francisco, CA 94103


Advertiser:
CaliChill                                                                           Customer PO #                             N/A
                                                                                    Terms                                 Net 30


                                                                                    Balance Due                $165,170.00 USD


Market              Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

San Francisco, CA   Bulletin    1422         Bayshore Frwy (US 101) ES               08/05/2019         1.00    1      $12,500.00
                                             300ft N/O Grand (No Ext) F/N -          09/01/2019
                                             2

San Francisco, CA   Wallscape   324          633 Battery Street, SF 94111            08/05/2019         1.00    1      $13,200.00
                                                                                     09/01/2019

San Francisco, CA   Digital     6015         Bayshore Frwy (US 101) WS .8            08/05/2019         1.00    1      $13,000.00
                    Bulletin                 mi N/O San Francisco Airport            09/01/2019
                                             (I-380)(%) F/S -2

San Francisco, CA   Window      In-Window    Window Poster Displays (July)           07/29/2019         1.00    1      $12,340.00
                    Display                  Street visible locations in front       08/25/2019
                                             of establishments, on doors,
                                             windows & in vestibules (75
                                             units)

San Francisco, CA   Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $6,880.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             43 locations.

San Francisco, CA   Wallscape   W3061O       Lombard E/O Webster F/E                 08/05/2019         1.00    1       $5,000.00
                                                                                     09/01/2019

San Leandro, CA     Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1         $960.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability). 6
                                             locations.

San Mateo, CA       Bar Media   N/           BAR MEDIA: 2 Posters per                08/05/2019         1.00    1       $2,400.00
                                             location, 1,500 Coaster per             09/01/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             15 locations.



                                                                                                                     Exhibit E
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 21 of 22
JOBID: 28285                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 4 of 5
                                                   Case 3:20-cv-00891-BR           Document 19              Filed 09/18/20             Page 104 of 116



                                                                                                                                                   Invoice

                                   Bill To:
                                   ByProxie                                                                             Invoice #                        28285-S-001
                                   995 Market St                                                                        Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                            Customer PO #                             N/A
                                                                                                                        Terms                                 Net 30


                                                                                                                        Balance Due                $165,170.00 USD


                                   Market               Media       Unit #       Description                          Billing Period     Periods   Qty     Total Cost

                                   South San            Bar Media   N/           BAR MEDIA:2 Posters per                 08/05/2019         1.00    1         $960.00
                                   Francisco, CA                                 location, 1,500 Coaster per             09/01/2019
                                                                                 location, and added value: 1
                                                                                 Mirror Cling, Table Tents
                                                                                 (quantity pending availability). 6
                                                                                 locations.



                                                                                                                         Balance Due               $165,170.00 USD




                                                                                                                                                         Exhibit E
                                                                    Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                  Page 22 of 22
                                   JOBID: 28285                           w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                 5 of 5



Powered by TCPDF (www.tcpdf.org)
                                Case 3:20-cv-00891-BR                      Document 19            Filed 09/18/20      Page 105 of 116



                                                                                                                                Media Authorization
  Client:                             Client Media Contact(s):                                                      Office:                         Date:
  ByProxie                            Paty Assad (paty@byproxie.com)                                                Portland                        09.05.2019


  Brand:                              Billups Director(s):                                                          ATB #:                          Billing Terms:
  CaliChill                           Benjamin Billups (br@billups.com)                                             BW_BYPCAL_28681.19              Net 30
                                      Sam Ruiz (sam.ruiz@billups.com)




 SPACE
 Market            Type         Unit #      Description                                    Facing    Start Date   End Date     Qty   Period    Unit Cost      Total Cost

 Los Angeles, CA   Bulletin     1113        Melrose Ave. e/o La Brea Ave                   West      09.02.2019   09.29.2019     1     1.00   $10,450.00      $10,450.00

 Los Angeles, CA   Storefront   N/A         7024 Hollywood Blvd.                           North     09.02.2019   09.29.2019     1     1.00   $38,500.00      $38,500.00




 Los Angeles, CA   Bulletin     LA-015      N/S Sunset Blvd W/O N. Alvarado St                       09.02.2019   09.29.2019    1      1.00   $27,500.00      $27,500.00

 Los Angeles, CA   Barricade    LA.B13      4th St - Arts District Barricade                         09.02.2019   09.15.2019    1      0.50   $33,000.00      $16,500.00
                                7

 Los Angeles, CA   Premiere     1985        Wilshire SS 130ft W/O San Diego Wy F/E -       East      09.16.2019   09.29.2019     1     0.50    $3,800.00         $1,900.00
                   Panel                    1

 Los Angeles, CA   Standees     N/A         Targeting Depot - 15 Fitness Centers (1)       N/A       09.16.2019   10.13.2019    15     1.00     $450.00          $6,750.00
                   /Danglers                Standee per location

 Los Angeles, CA   Bar          N/A         Around the Depot: 2 Posters per location,                09.16.2019   10.13.2019    1      1.00    $9,920.00         $9,920.00
                   Media                    1,500 Coaster per location, and added
                                            value: 1 Mirror Cling, Table Tents (quantity
                                            pending availability). 68 locations.

 Los Angeles, CA   Coffee C     N/A         Cafés & Coffee Shop Network, "Around the                 09.16.2019   10.13.2019    1      1.00   $11,154.00      $11,154.00
                   up/Sleev                 Depot Targeted Zips" 156,000 Sleeves
                   es                       spread over 4 months - 40,000 Sleeves per
                                            month (20 - 25 venues per month)




                                                                                                                                                                    Exhibit F
                                                                                                                                                                 Page 1 of 11


Initials: ______                           W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                     1 of 7
                                Case 3:20-cv-00891-BR                   Document 19            Filed 09/18/20           Page 106 of 116



                                                                                                                                   Media Authorization
 SPACE
 Market            Type         Unit #     Description                                     Facing   Start Date      End Date      Qty     Period        Unit Cost      Total Cost

 Los Angeles, CA   Wild         N/A        (300) Units installed per 2-week period.                 09.16.2019      10.13.2019      1         2.00      $9,900.00      $19,800.00
                   Postings




 Los Angeles, CA   Window       N/A        Street visible locations in front of                     09.16.2019      10.13.2019      1         1.00     $16,450.00      $16,450.00
                   Display                 establishments, on doors, windows & in
                                           vestibules, targeting "Depot" - 25 Units




                                                                                                                                                     Total Space:     $158,924.00




 INSTALL
 Market            Type          Unit #         Description                                                                  Post Date    Qty         Install Cost     Total Cost

 Los Angeles, CA   Storefront    N/A            7024 Hollywood Blvd.                                                         09.02.2019   1            $11,935.00      $11,935.00




 Los Angeles, CA   Wild          N/A            (300) Units installed per 2-week period.                                     09.16.2019   2             $6,050.00      $12,100.00
                   Postings


                                                                                                                                                     Total Install:    $24,035.00




 PRODUCTION
 Market            Type          Unit #         Description                                                      Post Date        Qty          Production Cost         Total Cost

 Los Angeles, CA   Bulletin      1113           Melrose Ave. e/o La Brea Ave                                     09.02.2019         1                     $100.00         $100.00

                                                                                                                                                                           Exhibit F
                                                                                                                                                                        Page 2 of 11


Initials: ______                          W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                               2 of 7
                               Case 3:20-cv-00891-BR                   Document 19              Filed 09/18/20        Page 107 of 116



                                                                                                                            Media Authorization
 Los Angeles, CA   Bulletin    LA-015         N/S Sunset Blvd W/O N. Alvarado St                               09.02.2019    1            $600.00         $600.00

 Los Angeles, CA   Barricade   LA.B137        4th St - Arts District Barricade                                 09.02.2019    1           $5,600.00      $5,600.00

 Los Angeles, CA   Premiere    1985           Wilshire SS 130ft W/O San Diego Wy F/E - 1                       09.16.2019    1            $406.25         $406.25
                   Panel

 Los Angeles, CA   Standees/   N/A            Targeting Depot - 15 Fitness Centers (1) Standee per             09.16.2019   15            $125.00       $1,875.00
                   Danglers                   location

 Los Angeles, CA   Bar Media   N/A            Around the Depot: 2 Posters per location, 1,500 Coaster per      09.16.2019    1          $32,300.00     $32,300.00
                                              location, and added value: 1 Mirror Cling, Table Tents
                                              (quantity pending availability). 68 locations.

 Los Angeles, CA   Coffee      N/A            Cafés & Coffee Shop Network, "Around the Depot Targeted          09.16.2019    1           $1,650.00      $1,650.00
                   Cup/Sleev                  Zips" 156,000 Sleeves spread over 4 months - 40,000
                   es                         Sleeves per month (20 - 25 venues per month)

 Los Angeles, CA   Wild        N/A            (300) Units installed per 2-week period.                         09.16.2019    2           $3,025.00      $6,050.00
                   Postings


 Los Angeles, CA   Window      N/A            Street visible locations in front of establishments, on doors,   09.16.2019    1           $2,250.00      $2,250.00
                   Display                    windows & in vestibules, targeting "Depot" - 25 Units




                                                                                                                                 Total Production:     $50,831.25




                                                                                                                                   Total Cost:       $233,790.25




                                                                                                                                                           Exhibit F
                                                                                                                                                        Page 3 of 11


Initials: ______                        W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                 3 of 7
                                  Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 108 of 116



                                                                                                                                       Media Authorization

                                                                                                                                                        Job Number: 28681



                                                             09/05/2019                                                                           9.17.19
     Signature: ______________________________ Date:____________                                 Signature: ______________________________ Date:____________

                 Zoe Fields
     Print Name: ______________________________        CEO, Founder
                                                Title:____________                               Print Name:Stephanie   Calderwood Investment
                                                                                                            ______________________________                 Manager
                                                                                                                                           Title:____________

     Authorized Representative: ByProxie                                                         Authorized Representative: Billups, Inc.




   In accordance with the Business Terms & Conditions below (together referred to as "this Agreement"), please read this Agreement, then initial all pages and sign where
   required.


   BUSINESS TERMS & CONDITIONS




   MEDIA AUTHORIZATION
   This agreement (“Agreement”), between the client specified above (“Client”) and Billups, Inc. (“Billups”) authorizes Billups to act as Client’s agent in placing out of home
   advertising (“OOH”) with owners and other applicable parties, entering into contracts and schedules for placement of OOH on behalf of Client, and directing the production and
   installation of advertising media (the “Services”). Client will be deemed to have approved placements whose costs are within budget limitations set by this Media Authorization.
   Client agrees to promptly provide all information necessary to establish credit terms with the OOH owner. In the event any OOH owner will not grant credit terms for Client,
   Billups will not be required to place media with such owner, unless Client pays for such placements in advance. Client will be solely responsible for all charges, expenses and
   costs arising out of all contracts and/or schedules with OOH owners. Client will be deemed to have approved production and/or installation of media as specified upon approval
   of a sample of the media being produced (a “Creative Proof”). Upon approval of the Creative Proof, Client will be solely responsible for all charges, expenses and costs arising
   out of the production and installation of media.


   PAYMENT TERMS
   Billups issues invoices on a monthly basis, covering the Services rendered in the previous calendar month. Payment is due within 45 days of the invoice date. The parties
   acknowledge that Client may be acting as agent to an advertising customer (“Advertiser”), and that if so, Advertiser shall guarantee Client’s payment of all charges, expenses
   and costs arising out of all contracts and/or schedules with OOH owners. Client will promptly communicate any problem with Advertiser that may affect Client’s ability to timely
   pay for Services. Billups may suspend Services due to nonpayment or repeated late payment. Billups may offset Client account credits, amounts already received from Client, or
   amounts due to Client, if any, against amounts due to Billups under this Media Authorization. Billups may, at its discretion, initiate collection efforts upon any overdue account.
   Client agrees to pay all reasonable attorney fees and costs incurred by Billups in any such collection action.


                                                                                                                                                                               Exhibit F
                                                                                                                                                                            Page 4 of 11


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                4 of 7
                                    Case 3:20-cv-00891-BR                      Document 19              Filed 09/18/20             Page 109 of 116



  b       billups                                                                                                                             Media Authorization

   CONFIDENTIALITY
   Proprietary information of the parties and communications between the parties that are not otherwise publicly available, including without limitation this Agreement, Media
   Authorizations, Client and Advertiser creative content and media plans, OOH owner locations, contracts and rates, and any performance data gathered on behalf of Client or an
   OOH owner, are “Confidential Information.” Confidential Information does not include information that: (a) at the time of disclosure to the recipient, is in the public domain; (b)
   after disclosure to the recipient, becomes part of the public domain through no fault of the recipient; (c) the recipient can show by written documentation was lawfully in its
   possession at the time of disclosure and had not been acquired, directly or indirectly, from the discloser; (d) is later furnished or made known to the recipient by a third party as a
   matter of right and without restriction on disclosure; or (e) is required to be disclosed by court order or other legal process binding on the recipient, in which case the recipient
   shall promptly notify the discloser of such requirements so that it may take steps (with recipient’s reasonable cooperation) to obtain a protective order. The parties agree that
   Confidential Information has significant strategic value and will only be used as intended under this Agreement. In particular, the unauthorized disclosure of rate information to
   third parties may cause the OOH owners to withdraw the rates. Each party shall exercise reasonable care in safeguarding Confidential Information. All restrictive covenants
   contained in this section are reasonable and necessary to protect the legitimate business interest of each party, and any losses arising from a party’s breach of this section
   cannot reasonably and adequately be compensated by monetary damages and may cause the injured party irreparable harm; accordingly on the failure of either party to comply
   with the restrictive covenants in this section, the injured party will be entitled to seek injunctive or other equitable relief in addition to monetary damages. Notwithstanding the
   foregoing, Billups may identify Client as its customer, and use images, video, and other information about publicly placed Client and Advertiser content in promotional materials.
   This section will survive the termination of this Agreement for so long as either party retains Confidential Information of the other.


   CONSIDERATION
   Except as otherwise agreed to in writing in the form of a Service Level Agreement or Master Services Agreement (“SLA”), Billups’ default pricing model for its services is
   dynamic. Please see our website at billups.com/pricing or speak to a Billups representative for details. In connection with providing services, Billups may receive or be entitled to
   participate in receiving risk-based discounts, performance-based credits, or other benefits. Unless otherwise specified in writing, Client acknowledges that Billups is entitled to
   such benefits.


   TERMINATION
   This Media Authorization will remain in force until the last date of any media placement performed on behalf of Client. Once all placement schedules are complete, Billups will
   issue a final invoice for Services rendered. Upon receipt of payment for the final invoice, this Media Authorization will terminate. This Media Authorization is non-cancelable by
   Client. Client will remain fully responsible and liable for all charges, expenses and fees incurred or earned for contracted Services, except in the case that Client rejects a
   Creative Proof, in which case Client will not be responsible for production and installation costs that are not incurred. Rejection of a Creative Proof does not terminate this
   Agreement.


   INDEMNIFICATION
   (a) Billups will indemnify, defend and hold Client harmless from any and all claims, suits, actions, liabilities, expenses and costs relating to losses, claims, damages, liabilities,
   judgments, settlements or costs and expenses (including reasonable attorneys’ fees) against Client, its employees, directors or affiliates, arising out of or in connection with
   Billups’ material breach of this Agreement or the gross negligence or willful misconduct of Billups under this Agreement. (b) Client will indemnify, defend and hold Billups
   harmless from any and all claims, suits, actions, liabilities, expenses and costs (including attorneys’ fees), brought, made or recovered by any person or entity against Billups,
   its employees, directors or affiliates (i) for payment in connection with contracts made or schedules placed on behalf of Client (regardless of any cancellations); (ii) involving or
   relating to the content of OOH advertisements, including without limitation charges of false advertising, libel, or infringement of third party rights; or (iii) otherwise arising out of or
   in connection with the Client’s material breach of this Agreement. (c) Billups will endeavor to safeguard Client advertising materials in its possession, if any, but Billups will not

                                                                                                                                                                                        Exhibit F
                                                                                                                                                                                     Page 5 of 11


Initials: ______                              W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                       5 of 7
                                  Case 3:20-cv-00891-BR                    Document 19             Filed 09/18/20            Page 110 of 116



  b       billups                                                                                                                      Media Authorization
   be responsible should materials be lost, damaged, or destroyed while in possession of Billups or a third party appointed by Billups, unless due to Billups’ gross negligence. (d)
   IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT
   LIMITED TO, LOSS OF PROFITS, OR LOSS OF BUSINESS OPPORTUNITY, EVEN IF SUCH DAMAGES ARE FORESEEABLE AND WHETHER OR NOT EITHER PARTY
   HAS BEEN ADVISED OF THE POSSIBILITY THEREOF. This section shall survive the termination of this Agreement.


   FORCE MAJEURE
   Excluding payment obligations, each party will be excused from performing obligations contained in this Media Authorization while such performance is prevented by an act of
   God, fire, flood, earthquake, transportation disruption, war, insurrection, labor dispute, or any other occurrence beyond the reasonable control of that party.


   REPRESENTATIONS
   Each Party represents and warrants that it shall adhere to the standard representations regarding the Foreign Corrupt Practices Act and similar laws, the European Union’s
   General Data Protection Regulation, and requirements regarding the use of data, available at http://billups.com/standard-representations/ (altogether the “Standard
   Representations”), and acknowledges that a breach of any of the Standard Representations shall constitute a material breach of this Agreement. Each Party acknowledges that
   Billups in its discretion has the authority to modify the Standard Representations from time to time.


   OOH INDUSTRY STANDARD PRACTICES
   (a) Five Day Posting Window (applies to all standard, posted OOH formats), There is an industry standard five business days to post a campaign, beginning on the start date of
   the program. This 5-day posting window is required to cover weather delays and market scheduling. All programs will receive the full contracted campaign. Should weather or
   other unforeseen delays force the posting beyond the 5-day window, Billups will advise Agency and/or Client and an agreed-upon make good will be arranged with the vendor. If
   artwork deadlines are not met for materials Billups produces, or if finished materials are late to market (client produced), this 5-day posting window may be adjusted accordingly.
   Please note that non-standard, specialty media formats may require a longer posting window. (b) Inventory/Space Holds. Unless otherwise arranged in advance, it is Billups’
   typically submits locations and plans without space holds. Once inventory is approved, space will be re-confirmed for the schedule and holds requested. While each program
   varies depending upon the length of space holds that can be requested, industry standard is 3 business days. If approved inventory is not available for the requested time-
   period, Billups will submit replacements of equal or greater value, or an alternate schedule for the approved locations, subject to approval by Agency and/or Client. (c)
   Placement of certain units in New York City is subject to the NYC Commercial rent tax, which is the responsibility of the end user. See
   (http://www1.nyc.gov/site/finance/taxes/business-commercial-rent-tax-crt.page) for information.


   GENERAL
   (a) This Agreement will be governed by and construed in accordance with the laws of the State of Oregon, without reference to conflicts of law principles. Any and all disputes
   relating to this Agreement, or breach hereof shall be resolved in arbitration, except any action initiated by Billups to collect upon any overdue or outstanding invoices, or any
   other amount owed under this Agreement (“Collection Action”), which shall be litigated in any State or United States District Court in Oregon. For any arbitration, the parties
   agree to utilize the services of the Arbitration Service of Portland (“ASP”) in Portland, Oregon, and shall arbitrate disputes according to the current rules of the ASP. For any
   Collection Action, the parties agree that the prevailing party shall be entitled to collect its reasonable attorneys’ fees, expert fees, costs, and disbursements. For any dispute
   under this Agreement including any Collection Action the parties expressly consent to jurisdiction and venue in the State of Oregon. (b) If Client and Billups have signed a
   Service Agreement for the provision of OOH advertising Services, this Media Authorization is considered an addendum to the Service Agreement, specifying the type and scope
   of Services provided. In the event of any conflict between the terms of this Media Authorization and the Service Agreement, the Service Agreement will control. (c) If this Media
   Authorization is the only written agreement between Client and Billups, then the parties understand and agree that this Media Authorization contains the entire agreement
   between the parties relating to the provision of Services as specified. The parties further agree that the Client may execute multiple Media Authorizations, and all such Media

                                                                                                                                                                               Exhibit F
                                                                                                                                                                            Page 6 of 11


Initials: ______                            W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                 6 of 7
                                   Case 3:20-cv-00891-BR                     Document 19              Filed 09/18/20             Page 111 of 116



  b       billups                                                                                                                           Media Authorization
   Authorizations will remain in force until terminated pursuant to Section 5. Any amendment, modification, or waiver must be made in writing, signed by both parties, and making
   express reference to this Media Authorization, except that no consent shall be required if the stock or substantially all of the assets of a party are transferred (whether through a
   merger, sale or by operation of law), or for a transfer to an affiliate. (d) If any provision of this Media Authorization is held to be invalid, illegal or unenforceable, the remaining
   provisions of the Media Authorization will remain in full force and effect. (e) This Media Authorization may be executed in multiple parts, or executed digitally by submitting the
   completed form to Billups. (f) If the parties to this Media Authorization have entered into a separate SLA, this Media Authorization is hereby incorporated into, forms a part of,
   and is in all respects subject to the terms of the SLA, except that in the event of a conflict between this Media Authorization and the SLA this Media Authorization shall control.
   Unless expressly provided otherwise herein, capitalized terms have the meaning provided within the SLA. Unless modified herein, all terms in the SLA shall remain unchanged
   and in full force and effect.




                                                                                                                                                                                     Exhibit F
                                                                                                                                                                                  Page 7 of 11


Initials: ______                             W: 503.454.0714 | F: 503.454.0716 | 340 Oswego Pointe Drive, Suite 101. Lake Oswego, OR 97034                                     7 of 7
              Case 3:20-cv-00891-BR            Document 19              Filed 09/18/20           Page 112 of 116



                                                                                                             Invoice

Bill To:
ByProxie                                                                          Invoice #                         28681-P-001
995 Market St                                                                     Invoice Date                        09/02/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                         Customer PO #                               N/A
                                                                                  Terms                                    Net 30


                                                                                  Balance Due                $74,866.25 USD


Market             Media        Unit #       Description                        Billing Period     Periods   Qty        Total Cost

Los Angeles, CA    Bulletin     1113         Melrose Ave. e/o La Brea Ave          09/02/2019         1.00    1            $100.00


Los Angeles, CA    Premiere     1985         Wilshire SS 130ft W/O San             09/16/2019         1.00    1            $406.25
                   Panel                     Diego Wy F/E - 1

Los Angeles, CA    Storefront   7024         7024 Hollywood Blvd.: Install         09/02/2019         1.00    1        $11,935.00
                                Hollywood
                                Blvd.

Los Angeles, CA    Standees/    N/A          Targeting Depot - 15 Fitness          09/02/2019         1.00   15          $1,875.00
                   Danglers                  Centers (1) Standee per
                                             location

Los Angeles, CA    Bar Media    BAR          Around the Depot: 2 Posters           09/02/2019         1.00    1        $32,300.00
                                MEDIA        per location, 1,500 Coaster per
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             68 locations.

Los Angeles, CA    Coffee       Coffee       "Cafés & Coffee Shop Network,         09/09/2019         1.00    1          $1,650.00
                   Cup/Sleev    Sleeves      ""Around the Depot Targeted
                   es           Depot        Zips"" 156,000 Sleeves spread
                                             over 4 months - 40,000
                                             Sleeves per month (20 - 25
                                             venues per month)"

Los Angeles, CA    Wild         gs -...      (300) Units installed per 2-week      09/02/2019         1.00    2          $6,050.00
                   Postings                  period.

Los Angeles, CA    Wild         gs -...      (300) Units installed per 2-week      09/02/2019         1.00    2        $12,100.00
                   Postings                  period.: Install

Los Angeles, CA    Bulletin     LA-015       N/S Sunset Blvd W/O N.                09/02/2019         1.00    1            $600.00
                                             Alvarado St

Los Angeles, CA    Barricade    LA.B137      4th St - Arts District Barricade      09/02/2019         1.00    1          $5,600.00




                                                                                                                      Exhibit F
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                    Page 8 of 11
JOBID: 28681                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                  1 of 2
                                                 Case 3:20-cv-00891-BR         Document 19               Filed 09/18/20           Page 113 of 116



                                                                                                                                              Invoice

                                   Bill To:
                                   ByProxie                                                                        Invoice #                         28681-P-001
                                   995 Market St                                                                   Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                       Customer PO #                               N/A
                                                                                                                   Terms                                    Net 30


                                                                                                                   Balance Due                $74,866.25 USD


                                   Market             Media     Unit #       Description                         Billing Period     Periods   Qty        Total Cost

                                   Los Angeles, CA    Window    s Dep...     Street visible locations in front      09/09/2019         1.00    1          $2,250.00
                                                      Display                of establishments, on doors,
                                                                             windows & in vestibules,
                                                                             targeting



                                                                                                                    Balance Due               $74,866.25 USD




                                                                                                                                                       Exhibit F
                                                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                     Page 9 of 11
                                   JOBID: 28681                       w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                   2 of 2



Powered by TCPDF (www.tcpdf.org)
              Case 3:20-cv-00891-BR            Document 19               Filed 09/18/20           Page 114 of 116



                                                                                                              Invoice

Bill To:
ByProxie                                                                           Invoice #                        28681-S-001
995 Market St                                                                      Invoice Date                      09/02/2019
San Francisco, CA 94103


Advertiser:
CaliChill                                                                          Customer PO #                             N/A
                                                                                   Terms                                 Net 30


                                                                                   Balance Due                $154,100.88 USD


Market             Media        Unit #       Description                         Billing Period     Periods   Qty     Total Cost

Los Angeles, CA    Bulletin     1113         Melrose Ave. e/o La Brea Ave           09/02/2019         1.00    1      $10,450.00
                                                                                    09/29/2019

Los Angeles, CA    Premiere     1985         Wilshire SS 130ft W/O San              09/16/2019         0.50    1       $1,900.00
                   Panel                     Diego Wy F/E - 1                       10/13/2019

Los Angeles, CA    Storefront   7024         7024 Hollywood Blvd.                   09/02/2019         1.00    1      $38,500.00
                                Hollywood                                           09/29/2019
                                Blvd.

Los Angeles, CA    Standees/    N/A          Targeting Depot - 15 Fitness           09/16/2019         1.00    1       $5,500.00
                   Danglers                  Centers (1) Standee per                10/13/2019
                                             location

Los Angeles, CA    Bar Media    BAR          Around the Depot: 2 Posters            09/16/2019         1.00    1       $6,346.88
                                MEDIA        per location, 1,500 Coaster per        10/13/2019
                                             location, and added value: 1
                                             Mirror Cling, Table Tents
                                             (quantity pending availability).
                                             68 locations.

Los Angeles, CA    Coffee       Coffee       "Cafés & Coffee Shop Network,          09/16/2019         1.00    1      $11,154.00
                   Cup/Sleev    Sleeves      ""Around the Depot Targeted            10/13/2019
                   es           Depot        Zips"" 156,000 Sleeves spread
                                             over 4 months - 40,000
                                             Sleeves per month (20 - 25
                                             venues per month)"

Los Angeles, CA    Wild         gs -...      (300) Units installed per 2-week       09/16/2019         2.00    1      $19,800.00
                   Postings                  period.                                10/13/2019

Los Angeles, CA    Bulletin     LA-015       N/S Sunset Blvd W/O N.                 09/02/2019         1.00    1      $27,500.00
                                             Alvarado St                            09/29/2019

Los Angeles, CA    Barricade    LA.B137      4th St - Arts District Barricade       09/02/2019         0.50    1      $16,500.00
                                                                                    09/29/2019

Los Angeles, CA    Window       s Dep...     Street visible locations in front      09/16/2019         1.00    1      $16,450.00
                   Display                   of establishments, on doors,           10/13/2019
                                             windows & in vestibules,
                                             targeting


                                                                                                                    Exhibit F
                                Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012                 Page 10 of 11
JOBID: 28681                          w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                                1 of 2
                                                 Case 3:20-cv-00891-BR       Document 19            Filed 09/18/20          Page 115 of 116



                                                                                                                                     Invoice

                                   Bill To:
                                   ByProxie                                                                     Invoice #                28681-S-001
                                   995 Market St                                                                Invoice Date
                                   San Francisco, CA 94103


                                   Advertiser:
                                   CaliChill                                                                    Customer PO #                       N/A
                                                                                                                Terms                           Net 30


                                                                                                                Balance Due          $154,100.88 USD



                                                                                                                Balance Due          $154,100.88 USD




                                                                                                                                           Exhibit F
                                                              Remit To: Billups, Inc. P.O. Box 22012, New York, NY 10087-2012          Page 11 of 11
                                   JOBID: 28681                     w: 503.454.0714 | f: 503.379.1931 | e: ar@billups.com                         2 of 2



Powered by TCPDF (www.tcpdf.org)
           Case 3:20-cv-00891-BR      Document 19        Filed 09/18/20   Page 116 of 116




                                   CERTIFICATE OF SERVICE
 1
          I hereby certify that on September 18, 2020 I served a true copy of the foregoing FIRST
 2
     AMENDED COMPLAINT on the individual listed below, by way of the method indicated:
 3

 4 Steven C. Berman                                                         Via E-Mail
   Lydia Anderson-Dana
 5 Stoll Stoll Berne Lokting & Shlachter P.C.
   209 SW Oak Street, Suite 500
 6 Portland, OR 97204
   (503) 277-1600
 7 sberman@stollberne.com
   landersondana@stollberne.com
 8

 9 Paul Llewellyn (admitted pro hac vice)                                   Via E-Mail
   Evangeline A.Z. Burbidge (admitted pro hac vice)
10 Amy Kashiwabara (admitted pro hac vice)
   Lewis & Llewellyn, LLP
11 601 Montgomery Street, Suite 2000
   San Francisco, CA 94111
12 (415) 800-0592
   PLlewellyn@lewisllewellyn.com
13 eburbidge@lewisllewellyn.com

14 akashiwabara@lewisllewellyn.com

15 Attorneys for Defendants Hometown Heart
   And Eaze Technologies, Inc.
16

17                                              IMMIX LAW GROUP PC

18
                                                __________________________________
19
                                                Nicholas M. M. Drum, OSB No. 063167
20                                              Dayna J. Christian, OSB No. 973360
                                                Immix Law Group PC
21                                              600 NW Naito Parkway, Suite G
                                                Portland, Oregon 97209
22                                              Phone: (503) 802-5533
                                                Fax: (503) 802-5351
23                                              E-Mail: dayna.christian@immixlaw.com
24                                              E-Mail: nick.drum@immixlaw.com

25                                              Attorneys for Plaintiff

26
Page 1–   CERTIFICATE OF SERVICE                                             Immix Law Group PC
                                                                             600 NW Naito Parkway, Suite G
                                                                             Portland, OR 97209
                                                                             Telephone: 503-802-5533
                                                                             Facsimile: 503-802-5351
